Approval of the Minutes
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
One last word on the Minutes, concerning the Kai Islands, the eastern part of the Moluccan archipelago, Ambon itself, Ujung Pandang on Sulawesi, where Christian minorities have little or no protection against armed gangs. The Moluccans urgently need help. The case I am bringing, which you my colleagues endorsed in the run-up to Luxembourg, concerns financial penalties and roll-call voting. My main point is that it is for Members, not the administration, to decide Parliament's priorities. If I win my case, then all the fines wrongfully collected will have to be refunded, and you wished my colleagues luck with that yesterday, Mr President, for which I am grateful.
We take note of that and it will be checked.
Mr President, under Item 19 of the Minutes on the discharge, it mentions that I had a report on the EDF but when you look at the speakers' list you will see that I did not speak. Trying to be in two places at the same time is not an easy job. As coordinator for the Socialist Group I was still in the Committee on Budgets discussing the interinstitutional agreement. Therefore, I would like to apologise to Parliament for not being here to present my report and also to thank Mrs Theato for moving it during the debate.
Mr President, I have just got here only to find that my voting card is missing from the machine.
I would point out that I am in the right place, as ever.
I think you will be able to obtain a replacement card without delay, Mr Tindemans. In any event, we shall check whether there is anyone voting with a card in your name.
Mr President, Item 18 of the Minutes - the debate on the European Fraud Investigation Office - is mentioned only very briefly; neither the Council president nor the Members who spoke are mentioned. This is really not normal practice. It only says that Members spoke, but it might be quite helpful if we knew who. Perhaps this can be added.
We shall check that and put it right.
Mr President, I also have a point to make concerning the Minutes. In Item 8 (Documents received), point (ab) mentions a draft decision by the European Parliament on the Members' Statute; it also gives a C-number. I would like to ask what this actually refers to. I do not remember this draft being presented yesterday. Does it refer to Parliament's decision in December or does it refer to this Council paper that has no legal value? I would like an answer here.
Applause
Mr Lehne, the services have explained that this is a technical error which only affects certain language versions. For instance, it does not appear in the English text. So no Council text exists. All we have is a draft document for negotiation drawn up prior to the entry into force of the Treaty. It is therefore obvious that no official Council text exists, and nothing has been sent anywhere at all. What we are due to discuss is Mr Rothley's report on behalf of the Committee on Legal Affairs. The technical error will be corrected.
Mr President, I would like to make a correction to the Minutes, as they have not been worded correctly.
First of all, I did not talk about the missile which hit the bus yesterday. I did not know about that when I spoke. I was speaking about the missile which killed sixty people. The main point, however, is that I only talked about extending our condolences and sympathy to the relatives, in other words the humanitarian aspect. It says in the Minutes that I asked for an official complaint to be made to NATO. I asked no such thing. I would like that to be corrected.
Of course errors have to be corrected, Mrs Kokkola. The text will be checked. It seems that bombing errors can even affect the Minutes.
The Minutes were approved
Decision on urgent procedure
Mr Colino has the floor to give the opinion of the Committee on Agriculture, which is the committee responsible.
Mr President, this issue was dealt with at the latest meeting of the Committee on Agriculture. It is indeed linked to Agenda 2000 but in our view the Council's request for urgent procedure is not justified, as the system is only due to come into force in the year 2000. There will therefore be plenty of time for the new Parliament to consider it.
Thank you, Mr Colino.
Does anyone wish to speak in favour of the Council's proposal? Mr Mulder has the floor.
Mr President, I would prefer us to deal with this proposal now, firstly because we shall be covering all the other proposals under Agenda 2000 this week, so we might as well deal with this one as well. Secondly, the proposal is neutral in budgetary terms - it has no financial implications. So I think we would be better to cover everything to do with Agenda 2000 this week, and I shall therefore be voting in favour of that.
Thank you, Mr Mulder.
As no one else wishes to speak, I put the request for urgent procedure to the vote.
Parliament agreed to urgent procedure
Since urgent procedure has been approved, this item will be entered on the agenda for Friday, and the deadline for tabling amendments is tomorrow, Wednesday, at 10 a.m.
Statement by Mr Prodi, nominee for President of the Commission
The next item is the statement by Mr Prodi, nominee for President of the Commission.
I give the floor to Mr Prodi.
Mr President, ladies and gentlemen, this is the second time in just under a month that I have been given the opportunity to address you. Out of regard for the fairly formal style of these meetings - a style I feel is totally appropriate - I must return to the speech I made on 13 April, when I spoke of a vision for the European project, and promised my commitment, and that of the next Commission, to embarking on a period of major reforms and change. Today I shall concentrate on some of the questions that are at the top of the European political agenda. The meeting with the Heads of State and Government on 14 April revealed that there is a definite desire to continue working towards a comprehensive reform of the Commission and, at the same time, to strengthen our common policies, particularly in relation to the common foreign and security policy and Europe's profile on the international stage; policies to create an area of freedom, security and justice within the European Union; and policies to stimulate economic growth in Europe and to combat unemployment. I shall confine myself to these three questions.
There are two problems which must be addressed regarding the reshaping of the role of the Commission: firstly, the definition of the institutional role of the Commission in relation to the Council and Parliament; and secondly, a clearer definition of the relationship between politics and administration in the workings of the Commission.
I am firmly convinced that increasing the efficiency and accountability of the Commission in future largely depends on greatly reducing the grey areas which currently tend to blur the demarcation lines of autonomy and responsibility between those performing more political tasks and those more involved with administration. The most important way to make this division more transparent is to increase the Commission's scope for political involvement.
While respecting the Treaties and the powers of Parliament and the Council, the Commission needs to produce a major political programme, focusing above all on certain key priorities. Defining priorities is one of the main tasks of politics and must be the direct responsibility of the President and the Commissioners as a team. Over the last few days, I have been considering organisational methods of improving coordination and cooperation between the team of Commissioners, and how the Commission can operate efficiently as a unit with a structure consisting of 20 members. Thus far I have only come up with partial solutions, and these questions deserve further consideration. However, I believe that some solutions can be tried out, while respecting the letter of the Treaties.
The success of this project will depend to a great extent on the professional and political attributes of the individual Commissioners and their attitude to teamwork. Secondly, the Vice-Presidents could coordinate strategic areas for the Commission's activities. Lastly, I believe that there should be an examination of the idea of creating departments dealing with portfolios which require integration and cooperation, entrusting the Commissioners responsible for these areas with the task of increasing coordination. The Commission I have in mind will have the powers, the political awareness and the will to work as a team, to improve efficiency and transparency and to express a strong political programme. Once we have increased the Commission team's capacity to provide political direction, we will be able to set about increasing the transparency, efficiency and accountability of their departments, as required by the Treaty of Amsterdam and demanded by European public opinion.
Applause
In my view, one of the reasons for the development of grey areas between technical and political spheres lies in the role assumed by the Cabinets. The Cabinets need to acquire a more markedly supranational structure and must simply serve as an instrument supporting the policies developed by the President and the Commissioners. The task of implementation must be left to the departments, i.e. the Secretary-General and the Directorates-General, which need a greater degree of autonomy and increased responsibility. Political responsibility must lie with the team of Commissioners and, ultimately, with the President, but administrative responsibility must lie with the Directors-General in a system where areas of autonomy are clearly defined, as are methods and instruments for exercising control. I am aware that this Parliament has voiced a feeling which is widespread among the people of Europe and expects significant steps to be taken in this direction. I also know that a people's Europe is built on transparency and the opening-up of the institutions, and I will make these areas top priorities.
In the coming years, there will increasingly be an international dimension to the activities of the European Union. In my view, there are three principal and most pressing reasons for raising the profile of the European presence in the world. Firstly, the giant strides made towards economic and monetary integration have introduced a major actor to the international stage - the euro - and brought with it a major responsibility for ensuring monetary stability and stimulating growth after the financial crises of recent years. As with more typically political questions, where the transatlantic axis is crucial, I believe that a stronger Europe is useful for a fairer and more sustainable division of tasks between the two sides of the Atlantic. It also creates a 'dual motor' model, which is certainly more stable than a system based on a single currency. A redistribution of the load, however, means that alterations will have to be made to the institutional and financial structure. While international monetary stability is a basic prerequisite for a healthy economy, the real agent for growth will be a further round of liberalisation of international trade under the World Trade Organisation, which is an area where the European Commission has key powers.
The second reason for enhancing the international dimension of the EU's activities is born of the need to restore equilibrium to the development of Europe as an economic entity by means of Europe as a political entity. This is the explanation behind the 'Vienna strategy for Europe', which was approved by the Council last December. In the future, a new design for the institutions, mapped out at a new Conference, will be needed to exploit to the full concerted efforts in the field of defence, possibly based on the gradual and progressive model which has already been used for monetary union. A common defence of the European Union will be a basic condition for maintaining peace and stability, as was recently repeated at the Washington NATO summit. Europe must be able to do its share.
The first challenge has already been embarked upon with the initiation of the EU enlargement process. Apart from turning over the unhappy page in European history of the Iron Curtain, enlargement raises immediate political questions by shifting the Union's centre of gravity to the East, thereby underlining the importance of relations with Russia, which will provide a yardstick for the success of any future common foreign and security policy. The greatest challenge will be to satisfy Europe's civil and commercial vocation in the face of contact with diverse and heterogeneous cultures to the south and south-east. This can be achieved only by discarding the nineteenth-century model of the closed State, with its inviolable borders, and embracing the more modern and liberal notion of an open society, of 'porous' frontiers and common interests.
The third and final reason for fulfilling Europe's political calling swiftly is unfortunately there for all to see. In the former Yugoslavia, ethnic hatred and tyranny have triumphed over arguments for growth and economic integration. However painful, the involvement of the international community is necessary because, at least in the part of Europe which has signed up to standards of behaviour set out in the Helsinki Final Act and the Charter of Paris, the systematic use of an army against a civilian population is intolerable and must be severely punished. But the Union's role in the former Yugoslavia goes beyond finding a solution to the current military crisis. Europe can offer greater prospects to the parties involved in the conflict. There is a need for such prospects, for if we limit ourselves to local identities, we risk the carnage that ensues when every metre of land is vital, whereas if we create the model of differences between peoples and nations within a Europe which is more integrated and open, the differences lose their importance and the possibility of successfully living together grows.
Applause
I have already touched on the need for a method for resolving all the conflicts of the former Yugoslavia within a single and broader framework, and I have evoked the idea of a plan to stabilise the whole region completely and permanently in a European context. I wonder whether it is not necessary to convene a major international conference on the Balkans.
This would not mean reneging on the Dayton or Rambouillet Agreements, which are based on the incontrovertible principles of the London Conference. The idea would be to strengthen the spirit of those agreements and provide them with a definitive framework for the whole region. I think that the position and vocation of the European Union mean that it is well placed to play a key role in this process, especially once the arms and the violence give way to reason and the Yugoslav Federation returns to the family of European nations.
Applause
Another key area for European policy in the coming years will be internal security. On 14 October 1999, at an extraordinary meeting in Tampere, the European Council - as agreed with Parliament - will have to set out the objectives for the plan for an area of freedom, security and justice, which will become the European Union's legislative programme for the next five years, completing the first action plan set out in Vienna last December.
As regards the method, I believe it is essential for there to be a close synergy between the European Parliament, the Council and the Commission, national governments and parliaments, and the representatives of society as a whole. As to the substance, I consider the essential objective to be the creation of an area of freedom, security and justice, which is one of the fundamental objectives set out in the Treaty of Amsterdam for the development of the Union and for the implementation of and commitment to basic rights, European citizenship and the fight against all forms of discrimination.
On this matter, I share the views expressed by the European Parliament in its resolution of 13 April. The Treaty of Amsterdam provides us with the instruments to respond to the ever louder calls for security and justice in the light of Europe's political, economic and social development of the last ten years. This means we must all embrace the objective of an area of freedom, security and justice as a concrete expression of European citizenship.
If Europe has been able to give up national sovereignty in relation to the single currency and common external borders, it must - and surely can - meet the challenge of developing a common sword to maintain its security and common scales of justice.
We must be proud that in the last few months we have succeeded in developing the shared management of European monetary policy, but this is a success with enormous implications for our activities which we must understand.
A year ago, we believed that the introduction of the euro would galvanise the European cycle, which would rapidly wipe out national public deficits. The recovery would also have created an environment more favourable to the implementation of further genuine policies for the convergence of the structure of markets, which it is the Commission's task to stimulate.
Growth in the European economy is currently slowing down. Europe is involved in a war, the grave consequences of which will be felt at its borders for many years to come. Europe must make the necessary structural reforms to its markets in goods and production factors which are needed because there are no federal public accounts. Last but not least, Europe is grappling with the threat of the disenchantment of European citizens following the initial enthusiasm for the euro. We need tangible successes on the employment front to reassure the people of Europe that the euro and Europe are synonymous with prosperity.
All the national governments are aware that genuine convergence must be attained by means of the total liberalisation of the markets in goods and services and complete integration.
The Commission will have to lend fresh impetus to this process to reduce differences remaining in the implementation of directives and to request intervention where the power of the State is still significant.
Taxation is a key issue when it comes to creating a truly European market. Further steps can be taken with regard to indirect taxation, particularly in relation to the emission of pollutants, which some countries have already started introducing to implement the Kyoto Agreement. Coordination is needed to ensure that production is not unfairly hampered in countries which are more active with regard to the protection of the environment.
The rules of conduct being adopted by the Member States with regard to the taxation of company and financial profits are extremely important and deserve priority.
As regards the economic cycle, all the options currently offered by the stability pact and the programmes presented by the Member States will need to be exhausted to sustain demand within Europe. In this light it will be advisable to implement the Agenda 2000 agreements swiftly, studying, where necessary, appropriate methods of advancing funds for multiannual programmes of public investment in transnational projects.
However, we must not forget to equip ourselves with instruments to allow the EMU to intervene to counter any effects of cyclical crises.
The broad economic policy guidelines set out by the Commission on 30 March outline medium-term action, and national governments are moving into line. I must say that I derive great satisfaction from seeing that there are an increasing number of bilateral declarations concerning the conduct of employment policies, with a view to preparing the pact for employment for the forthcoming Cologne summit. These are important seeds of coordination. Not everyone shares the same vision, but this plurality presents the challenge and the opportunity to choose the best practice.
It is also satisfying to note that various countries are increasingly prepared to review the high level of taxation and expenditure. The burden of taxation as a percentage of GDP will increasingly be reduced in the future, and the Member States should move together in this direction, each encouraging the other. As taxation will have to be reduced without endangering stability programmes, we will need to decide which areas of current expenditure will have to be limited as a percentage of GDP. Given the differing budget structures and public deficits, suggestions will not be made with one voice, but it is easy to imagine that they will also involve the rates of growth of expenditure on social provision.
To encourage the mobility of labour and come close to a common method of combining efficiency and solidarity, interventions in social expenditure will at least need to be based on common principles, such as greater reliance on insurance for social services. Here too, the Commission will have to act to safeguard the interests of future generations, forcing governments to take timely action to resolve potential conflicts between the generations resulting from an ageing population.
To make any real impact on the unemployment problem and the future of forthcoming generations, macro-economic policies must be backed up by an equally far-sighted range of micro-economic measures. This range of measures must above all include an extra special effort in the area of training for all types of human resources; stepping up investment in research and development; and the development of the information society. The specialised production of Member States and the relative scarcity of new dynamic sectors are among the many causes of unemployment. Although the performance of most of the scientific and technological production indicators is similar to the United States, the production structure in the more innovative and high-technology areas is considerably weaker in Europe than it is in the United States. This may be accounted for by the inadequate capacity to transform scientific and technological knowledge into business opportunities.
Although Europe has a long way to go, it is not starting from scratch. It has already made a start. Admittedly, a strong collective effort will be needed in the area of innovation. But the Community has several forms of experience behind it which could serve as an example and be a help in building the future. They come under six main headings. First of all, the Erasmus programme, now incorporated in Socrates, is one of the more significant experiences: young people have learned to travel about the European Union; it has brought together many cultural traditions which give life to the old world; it enhances their training and employability. Since 1987 it has benefited 500 000 students. It might be worth extending the programme beyond the student world.
In the area of European policies supporting technological progress, there are also some positive signs which should be encouraged: I am referring above all to the fifth framework programme, aimed at consolidating links between research and small and medium-sized businesses. This in turn gives rise to a third line of action: in the years ahead we must give substance to the sustainable development option, always doing more to ensure that the quality of the environment is one of the hallmarks of the European social and economic model and a positive factor for innovation. In this context, some objectives should be pursued with special vigour. Besides the taxation problem referred to above, we must promote more comprehensive harmonisation of national legislation, more integration of the environment policy and other European policies - especially agricultural policy and incentives for industrial innovation and infrastructure programmes - and make a determined effort to clean up our cities and pursue a policy of sustainable development there, for they are the foundations of the European ideal.
Europe has already opted for sustainable development; it is clearly indicated in the Treaty of Amsterdam and Agenda 2000 and confirmed by the European Council in Cardiff and Vienna. Care for the quality of the environment is a resource which we should draw on and defend to develop the competitiveness of our economy, and one of the most concrete and serious ways there are to safeguard our children's heritage.
A fourth positive sign is given by the changes in the rules governing economic life: not only are we experiencing a single market with freedom of movement of goods, services, persons and capital, but we have a common currency, and Europe today is a more competitive economic system. In this connection, I would recall the 1989 regulation on mergers and the subsequent - severe - anti-trust court rulings to which it gave rise, the rules on state aid for firms, the impetus for liberalisation and privatisation. This is why I am emphasising how changes in the rules have been factors for change, together with technological progress.
The gradual process of liberalising markets is accompanied by stronger consumer protection instruments. By expressing their views, consumers will take their rightful place in the interplay between business and the regulatory authorities.
A fifth positive sign is given by the growing role played by European stock markets in allocating resources. The role of merchant banks and suppliers of venture capital in the development of American firms and advanced technology is rightly underlined by observers. Significant changes are taking place in Europe today, where the new pan-European markets of hi-tech and high-growth small businesses are gradually consolidating. This trend is continuing with increasing vigour.
Finally, many mergers and acquisitions have taken place in European industry and finance, particularly since the second half of 1998. These changes should be accompanied by new legal instruments, beginning with the European Company Statute. Establishment of a European company will enable firms in the Member States to set up a holding company or branch in other Member States without being subject to the legal and practical constraints of 15 national systems.
Ladies and gentlemen, by the time my term of office ends, in 2005, the single currency will have been a reality in people's pockets for more than three years; the completion of the last stage of the Uruguay Round will have further opened up our economy to international trade; national monopolies will to a large extent have disappeared; there will be greater competition, not least in financial and other services, and European consumers will already have reaped the fruits in many different respects. The Union will - I hope - have gained new members and will be poised to launch the next stage of enlargement to include countries that have already begun to integrate their economies with ours. The successes in each of these areas will contribute to success in others, but it is in the coming 18 months to two years that we must take the first steps on the road to developing this potential, introducing reforms in national markets and the European institutions, in preparation for enlargement. But even if we succeed in this, many of the results we hope for would be put at risk if the Union was unable, over the next three or four months, to bring peace to the entire geographical region of Europe. We should already be thinking of the post-war settlement, of ways of applying to the Balkans the formula that has enabled the countries of the EU to resolve major and minor problems by means of ever greater economic integration. The price to be paid by those responsible for the war will be the defeat of their plan for physical and cultural separation. This will show the population of the Balkans that democracy, prosperity and local autonomy are not irreconcilable, but will be boosted by the integration of a region that - regrettably - has no experience of integration in the past.
Europe is a continent with a history of bloody wars and rivalries between nations. But we have seen a new consciousness emerge over time, which has formed the basis for the integration and the genuine and lasting peace of the past 50 years. This consciousness, which has its origins in humanism and Christianity, has liberated Europeans and opened the way to tolerance and diversity. The great successes of the European Union are founded on the development of the religious ideal, scientific enlightenment, the industrial revolution, economic liberalism and the advent of the welfare state democracy. Only by broadening our institutions and securing an area of peace on the European continent will we be able to safeguard what we have achieved so far and bring it to fruition.
Loud applause
Mr President, ladies and gentlemen, the appointment of a new European Commission has always been an act of great consequence in European politics. This time, however, the process is taking place under particularly unusual conditions. Firstly, following the resignation of the previous Commission, we need to remedy negative developments and irregularities and regain the confidence that has been lost. Secondly, we need to act quickly to put an end to the crisis and return to normality. Thirdly, for the first time since it entered into force a few days ago on 1 May, the provisions of the Treaty of Amsterdam are now applicable.
The opportunities for deep-seated reform that are presented by this new beginning can only be exploited fully if the three institutions involved - the European Parliament, the Council and the Commission - work closely together on a basis of trust. The conditions for this are in place, as we will see today.
The nomination procedure is underway and could be concluded before the summer break. The nomination of Romano Prodi at the extraordinary European Council in Berlin was the first step, and in doing so the Heads of State and Government showed the European Union's ability to act and its determination to resolve the crisis quickly and convincingly. They agreed on a figure who meets the requirements of this difficult office as almost no other could. Romano Prodi is a European of conviction, a proven and successful economic and political reformer, and an experienced politician in administrative matters. He also brings to the post the necessary close relationship with the people and, after hearing his speech, I would say that he is a candidate who combines vision, a sense of reality, pragmatism and a clear awareness of what is needed. He is also a candidate who should live up to the expectations of this House.
If you, the Members of the European Parliament, follow the proposal of the Heads of State and Government and vote in favour of Mr Prodi's appointment in Thursday's vote, the next step will be for the governments to name, in agreement with the President-designate, the people they intend to nominate as members of the Commission. The resulting proposal for the whole College will then be presented to the newly-elected Parliament as soon as it assembles.
It is important to the German Presidency that all Member States apply the very strictest standards when it comes to forming the new Commission. We want a reforming Commission, a Commission made up of Europeans of conviction and convincing Europeans; we want a Commission made up of men and women who are distinguished by their ability, experience, leadership skills and personal integrity. I am sure that we all hope the necessary hearings can be concluded in time for us to secure Parliament's approval in July and proceed with the formal appointment.
All those involved - Parliament, Council and Commission - have a common interest in ensuring that the new Commission is formed and the appointments confirmed quickly. For this reason I firmly believe that, if we wish to do so, we can keep to the timetable that I have outlined. The people of Europe expect this of us.
It was intended from the outset - and this was confirmed by the Heads of State and Government in Berlin - that the new provisions of the Treaty of Amsterdam would be applied to the appointment procedure. The Treaty has now entered into force and this means above all that the future Commission President and the European Parliament have a greater role in the appointment of the Commission. The intention was to strengthen the overall position of the Commission President and to underline this by giving Parliament a separate vote on the appointment. The current situation underlines the importance of the reforms introduced by the Treaty of Amsterdam, which make the whole procedure more transparent and legitimate. We should not lose sight of this aspect in applying the provisions.
The formation of the new Commission gives us the opportunity now to tackle the problems which played a part in the crisis and ultimately the resignation of the current Commission. The first priority will be the internal reforms which the Commission must undertake and - there are already very specific documents on this - rapidly implement by itself. Romano Prodi presented some of his own ideas to the Heads of State and Government at their informal meeting in Brussels on 14 April, and this exchange of views is to be continued at the European Council in Cologne on 3 and 4 June. In this context the programme of reform presented by President Santer - ' The Commission of Tomorrow', including the components MAP 2000 and SEM 2000 - is of particular importance.
These proposals aim to modernise administration and personnel policy, solve the problems in the area of the budget, financial control and fraud prevention, and also to reform financial management by means of more efficient financial control. All in all, we need to establish clear political priorities, to bring Commission structures into line with future tasks, and we need greater decentralisation, including in terms of the administration of appropriations. We also need to rationalise and improve the efficiency of the Commission's work, and I believe that this should include adopting codes of conduct for Commissioners and officials. The Council and the European Parliament must also help to remedy negative developments and irregularities.
If we want a Commission that has strength, the ability to act and integrity, we must also provide it with the resources it needs to deal with its new tasks, for example in the area of enlargement or humanitarian missions.
Applause
We must also think about the reforms we would need in order to amend the Treaties. The EC Treaty provides only for the possibility of a collective motion of censure against the Commission by the European Parliament. Our most recent experiences have shown us that the possibility of dismissing individual Commissioners - whether on the initiative of the Commission President, Parliament or the Council - should certainly now be examined in cooperation with the other institutions.
Applause
National regulations could serve as a basis here.
The events surrounding the resignation of the Commission have shown that a truly European public is beginning to develop. The people of Europe have a new-found need to know what is happening in Brussels and here in Strasbourg, and certainly to follow it more closely. The public is now paying greater attention to all things European, things which were hitherto regarded as being the preserve of experts on Europe. I consider this to be a positive development.
In this context more questions are being asked about the democratic legitimacy and control of the European institutions. There are various reasons for this. The EU has gradually grown in importance and its spheres of activity have expanded; furthermore, many more decisions are being made which directly affect the public and their lives. These decisions increasingly involve majority voting, so that individual Member States can be bound against their will. However, some of the decision-making procedures are very complicated and difficult to understand. The institutional balance between Parliament, Council and Commission that is provided for in the Treaties has in practice shifted to some degree. So the question is how we can strengthen democratic control in practice, guarantee legitimacy and increase transparency.
I have already mentioned the reforms that could and must be carried out in the Commission. As far as the European Parliament is concerned, its supervisory rights are increased by the Treaty of Amsterdam. It is granted important new rights and powers in the areas of legislation, CFSP financing and the appointment of the Commission. However, the European Parliament still needs to be strengthened further.
Applause
The more capable of action the Union becomes, the stronger the democratic legitimacy of its actions and decisions must be.
Applause
This means that whenever the Council passes legislation by a majority vote - and we want to make majority voting the rule - the European Parliament must have an equal say and equal weight in the decision-making.
Applause
The European Union is currently facing some enormous challenges: the implementation of the Treaty of Amsterdam, enlargement negotiations, the expansion of the euro zone, the WTO round of negotiations, improvement of common policy in the field of justice and home affairs, and in particular strengthening the Union's profile in foreign affairs. In order to cope with these tasks we need a strong Commission that is capable of action and has integrity; we must now work together to ensure that the conditions for this are in place.
Applause
Mr President, I and the House have listened extremely carefully this morning to Mr Prodi's opening statement. I thank him very much for the thoughtful and intelligent approach he took to the opening of this debate. That we are here today looking at the ratification of a new President of the Commission, six months before it was due according to the timetable, is a reflection of the changing roles and expectations of the European Union.
We have seen the EU dealing in areas and working on issues which now affect the lives of the citizens of the European Union in a very direct way: the launching of the euro, soon not to be just a tool for banks and institutions but also the coins and notes in the pockets of our citizens and, this week, the coming into being of the Amsterdam Treaty with its changing emphasis towards policies that affect people and in particular job creation. When you are talking about jobs and the money in people's pockets, you are talking about issues that very clearly affect the lives of every citizen of the European Union.
It is no coincidence therefore that there has been a greater concentration on the systems of governance in the European Union. These systems were found wanting and they have failed in the last few weeks. We need to see demonstrable change. The next Commission must reflect a new approach to structure and responsibility, not for the sake of form. We are not just looking for a Commission that looks different or pays lip service to difference. We want a European Commission that is different and will deliver policies for people.
We expect that Commission to be different, to reflect the real work to be done. If I may say so, we do not want a Commission with structures and portfolios that simply reflect a division of the spoils between twenty Commissioners for whom the President must find a role and must find a job in order to make them look as if they are all important. We want a serious attempt to create a dynamic approach to delivering policies for the people of the Union.
After today, Mr Prodi, you and what you will do will be scrutinised as never before. What appointments you make to your office, the multinational nature or flavour or otherwise of your staff, the gender balance, all these will assume an importance quite disproportionate to their actual significance. Your ability to demonstrate that you have had a role that befits the President of the Commission in deciding who should be in your Commission and what their portfolios should be - all these things will give your presidency and your Commission its opening strengths and, indeed, could well give them its opening weaknesses.
I was glad that today you concentrated very much on the broader approach to your political thinking and programme for the European Union. In your last intervention in this House - which we all recognised was a very preliminary one, indeed you said so yourself - you made a largely economic presentation. Today you have looked at a much broader scope of policies with which you will be seeking to deal. We have had a flavour of some of your ideas, for instance on foreign and security policy, on home and justice affairs. I very much welcome your thinking in these areas.
Your emphasis on the competence of Commissioners and their ability and willingness to act as a team is very much to be welcomed. Your emphasis on structuring the portfolios on the basis of delivering policies and your undertaking on transparency and openness are also very welcome. Of course I do not need to say that we have had such commitments before but we take you at your word that you are serious about these.
I have a criticism and I would appreciate your comments in your concluding statement. Your speech today talked very little of people. You mentioned employment but you did not talk much about the need for the fight against social exclusion, the struggle for a fair and just Europe for all our citizens, the need to support Member States in the eradication of poverty, in particular amongst the young and the old in our societies, the need for equal opportunities for men and women, for black and white citizens of the European Union.
Mr Prodi, your humanity was clear in your speech. Your commitment to peace on this continent is to be commended. I would have liked to hear a bit more about your belief in a multi-racial, multi-ethnic, multi-cultural Europe. I hope you can reassure us of this in your conclusion. By way of conclusion, for me, as a Londoner, this weekend the importance of support for a Europe of fairness and justice for all our citizens, the need for us to be committed to the fight against intolerance, racism and hatred, against those concepts, was brought very graphically and tragically to our minds.
This European Union is about a vision for the future. The big issue for our continent, for our economy, is also about people. If you are able to combine these elements successfully with a new Commission structure and ethos, you will have our support.
Applause
Mr President, Mr President-in-Office, ladies and gentlemen, Mr Prodi, on behalf of our group I should like to reiterate what I said on 13 April. We strongly and unequivocally endorse your candidacy for President of the Commission. We are convinced that you possess the political and professional skills to overcome the deep crisis in which the Commission finds itself. And this crisis must prompt us to carry out historic reforms. You have to reform the Commission, its cabinets and its administration. The problems started ten years ago, so the report of the Wise Men tells us. So as the present Commission has said, a new European political and administrative culture is required. But political reforms are needed too, which have been very clearly set out in a number of reports and documents of this Parliament.
For example, the Herman report on institutional reforms which can be carried out without amendment of the Treaty mentions reducing the number of portfolios and sharing them out rationally within the Commission, and striking the correct balance between the collective and individual responsibility of the Commission members. I should be glad to hear your comments on that in your reply. Our group is very much in favour of interinstitutional cooperation. In 1994 as group chairman, I took the initiative in favour of changing the modus vivendi between the Commission and the European Parliament. Mr Oreja gave us vigorous support on that. I think this modus vivendi needs to be revised and expanded once again. New agreements have been concluded, and the new arrangement should be adopted under optimum conditions and approved before the new Commission takes up its duties.
In another report, by Elmar Brok, Parliament argues that members of the Commission should possess appropriate expertise and above all be independent. The Commission must remain the guardian of the Treaties and serve the common interest. Our group wants to see a politically balanced Commission, with men and women, which enjoys broad majority support in Parliament. After your ratification by Parliament, Mr Prodi, you will be able to demonstrate your political leadership in the appointment of the new Commissioners. We hope that your legitimate authority as President will be a factor in securing their approval.
President Prodi, we are impressed by what you have said. You wish to give new momentum to the European Union. Political union is one of your major objectives, together with further democratisation, transparency and cooperation with Parliament. But I think that since we have the new Commission President here with us, we also need to talk about a number of fundamental avenues of policy which you will also have to confront and where you too will be required to shoulder your responsibilities. We cannot ignore the role and responsibility which the European Union should undertake in helping to end the European tragedy going on in Kosovo, where the most basic of values are being denied - basic values, human values with which we are so quick to identify. A logic of war is being created there, based on discrimination, on crimes against humanity, on the desire for vengeance, on intolerance. It is an important fact, Mr Prodi, that where Europe - as embodied in the European Union, in European countries and regions - is not present, where there is no solidarity within the European Union, war in Europe is still possible.
So we need more Europe, and a European policy which produces tangible benefits throughout the European continent. We must make it clear to people in the Balkans that peace and reconstruction are only possible in the context of the European Union. The spirit of Community solidarity made it possible for Europe to have states based on the rule of law, dialogue, democratic institutions and recognition for minorities, and that spirit may also put an end to a conflict which has plagued the peoples of south-eastern Europe for decades.
How can these peoples, so desperately hard hit by the war, regain hope and trust? We must show vision and generosity to lay the foundation for reconstruction and development in the Balkans in the spirit of the Marshall Plan, which in 1947 gave our countries the strength to reorganise themselves and recover.
The second major area in which you have to deliver is the Union's ability to pursue a true foreign and security policy. Naturally the Council has supreme responsibility here, and when I think back to Maastricht, Mr President-in-Office, it has shown supreme negligence. What has been achieved in the last seven years? The Council will of course take an important decision in Cologne when it appoints Mr or Mrs CFSP. But the lessons we have to learn from current events go much further than that.
There is an imbalance of power between the USA and Europe when it comes to the strategic decisions taken by NATO. But the recent NATO summit opened up a new prospect. The Amsterdam Treaty confirmed the longer-term objective of a European defence arrangement. Regrettably, it has to be said that we are still a long way from that reality. We do not have any common weapons manufacturing capability. We have no sharing of operational duties. We have no integrated fighting forces and command structure. In short, we do not have the military capability of the USA.
Where is the European peace corps in the Kosovo conflict? What is the Western European Union doing? Where are our spy satellites to provide the requisite intelligence? The answer to these questions is a resounding silence. There is a European vacuum. And nature, as we learned at school, abhors a vacuum.
There is a third major policy direction which you will have to address, and you referred to it just now. The future construction of Europe: now that we have the euro, you want to give political union a chance. In this House there have been majority or consensus votes in favour of a constitution establishing clear relationships between the Union, the Member States and the rights of European citizens. I think the institutional dynamic also has to be revived, these clear lines have to be drawn, if an enlarged Union is to be workable. Will you revive the institutional dynamic, will you create that new chance? Are you amenable to suggestions from Parliament and its Committee on Institutional Affairs for shaping a Community approach rather than a purely intergovernmental one, which has made its limitations obvious? Parliament has suggested that the Commission, in consultation with the European Parliament and, for example, on the basis of opinions prepared by leading experts and in consultation with the national parliaments, might make it possible to revive this institutional dynamic.
In your first address on 13 April and again now, you have argued for a Europe not just of markets and banks, but a Europe which includes its cultural and spiritual dimension. Hearing you just now listing the various programmes for employment, training, consumers and the environment, I think there is a wide range of areas being addressed. Mr Prodi, are you - I am sure you are - in favour of the European Union as a social market economy? You also spoke of those people, to whom Mrs Green referred, who are being excluded. Equal opportunities for men and women, for black and white, for people of any colour on the basis of the human dignity of each individual - that is the distinguishing feature of the European Union, its human face. You are undoubtedly in favour of that, and you will undoubtedly seek with your new Commission to further that, just as you will undoubtedly bring about political union and give Europe the means, the capacity, to play a proper role in Europe and the world through its common foreign and defence policy. That will make you a great President of a great Commission, working together with a new Parliament which will undoubtedly be keen to work with you towards achieving those ends.
Applause
I should like first of all to thank Mr Prodi for elaborating today at much greater length on a number of the priorities which he wishes to emphasise for the next Commission. The full definition of the Prodi project properly should await the new parliamentary mandate and the nomination of the new Commission.
I wish however today to make some remarks on the policy side arising from what Mr Prodi has said. I take note of that fact that as he talked about Europe's profile in the world he referred to enlargement and mentioned that enlargement will move the epicentre of the European Union towards the east. I would like, on behalf of the Liberal Democrat Group, to place a somewhat greater emphasis on the urgency of achieving as early as possible an enlargement towards the east.
May I say to Mr Prodi that some weeks ago at a Liberal International Congress in Brussels we were addressed by the Hungarian Prime Minister, Mr Viktor Orban. He reminded us of the words of another politician from Eastern Europe, saying that since 1989 they have been told in Central and Eastern Europe that enlargement is always just five years away. We must draw a line under that and we must make sure that during the lifetime of the next Parliament and during the mandate of the Prodi Commission we actually bring about the reality of the first enlargement to the East. For my group that would be a serious and significant priority.
To do that of course requires greater urgency in modernising the democracy of the Union. That greater urgency has been recognised in the Council suggestion that we should have an intergovernmental conference beginning next year, something which we subscribe to. I would like to say to Mr Prodi that we, in our group, believe that as part of his European vocation for a new millennium and for the new enlarged Europe - he should perhaps reflect on the desirability of introducing into the debate the concept of a constitution for Europe. The aim here is not to finalise a project which is always evolving, but to help clarify for citizens in a meaningful way the whole complex of the documents we have produced in treaty form, the kinds of priorities that we have for the Union and the limits - because some of course also worry about the excesses of the Union. I certainly would commend to you that you examine the question of bringing forward as part of your project a constitution for Europe in the new millennium.
In respect of the formation of the Commission itself, I should say that you have my group's full support. As you leave this House to go to the various capitals and form the Commission, we have a number of priorities we would like to see in respect of balance. It has been mentioned before that we expect to see gender balance. I would also emphasise that we expect to see political balance, that is a balance of political philosophies and views and also a certain balance that reflects the role of the main political forces in this Parliament. This is important.
You said here today that you intend to have more team work. That is essential. One of your chosen mechanisms to achieve enhanced coordination will be through the Commission Vice-Presidents.You have not said how many vice-presidents you anticipate. Perhaps you could be more specific or perhaps that is premature, but I would say this to you, the greater the number of vice-presidents, the greater the onus to ensure for the sake of balance that some would come from smaller States.
I do not wish, Mr Prodi, to anticipate the hearings of Parliament but I do have a question: in the event that Parliament decided that one ro more of the nominee Commissioners was not acceptable, what would you propose to do, given the powers you have under the Treaty of Amsterdam? We urge you, both in choice of your Commissioners and in such an eventuality, to use your fullest powers under that Treaty and to demonstrate that indeed you are your own man.
In the time that remains to me I should like to turn to Mr Verheugen and to the Council. If I understood correctly, Mr Verheugen, you urged us to complete this procedure of nominating and putting in place the new Commission by the end of July. I respect politically why you say that but it shows scant regard and little understanding for the due process in this Parliament. I want to treat this with urgency but also with due gravity and it would turn this House into a rubber stamp and nothing more if we were rushed into it prematurely by the end of July. Worse than that, if we got it wrong in July, we might want a second bite of the cherry next January and act more vigorously then than need be.
Let us get right rather than get it early. If there is a problem now with an interim Commission that has lost its moral and political authority to act, the problem arises, in my view, because of the failure of the Council to listen to Parliament and to appoint an effective interim Commission. That is not a failure of this House. It is a failure of the Council.
Mr President, in accordance with the Treaty of Amsterdam, Parliament is now able to exercise the great responsibility of voting to approve the appointment of the President of the Commission for the first time. In this vote, Members will vote as representatives of the people of Europe, free from any pressure from national governments. The Confederal Group of the European United Left - Nordic Green Left will make its decision on the basis of the commitments made by the candidate regarding his general political outlook and a clear programme of reform for the Commission itself.
The recent institutional crisis and the verdicts reached by Parliament itself or through the Group of Independent Experts must still be fresh in our minds. We need to move forward to a completely new stage characterised by transparency and efficiency in the work of the Commission and in its relations with Parliament. Collective responsibility must not override the Commissioners' individual responsibility. The incoming President's role in the appointment of the Commission is therefore crucial. Our group calls on him to play his part in the selection of Commissioners to the full so as to ensure substantial renewal of the College of Commissioners. We need men and women whose career has equipped them to cope with the major political challenges facing the Union and with reforming the Commission itself.
As far as the broad outlines of the candidate's programme are concerned, we feel bound to express the anxieties raised within our group by some of the statements he made today and on 13 April. We are concerned about the emphasis he placed on competitiveness and the flexibility of labour to the detriment of policies fostering economic and social cohesion. The Confederal Group of the European United Left - Nordic Green Left urges the incoming President to set out and develop economic and social policies aimed at creating employment. We also urge him to combat social exclusion and poverty by promoting public services across the European Union. I realise that in the present climate it is quite unfashionable to speak up for public services, but we on the left feel it is essential to do so. In our view, this should be accompanied by a gradual reduction in working time without a reduction in salary. Action against social dumping and financial speculation is also needed. To sum up, monetarist ideology must not be allowed to dominate to the detriment of our citizens' social and political rights.
In our view, other key features of a progressive policy are the integration of environmental protection into all Community policies and the review of the ceiling for own resources in the Agenda 2000 financial perspective. Preservation of the Union's internal solidarity through its Structural Funds and Cohesion Fund should also be part of such a policy.
Finally, we also believe that the Commission must make a great effort to prepare an Intergovernmental Conference to achieve the institutional reforms required prior to enlargement. In this connection, the Commission and its President must, with Parliament's support, boost the Council's scant political will to define a common foreign and security policy for Europe which is not subservient to the United States. It must serve to guarantee human rights in the Balkans and the world over, and ensure that international law is adhered to.
In the few seconds remaining, I feel obliged to express my amazement at the reference made to the definition of a constitution for Europe. I have been a member of the Committee on Institutional Affairs for eight years. A draft constitution for Europe was withdrawn during the previous term, before the elections. It was only a draft or an outline and was never made public. There were absolutely no further developments for the next five years. Throughout those five years the subject of a constitution for Europe was taboo. Yet now the spokespersons for the major groups are referring to the drafting of such a document as a key part of the Commission's work. Actions speak louder than words. I urge you all to take responsibility for your statements in the House today in favour of a constitution for Europe before European public opinion. The people need to be aware of their rights and responsibilities over and above the squabbling and the vested interests of the Member States.
Applause
Mr President, ladies and gentlemen, Mr President-designate, we are delighted to welcome you for a second time to this House. However, you are only just at the beginning of a series of hurdles which must be overcome in the next eight months. You will have to demonstrate great stamina and skill to stay the course. Although the confirmation of your appointment tomorrow by the European Parliament is not in question, and will doubtless be approved by a very large majority, you will have to face a much more difficult test in September. This is when, in front of a largely new Parliament, you will have to present all your Commissioners and an action plan for which not just you personally but the new Commission collectively must take responsibility.
The whole process will then begin again at the end of the year as, having completed the term of office of the outgoing Commission, you will again have to ask for the confidence of the European Council and the European Parliament for a five-year term. Of course, this term may be interrupted at any time by a motion of censure vote which is clearly now no longer just a theoretical concept. Suffice it to say that your task will not be particularly easy. To avoid tripping over the successive hurdles which you will have to overcome, you must bear in mind that your legitimacy as President of the Commission is delegated and will be exercised under the constant political scrutiny of the Council and Parliament, themselves directly and politically responsible to the people of Europe.
From now on, the institutional balance between the Commission, Parliament and the Council is of prime importance and the function and role of each institution must be clearly specified. Your main task, Mr Prodi, will be to ensure that the Commission exercises all the powers conferred on it by the Treaties, but does not encroach on the decision-making powers of Parliament and the Council. In particular, you must resist the pressures which may come from the Council or Parliament to extend your field of action to areas not specifically indicated by the Treaties and which, as has recently been observed, you do not have the administrative or financial resources to tackle.
You will be responsible for ensuring that the work of the College is restricted to the powers granted by the Treaties, which are already quite considerable. Together with the Court of Justice, the Commission is actually the guardian of the Treaties. However, this function would be better served if its definition were improved in respect of the principles of subsidiarity and proportionality, which are not currently sufficiently clear or definite. The same applies for the monopoly of initiative. This point will have to be clarified during the institutional reform which must take place before any further enlargement. The Commission's implementing powers, particularly in the area of competition and state aid, are considerable and must be exercised independently but also with absolute transparency.
In terms of commercial or financial negotiations, it is essential that the European Union speaks with one voice. But this voice must be authorised. The aims of the negotiation must be clearly specified in the negotiating mandate given by the Council, with the agreement of Parliament, whose representatives must be kept well informed of the progress of these negotiations, as is the case with the members of the US Congress. If our partners realise that the European Union is expressing the will of the people of Europe, this can only serve to strengthen the EU's negotiating position. This has not always been the case in the past and the trade dispute on banana imports from ACP countries has left a bitter taste in our mouths.
Mr President-designate, your success will be measured by your ability to ensure that the Commission reassumes the role assigned to it by the founders of the European Union. It should be an independent body whose task is to find the largest common denominator - and not the smallest - to ensure that European unification advances only in those areas where it is necessary and essential. In this respect, the institutional balance must be preserved: decision-making powers must remain with the Council and Parliament, which alone are politically responsible to the people.
The UPE Group wishes you every success in this difficult task, Mr Prodi.
Mr President, Mr President-in-Office, Mr Prodi, ladies and gentlemen, the resignation of the outgoing Commission showed above all that a more democratic balance of power was needed between Parliament, the Commission and the Council. Without a strong Commission, Parliament cannot hope for any major reform of the institutions, which has been put off for years. The Greens are confident, Mr Prodi, of receiving your pledge here that you will make every effort at the intergovernmental conference to ensure that Parliament evolves into a true parliament with full powers of legislative codecision which extend to agriculture and compulsory expenditure, and with full powers of scrutiny over the implementation of policy.
We are poised at a historic crossroads. Either Parliament continues to grow and the building of Europe becomes a true democratic project, or it remains a collection of bureaucratic nuts and bolts with no legitimacy, and that would be fatal. It is not just a question of more power for Parliament; our peoples have to be involved more actively in this process and must know and feel themselves to be citizens of the Union. As you know, Mr Prodi, Parliament wants a convincing reform of the Commission. We need a transparent Commission, with ready public access to documents, and that requires swift implementation of Article 255 of the Amsterdam Treaty.
The individual responsibility of Commissioners remains a central factor in the relationship between the Commission and Parliament. The Amsterdam Treaty gives you the opportunity to intervene if there are problems with the work of individual Commissioners. We also expect you to put together the right Commission, so that through you we too can have an influence if there are problems with the performance of individual Commissioners. What you said about the need for the big countries to have a Commissioner from the majority as well as from the opposition is being misused in Germany, for example, in order to sideline the Green partner in the coalition. If the new Commission only includes representatives of the largest partner in the government and the largest opposition partner, there will be little political innovation in the Commission. We want you, Mr Prodi, to argue for political diversity in the new Commission.
The Greens have listened carefully to your speech today, which sits well with the letter you sent us and which says more about sustainable development, the environment and consumer protection than your first speech did. We shall hold you to all of that. In April, you distanced yourself clearly from the American model and came out in favour of the European one, but you said very little about what that meant in practice. For us, it should emphatically mean that not everything is governed by the logic of the market.
If you seek to liberalise services without securing a universal service, that may give rise to problems. In the past, investment aid has been provided for purposes of rationalisation. We believe that innovation should be the focus of future aid, for example for SMEs, with a view to preserving and creating jobs.
Lastly, it is our fervent hope that, given the necessary weight, you will urgently work for an initiative on the Balkans and see that the timetable for enlargement is politically reassessed in the light of what is going on there at present. In this spirit and in the expectation that you will take our concerns on board, my group is planning to support your candidacy.
Mr President-designate, listening to you just now made me think of the very high hopes resting on your appointment. This is taking place at a very special moment, namely the final part-session of the Parliament elected in 1994. This coincidence, which was not planned, is giving this debate and the subsequent vote a rather dramatic nature as, to a certain extent, it represents the political legacy of the first European Parliament that had the ability to apply enough pressure on the outgoing Commission to force it to resign.
Our expectations of you are high, Mr Prodi, and they involve so many and such a variety of issues that you will no doubt find us very demanding, although your introductory speeches have already highlighted many of these points.
As the recent crisis has revealed the problems within the Commission, your first task will be to put your house in order. This is the work of a leader. You will therefore undoubtedly have to improve the coordination of the Commissioners' responsibilities, redefine the tasks to be accomplished by eliminating some and developing others, and reform the management methods, the procedures for awarding contracts, the use of consultants and so on.
This is a long way from high politics, which is not possible, however, without a good administration. There is no doubt that in the past the Commission has too easily forgotten this sound principle. In particular, Mr Prodi, in terms of practical politics, Parliament expects enough vision and inspiration from you to meet the challenges facing Europe. In saying this, I am not just thinking of the programmes planned for future years, such as the implementation of Agenda 2000 or the institutional reforms the Union needs in order to complete the Amsterdam Treaty, but also the problems which go beyond these elements. Now more than ever the Union needs to rediscover and reaffirm the meaning of its very existence and its true priorities.
Employment is therefore not a run-of-the-mill requirement but a major priority which must take precedence over others. I am pleased that you yourself recently proposed that the central banks should depart from their customary financial practices and draw on their reserves to revive the economy at all costs. We must find a new balance between the social and political Europe and the economic and monetary Europe, and we must counterbalance liberalism to some degree.
Similarly, in view of the war in Kosovo and the fragility of Europe revealed by this war, we firmly hope that the European Union can stop considering the future of our continent - including Central and Eastern Europe, Russia and the Mediterranean - in such a cautious manner to the extent that this approach becomes constrained and ultimately foolhardy. This combination of nationalism and violence will form the backdrop to your actions in the next five years. In view of these threats, we would ask you to reaffirm the fundamental values of Europe and to give the EU a clear foreign and security policy and firm social priorities. In short, we need inspiration born of justice and fairness.
Mr President, the Europe of Nations Group cautions against appointing Mr Prodi as President of the Commission. We have no need of a new President at present. What we do need is a clear-out by strong personalities who do not have ambitions to continue when the clear-out has been completed. Firstly, we should remove the present Commission, because the Commissioners have been deemed to be collectively irresponsible. They themselves rejected individual accountability and asked to be held collectively to account. That is what the Committee of Experts did. Now they must step down, and Parliament should ensure that before they do so, they do not extend contracts with their friends or have certain people promoted or move employees from their own cabinets to the administration. Secondly, we should call the officials responsible to account. The Committee of Experts should name everyone who has helped to obstruct the uncovering of dubious deals. Those who have contributed to corruption and fraud must be subjected to disciplinary proceedings. Those who have covered things up must be suspended, because it has to be worse to cover up corruption than to provide information about corruption, as Mr van Buitenen did, with suspension and salary deductions as a result.
We must then adopt a modern law on public administration and openness. All appointments should be made on the basis of applications and qualifications, not as political appointments. All employees should know that future promotion is a question of effort, not of friendships and contacts. The best person for the job should be promoted. Anyone who occupies a managerial position must be more capable than those beneath him. We cannot have a situation where the more capable are passed over for promotion and then lose motivation and console themselves with privileges.
The Commission should be decentralised, so that the staff are given responsibility and authority to live up to. Let us put an end to the concentration of power in the hands of a few, without any possibility of them taking responsibility. Let us put an end to complicated procedures where a decision has to be endorsed twenty times and it is impossible afterwards to say who is really responsible. There should also be a reform for officials, including fixed-term contracts and the introduction of ordinary northern European civil service salaries for new recruits. Privileges can be phased out. The first step could be to remove the automatic cost of living adjustment. It will not be popular, but who is going to defend the fact that the first consequence of moving a task to Brussels is that those who are going to carry it out will receive a trebled salary, diplomatic status with freedom from prosecution, access to business lunches and duty-free spirits? The salaries of Commissioners should also be reduced before appointments are made. A Commissioner should be paid the same as a minister in the country he represents, and should pay tax so that at least in that respect he loses his status as an expatriate eurocrat. Removal costs should be reimbursed on the basis of invoices, not in the form of two months' extra salary. It should be possible for Parliament to inspect the travel and entertainment budget. The three years of redundancy pay with a subsequent pension should only be paid if the Commissioner does not obtain other employment. We must at last have a reform that produces openness, whereby documents in the Commission will at least also be available to Parliament as soon as the Commission has delivered them to a committee, an undertaking, a country, a journalist or another external party.
We have drawn up a proposal on openness which we look forward to discussing with Mr Prodi at our public group meeting this evening at 7 p.m. in meeting room 2 here in the Palais building. Like every modern business, the Union must focus on what it can do better than others, or in other words leave alone tasks which others can do better or more cheaply, concentrate on cross-border cooperation and allow other matters to return to the Member States. This rationalisation must be carried out before the appointment of the new Commission, so there are many general reasons for postponing the approval of Mr Prodi, but my group also has a political reason: Mr Prodi wishes to see a United States of Europe. We would rather unite Europe in a Europe of the democracies.
Mr Prodi, we regret that your timely speech comes at a moment of what I might call procedural confusion in both this House and the Council of Ministers. I welcome this morning's offer by the Council to cooperate with the Commission and Parliament. We would have appreciated an equally cooperative spirit in recent months, for example when it was a matter of the Members' Statute or the technical and procedural aspects of electing the Commission President.
But if the Council has finally realised that it is one of the three components of Europe and must show due respect to the Parliament and Commission, we are pleased with this new discovery and hope that our future work will benefit. We, for our part, are convinced that the Commission President must have a strong Commission - as Professor Prodi stated this morning - a Commission whose relations with Parliament are transparent and based on timetables which are always respected, enabling us to work and make progress together, rather than engaging in confrontation.
At the next part-session in July, therefore, Mr Prodi must present us with a schedule of the commitments to which he has so appropriately referred this morning; otherwise enlargement, which is now on the horizon, would prove impossible. You touched on many important points, Mr President, but allow me to recall that - in the opinion of Alleanza Nazionale - more attention should perhaps be paid to Mediterranean policy, especially since you yourself have stated that a Europe looking to the east obviously cannot pay sufficient attention to the serious problems of the Mediterranean. That goes without saying.
You referred to the euro. Although you are an economist and this must sound very familiar to you, I would point out that if, before creating a common monetary policy, we had had the intelligence to create an economic policy, then perhaps the euro would not now be weaker than the dollar on markets around the world. If we had created an economic policy, we would have laid down the foundations, or guidelines, for Europe's economic future and might have reduced unemployment by a few percentage points, thereby restoring the confidence which the people are beginning to lose.
In conclusion, Mr President, we are enthusiastic about your proposals and prepared to work with you, as a Parliament and as a political group, as long as your commitments are not only clear but also clearly timetabled, and as long as they are not merely declarations of intent at the start of your term of office but a definite path for us to follow together.
Mr President, I welcome the Council President's announcement that the final vote on the entire Commission is to be brought forward. This is without doubt an important matter: as Parliament has stressed several times, the Commission must be in a position to address itself to the outstanding issues as soon as possible.
In contrast with previous occasions, I also welcome the preparatory work done by Mr Prodi, the nominee for President, with regard to reform of the Commission. He has indicated important changes in respect of teamwork, responsibility and transparency, with a view to tackling and solving satisfactorily the crisis affecting the Commission. I would stress that, irrespective of the crisis in recent months, there has been a blurring of the Commission's political role over the past few years. Indeed, the crisis of the past few months could make us forget that the EU needs a politically strong Commission. This, Mr Prodi, is what the European Parliament expects you to achieve.
You can be sure that, if you embark on this road, you will receive strong support from the European Parliament. We are opposed to any reduction in the Commission's political role, and we regard the political balance between Commission, Parliament and Council as a cornerstone of European democracy. Naturally, this attempt to redefine the European Union's overall prospects also affects the responsibilities of Parliament and the Council - and we shall discuss this point among others with the new Commission. As far as you yourself are concerned, it is a matter of political leadership to make the Commission a strong partner in dialogue on the major unanswered questions determining the EU's development and identity. These political matters are also of great institutional relevance, as was stressed for example by Mr Martens, who pointed out that the reform of the relationship between the institutions will be a key theme in the years ahead.
This is not an abstract issue; it relates to the way in which we tackle the main items on our agenda, such as enlargement, institutional reform as such, and the creation of a common foreign policy and defence structure which - as shown by the events in Kosovo - Europe desperately needs, since it is proving incapable of tackling independently crises such as the one under way in that region.
Then there is the important matter of efforts to galvanise Europe's economy - you made several references to this in your speech - and to introduce a new but vital element of balance: a social dimension. Parliament, the Commission and the Council have been debating this matter for years. Attempts have sometimes been made to strike a balance between these two aspects: for example, the Delors White Paper sought to bring them together, to balance them. Perhaps much of this is no longer topical, but the problem of harmonising these two elements is one of the main political problems confronting not only the Commission but also Parliament and the EU in the years to come.
I do not wish to dwell on this. The Commission will of course have its own political opinions here and will compare notes with Parliament and the Council. There have in the past been differences over strategy, which have subsequently been settled and have enriched the political debate between our institutions.
This also applies to the Balkans. Mr President, I welcome your determination to put together rapidly the elements of an overall proposal for that region, so as to create a stable relationship offering a way out of existing and potential conflicts which - as you say - can be averted and resolved in the context of a close relationship with the European Union. This also applies to the Serbian people, who will free themselves of Milosevic as soon as they are offered the alternative of relations with Europe.
Mr Prodi, there is broad-based satisfaction in this House over your nomination. You will realise from this morning's debate that we also expect a good deal of you, since we know you to be a man of great initiatives and ideals, but one who is at the same time extremely practical. Both of these attributes are needed to head the European Commission.
These expectations are further fuelled by the boldness of your pro-European spirit and philosophy, which have emerged from your two speeches before this House. I hope - and I am quite sure - that they will be satisfied.
We expect you to be proactive in exercising your prerogatives as President of the Commission, not only as guardian of the Treaties and of the acquis communautaire , but we also expect a bold initiative to carry forward the completion of the institutional structure, so as to give the Europe of the euro a real personality, identity and strength.
One obvious item of unfinished institutional and political business, which is a challenge for the next parliamentary term and might well be proposed to our successors, is an undertaking to complete the building of Europe. The constitutional dialectic between the EU and its Member States over the next five years will probably be dominated by this challenge.
The President of the European Central Bank, Wim Duisenberg, has said repeatedly: 'You have entrusted me with the task of safeguarding the value of the euro and guaranteeing price stability. If you leave me alone to pursue these objectives, I assure you that the consequence will be an increase in unemployment in Europe, because the instruments available to me will undoubtedly lead to new social problems. Hurry up and equip yourselves with institutions to run the economy: the European Central Bank on its own cannot tackle problems which are not of its making.'
We have taken the first tentative steps towards harmonising our economic policies: Mr Monti's blueprint for fiscal policy harmonisation has yet to be approved; the subject of a European employment pact is to come up at the forthcoming European Council in Cologne. Specific conclusions are required here too, after Mr Junker's initiative at the Luxembourg European Council, and after the Aznar and Blair proposals relying on labour market flexibility. Mr Strauss-Kahn made an interesting proposal just the other day. It is interesting because he is a Socialist and because he is French: he is a Socialist, and asserts that the problem of unemployment can only be addressed by setting a 3 % growth target; he is French, and asserts that we must begin to regard the Euro 11 Council as the first step towards a European economic government.
Economic policy must be harmonised at European level. 'The impossible status quo' was the title of the document of the Florence Group. Well, Europe cannot stand still; if it stood still, it could go into reverse. Although we now have the euro, much remains to be done and we must press on. If the markets notice that the pace of politics is slackening, they will adapt by relaxing their sense of responsibility. This is already happening - it is what has happened since the introduction of the euro: we sense a slowdown in political responsibility and initiative.
We are now feeling the effects on Europe's economic equilibrium of the economic slowdown in France, Germany, Italy and the Netherlands, countries which account for 80 % of our GDP.
Unfortunately, everything is a matter of urgency for the EU. Another major challenge is the war in Kosovo. This morning we have at last heard some encouraging news from the United States, after the meeting between Mr Chernomyrdin and Mr Clinton: there now appears to be a glimmer of hope.
Europe, as such, has played no role whatsoever in this affair and is also demonstrating severe limitations in assisting the refugees, that is for sure. Not only NATO but also many countries, as well as Europe - which previously had always excelled at providing humanitarian aid - are incapable of meeting the challenges resulting from this war. Europe has still not activated the analysis unit for active conflict prevention policies - even though this House approved a proposal to that effect - and must regain its dignity, ambition and responsibility by taking an initiative. We detected such ambition in your speech, Mr President.
Agenda 2000 undoubtedly goes in the right direction: that of integrating countries which have been knocking at Europe's door for ten years. But if Yugoslavia is both the reality and the metaphor illustrating the difficulty - even now - of ensuring the coexistence of different ethnic groups, then we must acknowledge - as you have done - that true coexistence can only be achieved in the bosom of Europe, and not by creating small statelets which are increasingly inward-looking and ethnically homogeneous. Therefore, confronted as we are by an international crisis which calls into question our certainty at the end of the Second World War - that war would never again be possible in Europe - we must set ourselves new, inevitably ambitious political aims if we really do wish to rediscover the soul of Europe to which you have often referred.
Mr Prodi, you were nominated by the European Council within hours of NATO attacking Yugoslavia on the instructions of not only the United States President but also many EU heads of government - your electorate. Many of us had therefore been hoping that - not least to dispel the dark and unjust initial coincidence affecting your new term of office - after 40 days of war in Kosovo, Montenegro, Serbia and Voivodina, you would have found the right words today to appeal for an immediate cease-fire and some words of solidarity for all the innocent victims, on all sides, and then made some practical proposals for the reconstruction of the areas destroyed and for an early return of the refugees: the search for a European soul, Mr Prodi, as you once put it in this House.
You chose a different option, however: you chose to define the war as 'painful but necessary'. As to the future, you merely referred to a general and - at present - vague international conference on the Balkans, skirting the pressing and highly urgent problems, and even evoking the unfortunate image of the 'common sword of Europe', an expression loathed by Jacques Delors.
On environmental issues, you stated that the harmonisation of ecological taxes and of the Member States' environmental rules and regulations would be a priority. I would remind you that, according to the report from the European Environmental Agency a few months ago, eleven of the top twelve environmental problems have either worsened or remained the same within the European Union since 1995. It is not enough to mention the environmental troubles of Europe's cities, as you have done, without tackling the underlying cause: the disproportionate increase in private transport, partly fuelled by incentives to the car industry, and the simultaneous decline of public transport.
Finally, Mr Prodi, I would ask you to clarify the disturbing passage in your speech of 13 April where you called for investment in research and development in the 'life sciences'. What do you mean by this: to push forward genetic engineering on an industrial scale, thereby bringing about eugenics? I would very much appreciate a clear answer.
Mr President, at the outset I want to congratulate Mr Prodi on his appointment by the European Council as President-designate of the Commission, and I am quite certain that recommendation will be ratified overwhelmingly by the European Parliament this week. I want to take the opportunity of wishing Mr Prodi well in his new and, indeed, highly responsible position.
You, Mr Prodi, will be assuming the presidency of the Commission at a very challenging time for the European Union. Tough decisions and policy directions will have to be worked out by the Commission and this must be done in consultation with the European Parliament and the European Council.
I would say at the outset that Parliament must recognise that if the European Commission is to oversee its duties in an effective manner, that may require more staffing resources in the future. We have to be assured that, as the process for the enlargement of the Union takes place, the Commission is appropriately staffed to deal with the challenges that lie ahead for it and, indeed, the European Union.
The Union is built on a consensual approach. That has been the main foundation for the success of the European Economic Community and now the European Union over the last 40 years. It is important when tough decisions are taken that all 15 Member States of the Union are fully involved in such a process. It has been clearly proven that there is complete consensus across the length and breadth of Europe that balanced political programmes should be put in place. The Single Act, which heralded the need to complete the internal market where there would be free movement of goods, persons, services and capital, has been a notable success. The Maastricht Treaty put in place the European currency and has also proved to be an innovative act of political foresight on behalf of the Union itself. It is very clear that, as EMU takes a hold within the Union, the reduced cost of doing business and the elimination of transaction costs will ensure that European Union businesses become more competitive.
This leads me to my next point: as the internal market and EMU become established, it is imperative that the poor regions of the Union secure appropriate regional, social, agricultural, fishery and cohesion funds so as to guarantee that they can compete on a level playing field with all other Member States of the Union. We do not and cannot afford to put in place a two-tier European Union where wealthier Member States are put in one bracket and poorer Member States in another. We need to upgrade the standard of living in many parts of the Union. My own constituency of Connacht-Ulster in the west of Ireland and the border counties has a strong case for long-term regional and social funds during the next Community support framework and thereafter. Long-term strategies must be put in place to ensure that the poorer and peripheral regions of my country are helped to become competitive in terms of the attraction of business, as well as the improvement of their respective transport and water-treatment services.
It is also clear that a framework must be put in place to permit new Member States from Eastern and Central Europe to join the European Union. It is important that these countries endeavour to comply with as much of the European body of law in the form of directives and regulations as possible. This is known as the implementation of the EU acquis and is also important in the context of giving opportunities to Irish and European businesses to start up their operations in these countries.
In conclusion, the addition of an extra 70 million people to the Union must be viewed positively. This is good news for the broadening of the trade relations with all Member States of the Union itself.
Mr President, Mr President-designate of the Commission, speaking as the chairman of Parliament's Committee on Women's Rights, I would like to remind you of the statement that was made on 23 March, in which Parliament said that there should be a considerably higher proportion of women in the Commission than is the case at present. However, you have not made any significant comment with regard to this request. Now you have the opportunity to do so, as not only is the European Parliament in its entirety here today, but also many of its political groups, which have discussed this important issue on a previous occasion. As the Treaty of Amsterdam has now entered into force it is incumbent on all the institutions to ensure that the issue of equality between men and women is an integral part of their programme. This must also be visible inter alia in the composition of the Commission.
It has come to my attention that there is in existence an unofficial list of candidates for membership of the Commission, and that on this list there are only three women. This is a completely unacceptable state of affairs. There are five women in the present Commission, and it would certainly be a massive leap backwards if we were not to aim for a larger number of female Members of the Commission. I would like to point out that the Member States with small populations do not have any kind of prerogative in this matter, but we must insist that small Member States, with just one Commission Member, should recognise that women too are experienced and qualified, and that there are female candidates to be found.
Mr Prodi, you are required to discuss this issue with the Member States, and I would ask you now whether or not you intend to raise the matter with the Heads of State and Government?
Mrs Hautala, could you also let us see the unofficial list which is in your possession? In that way we could perhaps join you in worrying about it!
Mr President, ladies and gentlemen, Mr Prodi, yours is a difficult task, but at the same time you have it easy: it is difficult because of the challenges with which the European Union will be faced in the next five years, and easy because Parliament, the Council and the European public have never before shown such strong support for a new beginning in the Commission. You want to bring the administration under political control, and you have our support for this. But please let your administration know that the balance has shifted between Parliament and the administration in Brussels, and that the administration must act accordingly in future.
In the eyes of the European public the new Commission will be a European government. Perhaps the Treaty does not quite say so, but you need to want to be a sort of European government. In your statement you mentioned almost all the key words for the next five years: agriculture and towns, competition and social affairs, youth, the elderly, public limited companies, small and medium-sized enterprises, consumer protection and liberalisation, enlargement and relations with the USA. However, Mr Prodi, I would have liked to see rather less pointillism and rather more constructivism in the picture you painted of the new Commission's work.
Finally, Mr Prodi, in tomorrow's vote we shall be endorsing both yourself as an individual and your political work to date. This will strengthen your future political authority. We expect you to use this political authority in forming the new Commission and in your political leadership of the new Commission over the next five years. Tomorrow you will be given a preliminary vote of confidence - including from my group - but you should not be under the impression that you can rely on this confidence for five years. You will have to build this trust yourself through your work. We are prepared to help you because we believe it will serve Europe. We wish you every success.
Mr President, ladies and gentlemen, the candidate designated by the European Council for the office of Commission President, Mr Prodi, will come into office in a situation unknown to any of his predecessors. No one has been nominated Commission President in a crisis of this kind, and no one before him became Commission President with direct democratic legitimation from a directly-elected Parliament.
I believe that both these factors will enable him to meet the considerable challenges which he and the future Commission will face. Like Klaus Hänsch, I too would like to say that as a result of your great achievements, Mr Prodi, you will have our vote of confidence and our hopes will rest on you. During your period of office you will have to achieve two things at the same time. You will have to ensure the consolidation of the European Union, whose tasks and size have increased dramatically in recent years and decades and, where necessary, you will have to put the Union's house in order to ensure that it is viable and able to function even if nothing new is added. At the same time you are expected to have vision. These are two things that are seldom compatible but because of the historical situation they must both be achieved: consolidation and vision.
I believe that in the knowledge of what happened with the former Commission you will undertake the necessary institutional reforms; furthermore, you will tackle the issues of personal accountability, internal controls and financial control, increased efficiency and the related right of control of the European Parliament over the Commission.
In the coming weeks and months we will certainly have to devise ways to organise the interaction between the Commission and Parliament as its supervisory body, with the relevant reporting and the provision of information to Parliament's committees.
However, it is not only the radical structural reform of the Commission, for which Parliament has put forward concrete proposals, that is at issue; we also have to recognise that the European Parliament must be reorganised in the same way in order to do justice to its tasks. We too still have work to do if we are to deal properly with our new rights and the extra rights that Mr Verheugen rightly called for the European Parliament to be given. We are also all aware that because of its lack of transparency the third main institution, the Council, is a significant obstacle to acceptance among the public. We will only be able to promote the European Union in the eyes of the people if it proves itself to be efficient, transparent and democratic at the same time. These three factors are required if we are to be accepted by the public.
Mr Prodi, as I listened closely to your comments on economic policy, I heard a name that is not often mentioned by politicians and economists these days: Ludwig Erhard. You focused on the market and said that its opportunities must be used to the full because this is the best way to achieve growth and employment. However, you also talked about the fair framework conditions and rules that are necessary because the market cannot achieve this itself. You also said that because of this certain basic conditions must be created in the area of environmental policy, social policy, consumer policy, and safeguarding competition through controls on competition and on financial aid, so that the single market can function as a single market for the whole of Europe and not in small sections.
But I have another particular problem with this, and in my view we need to solve a legitimation issue here. We have to acknowledge that economic and monetary union is a Community operation. Yet when I see how the finance ministers deal with it and in particular when I look at the role of the 'Euro 11', I realise that decisions are increasingly slipping into the intergovernmental sphere and that there is little democratic legitimation there for important decisions concerning economic and monetary policy which run parallel to the independence of the European Central Bank. I believe that there is a lot of work yet to be done in institutional terms between Council, Commission and Parliament to prevent this from slipping out of the Community sphere, with the result that the finance ministers become the new masters of Europe.
As regards vision, you commented on the need for foreign representation and on our ability to use enlargement to extend the peace that we have achieved within the Union to the whole of Europe, including the Balkans, for example.
The enlargement of the European Union is certainly one of the fundamental tasks that you will be faced with during your period of office, but an institutional round table is needed on this. In my view it should be organised very quickly and it must set the scene for enlargement, for example by extending majority voting and later - but not too late, and quickly - not as a condition for enlargement but in the progression towards the goal of a constitution and a constitutional treaty.
Mr Prodi, you demonstrate the fact that we are, in my view, returning to a Europe of values. The European Union must not be seen by the people only as a single market, it must be a Europe of common values and a common culture. Our culture gives us more in common than it does to divide us, but all our talk at the moment is about what divides us. We should talk about what we have in common! What distinguishes us in our values and our cultures is not something divisive but a plus, a diversity and an additional wealth. If in this discussion of the fundamental issue of values we can present the kind of Europe once called for in this House by Václav Havel, then we will once again be in a position to find favour with our citizens, who want more than just a single market.
Mr President, I welcome Mr Prodi's commitment, in his speeches both last month and today, to carrying out the necessary reforms so as to renew and strengthen the European institutions, in particular his commitment to an increasingly transparent, collegial and efficient Commission, as well as to a greater role for Parliament and to an extension of majority voting in the Council.
However, Mr Prodi, I remain confused about your approach to the economy and the environment. Your words convey the idea that development amounts to continuous growth, without any attention to the natural limits of resources. Infinite growth is a dangerous utopia believed in by economists, which cannot be borne out in reality. Admittedly, you have today called for an ecological tax to confront challenges such as climate change - and I am very glad - and you have spoken of sustainable growth, but is there not an obvious contradiction between these assertions and your excessive confidence in the results to be achieved from complete trade liberalisation under the auspices of the World Trade Organisation? Rather than bringing about liberalisation, these agreements have concentrated the market in the hands of a few multinationals which have imposed a system of monopolistic control; the clauses on environmental, health and ethical safeguards as well as protection for the weakest peoples in the world have not been implemented since the GATT agreements. One need only think of the confrontation between the United States and Europe over trade in the furs of animals captured by cruel methods, over trade in bananas and hormone-treated meat, and above all over genetically modified organisms, particularly since the collapse of the Cartagena summit on bio-security due to US intransigence.
Finally, although I welcome your proposal for stability in south-east Europe and an international conference on the Balkans to bring about peace in Europe, I must say that armed intervention has never led to peace; at the very most, it has stopped the fighting but without removing the causes. This is where Europe has failed. In the past it failed to act, but in acting now it has failed to prevent the conflict; and I cannot forget that one of the Italian Government's last decisions when you were Prime Minister, on 12 October 1998, was to make Italian airbases available to NATO in the event of a war in Kosovo.
I nevertheless wish you all the best for your work. I hope that you will manage to meet the challenges of building Europe whilst taking account of issues such as the environment, health and peace, to which the European people are fully entitled.
Mr President, every decade has its visions. In the 1980s Europe's vision was the completion of the internal market, in the 1990s it is monetary union. The forthcoming phase must be geared towards consolidation and improving and strengthening what has been achieved; it must be a period of root and branch and reform, as Tony Blair put it.
The root refers to the Commissioners; you are personally involved in their selection and in their quality and success, and you are responsible for them. Renewing the structures, making the procedures more efficient and introducing transparent controls will be difficult enough. The new Commission must be genuinely new in terms of people, thinking and action. You and we owe this to the people of Europe.
The branches refer to the organisation as a whole. It must be clear who is in charge of the administration. The report by the Committee of Independent Experts should help you in this, and Parliament's assistance is assured. It is not enough to try to make the overburdened bureaucracy more efficient. New approaches are needed by increasingly involving the Member States; subsidiarity also relieves the burden on Brussels in implementing European tasks and increases everyone's sense of responsibility - a sense of responsibility that has hitherto not existed.
In your first statement you asked not to be judged on your past but on the visions and ideas that you bring to Europe. We will hold you to that.
Mr President, I was very impressed by Mr Prodi's statement. In my view, he certainly possesses the qualities needed to become a great President of the Commission. As far as Parliament is concerned, I am sure Mr Prodi will pass with distinction.
Nevertheless, this Parliament represents the people of Europe. I myself speak for the Spanish Socialist delegation in the European Parliament. Those of us who hail from the south of Europe hope that under Mr Prodi, more account will be taken of certain issues which tended to be sidelined by the previous Commission, that is, those issues concerning relations with the southern flank of Europe. Europe has certainly shifted northwards and eastwards in recent years. This followed the fall of the Berlin wall and enlargement to include countries in central and northern Europe. Plans for further enlargement towards the countries of Central and Eastern Europe are now under way. There is more to Europe than a single direction however, and we also need to bear in mind the concerns felt along the southern shores of the Mediterranean.
The major conflict we are confronted with at the moment is of course in the Balkans, which are at the crossroads between Central and Eastern Europe and southern Europe. They represent a fault line running across Europe which may well give rise to further problems. We must therefore also give consideration to Mediterranean Europe, along with Europe's involvement in the Maghreb and the Mashreq, the Middle East and even those countries in southern Africa awaiting our cooperation, the ACP countries and the countries of Latin America.
Focusing on a different aspect, I feel that the results of the Berlin European Council have been unduly influenced by economic and technocratic considerations to the detriment perhaps of more fundamental political considerations. In particular, no progress has been made towards improving conditions in rural areas and the agricultural policy is still beset by difficulties. The lack of a European policy for social and economic cohesion is certainly causing problems too. Furthermore, the present relationship between the more developed and the less developed countries and regions has to change. If it does not, there is a risk that we shall find ourselves in a two-speed Europe with regard to economic and social conditions. As Professor Prodi is well aware, the more developed countries and regions seem to be consolidating their economic progress whereas the less developed areas seem destined to remain firmly fixed in their disadvantaged position.
As I see it, the economic and technocratic considerations which dominated at the Berlin European Council must be counterbalanced by a Community economic policy which takes into account all the interests of each and every one of the regions and countries of the European Union.
Mr President, Mr Prodi, ladies and gentlemen, May 1999 will go down in history as one of Europe's best and worst months politically speaking.
It is one of the worst because of the awful events of this spring with the war in Kosovo, the crimes, the deportations and the political weaknesses of our Union which neither we nor you must forget. Fortunately, France and Europe are leading the humanitarian action to remedy and alleviate the worst effects, having failed to avoid these.
It is one of the best because your appointment, Mr Prodi, gives us hope and a renewed determination. Clearly this is because of who you are, as many of us have already said and written, but also and particularly because of the conditions of your arrival.
You are fortunate in that you will be the first Commission President to be appointed as a result of the principle of responsibility.
Modern democracy aims to be like a temple with foundations of human rights and two pillars of universal suffrage and the principle of responsibility. I am pleased to have heard the word responsibility said so many times this morning.
And just look at our Europe. It is celebrating fifty years of the Council of Europe whose foundations are so dear to so many of us. Look at our European Community celebrating twenty years of its Parliament being elected by the people. Look at our European Union celebrating the birth of political responsibility, which has come about in rather a strange way as we all know. Thanks to this Parliament, and within it the European Socialists led by Mrs Green, the previous Commission was overturned. Some of its Members did their work well while others did not, but overall it failed politically. Parliament told it so and it resigned. That was the revolution in mid-March.
The embryonic European public opinion then called you, Mr Prodi, into its emerging arena and the Heads of State and Government listened to that opinion. This can be regarded as progress. You will allow me as a man of the left to remind you that these Heads of State and Government are also from the left and that the first duty of a left-wing democrat is to listen to the people. Your speech this morning on full economic liberalisation offends us as Socialists. But we realise that it stems from your need for consensus and that that is the situation we are in. We will therefore vote in favour of your appointment.
In mid-June the electors will vote in another election for a new Parliament, a new majority and a new Commission. European democracy is moving forward. This is why in welcoming you, Mr Prodi, it is our democracy which we are honouring, but without forgetting our responsibilities.
Antonio Gramsci spoke of pessimism of the mind and optimism of the heart when he was faced with fascism. You could and you must repeat this phrase today so that our confidence in you will be renewed and our Europe will be renewed. Then we can build that democratic temple and be true to our ideal.
I am grateful to Mr Duhamel for his kindness in quoting an Italian who, in turn, took that quotation from a great French man of letters.
Mr President, Mr President-designate, at the last full part-session of the European Parliament, we are facing a worried electorate in a continent at war. You will be facing a more assertive and more confident European Parliament which has expectations of you. It has expectations of your managerial ability, your communication skills, your strength and your integrity. On managerial skills, you have to inculcate a culture of reform to thousands of people. You have to make reality the codes of conduct which have appeared very late. You have to lead a team of Commissioners and you have to master details of administration.
We want from you management by walking about. We want you to do spot checks and to be responsive to detailed criticisms. We need from you communication of a vision and clarity of ideas, but they have to be acceptable ideas. Tax harmonisation is not an acceptable idea for example to my delegation so you cannot promulgate ideas which are not politically acceptable. We need you to be able to communicate with us and with the citizens of the European Union. Above all, we require of you strength and integrity. You have to be able to give adequate answers to the sort of hostile newspaper articles which are in the United Kingdom's press today, for example. That we expect of you.
In return we will support you as critical friends. We have decided to change our rules to make it clear to everyone that we will monitor expenditure in every spending committee. The price of your failure would be awful. It would be the destruction of the European ideal. But the reward for your success, which is what we expect and what we will help you with, will be a new confirmation of the wisdom of working together in international cooperation in the European Union.
Mr President, the new Commission's policy cannot be all things to all men. It cannot be excessively liberal and yet be social and ecological at the same time. You are therefore being called upon to produce a new outline in order to create a new European social and ecological model.
Europe is currently receiving bad press among workers. Public services are being dismantled and universal service is not a remedy. Many workers are unemployed due to liberalisation and globalisation. Although wealth is constantly increasing, poverty and exclusion, unemployment and precarious employment are growing. You will be required, Mr Prodi, to put an end to this scandal and see to it that the European Union becomes a Europe for all.
The reformist approach you are setting out will require a majority in favour of progress. You will no doubt obtain a very large majority within this House and I hope that this majority will remain stable after the elections. In this respect, I must remind this House and the Commission of the fact that the Amsterdam Treaty gives the European Parliament new rights and also new duties. In my opinion, one of these is the duty of stability.
I believe that the vote for Mr Prodi and the vote for the new College will establish a pact of confidence between Parliament and the Commission that should last for five years. Parliament, which cannot be sanctioned in this institutional system, cannot constantly change the majority or use the motion of censure, except in cases of extreme political danger. In addition, a pact of confidence commits the Commission to being serious-minded about political planning. Each year, in order to establish the budget and work programme, we must examine the state of progress of the political programme which we will approve with the new College.
To conclude, Parliament and the Commission must commit themselves to achieving a new level of quality in their political work.
Mr President-delegate, your appointment will be one of the crowning moments in the institutional relationship between the European Parliament and the Commission. The Greek Socialist MEPs hope you will be appointed. However, the appointment of the President of the Commission is not just a passing event. It creates a relationship of mutual trust and cooperation between the Commission and those who represent the people of Europe.
Mr President, the people of Europe have unfortunately become mistrustful. Past wrongdoings have undermined the credibility of the European Union. Democracy's response to this has been to institute transparency. But transparency will never function simply because it is written into the Treaties. It will function if the Commission wants it to and if Parliament permanently demands it. Strict monitoring by Parliament is not an act of aggression, it is an act to safeguard the good reputation of the institutions.
I hope with all my heart and, following your speech today, we believe that a new, valuable and constructive period is opening up in the relations between the Commission and Parliament. Once Parliament has confirmed your appointment and endorsed your Commission, we hope that this period will be one of transparency, democracy, human rights and, above all, a time of peace.
On the subject of peace, Mr President, I think we all need to understand that, on whatever battlefield the dead may fall, they are all equal.
Mr Prodi, you are the second President of the Commission I will be involved in selecting. That gives me some experience. I must admit that after the first two meetings we had together, I was not entirely happy, but now I can say that I was very pleased with the speech you gave here in Parliament today. I am glad that the environment, consumers and employment were included in your speech. I am glad that you stress the fact that it can be beneficial to cooperate. However, there is one thing I am not happy with, and that is the high priority given to the liberalisation of trade within the WTO. I agree, Mr Prodi, that we should strengthen the role of the Commission within the WTO, but I would warn against jeopardising the social dimension and against holding consumers and the environment to ransom. It is extremely important for us also to consider the third world, the poor countries, and to make the WTO work in that context.
The other thing I would like to mention today is your task of reforming the Commission's work and working methods - the new business culture. I am happy with what we have heard today. I hope that the institutions, in other words the Council, Parliament and the Commission, can cooperate on this in future. I have one question: do you share my view that a new start is synonymous with having new Commissioners in all positions?
Mr President, I should like to thank Mr Prodi for saying so early in his introductory address that he is going to devote a great deal of thought to the issue of transparency and openness. I should like to stress that in point of fact Parliament has taken many concrete decisions on what the concept of openness and transparency involves. I am firmly convinced that Parliament will not retreat from the position it has already adopted.
In my view, it is to some extent a question of turning the principle of possibly being open when forced to be so into one of seeking to be as open as possible from the start. Moreover, it is not just a matter of providing information about the institutions' own situation, but of supplying documents and answering the questions which people ask.
I believe that it will require a much sturdier framework and more rigorous staff training. Consequently, it will demand a great deal of effort; it is not enough simply to say that we would like greater openness. However, I am holding fast to Mr Prodi's commitment in this respect and I also hope that he understands that a great deal of effort will be needed as well, in order to achieve results.
Mr President, Mr Prodi, you have been given an almost incredible amount of praise and recognition, and I am sure you not take it amiss if I introduce a negative note to this whole affair. I will say first of all that the Austrian Social Democrats will also support you. But I will say quite openly that this is not out of total conviction but on the basis of your achievements to date and as an initial vote of confidence. It is obvious that you could not provide answers to several questions at this stage. What bothers me a little - and this is the point I would like to focus on - is the fact that you placed too much emphasis on the market and too little on the social aspects.
As a tribute to our President, I would like to deal with this using Gramsci terminology. Hegemony - in this case the hegemony of the market - disturbs me both as an economist and as a supporter of the market economy, as we in Europe have developed a model of the social market economy that is concerned particularly with reducing and preventing unemployment. I admit, Mr Prodi, that you have stated clearly today for the first time, as far as I know, that you also want to combat and prevent the causes and sources of unemployment. But that is still a little too weak for me - it still lacks substance.
I will say it clearly once again: we must strengthen market forces. But we must also be aware that the market can only function in our model if there is as little unemployment as possible and as few social weaknesses as possible in our society, as otherwise the people of Europe will not come along with us. In this respect I welcome you now as our new Commission President and hope that you will be able to restore this balance.
Mr President, Mr Prodi, I agree with Mr Swoboda's negative outlook and I want to emphasise it somewhat. I have listened to you three times today, each time with as much pleasure, but I noted on all three occasions that you did not mention once the concept of Europe as a social union. This concerns me. You naturally spoke about employment but you said nothing about European social dialogue. Nor did you mention the need to establish the basic range of fundamental social rights, without which we will see relocations through fiscal dumping. And although you again announced that the Commission would be developing the liberalisation of the market in goods and services, I heard nothing about public services and the services of general economic interest which now clearly appear in Article 7d of the Amsterdam Treaty. You really must reassure us in this respect if you want your Commission to be in full working order. Do not forget your left wing.
Mr Prodi, you say that you are a man of conviction, with which we agree, and that your beliefs are based on European integration. Like you, we are also proud of the enormous effort which was needed to bring certain countries, in particular yours and mine, into the leading group of the European Union and into the euro.
However, the subject today is the future. You mentioned this, particularly with regard to your plans for a new, transparent and efficient Commission organisation. I am not sure if it is positive or negative that you spoke more about the practical side than the theoretical side. This contrasted with the rest of your speech which was more philosophical, emphatic and profound than pragmatic.
I must therefore ask you to clarify certain points. Do you consider that the current institutional framework in which the Commission lies, formed by the principle of parity and equality between Member States, is an essential and historic principle of the Union or do you adhere to the more contemporary arguments which press for prompt and urgent reform? Specifically, should the institutional reform of the Commission, particularly with regard to the number of Commissioners, be carried out in the context of the Treaty in force or are you in favour of an early revision? This is an issue which cannot be avoided even though it is very delicate. The impression you gave us is that you did not want to talk about it, which is a shame because clarity in these matters is essential to allow us to accept the rest of your commendable reform proposals. It is not just a question of 'putting the house in order'; it is also absolutely essential to reinforce its foundations.
Mr President, I wish to address just one issue. It is an important matter from the point of view of Parliament that you, Mr President-designate of the Commission, should, in the performance of your duties, make a credible commitment to the reforms that Parliament has called for from the next Commission, and that when you are involved in the selection process with governments, you insist on commitment to those reforms on the part of every Member of the Commission, both separately and jointly. I believe it should also be mentioned that those Members of the present Commission who have performed their duties well, and who are committed to the reforms, will also be needed in the next Commission, as, otherwise, the reforms will not be introduced sufficiently promptly.
Mr President, ladies and gentlemen, I am extremely grateful to you for this debate, which has been thorough and wide-ranging. As has been pointed out, you have expressed your confidence in me and your expectations of me, which I very much appreciate and for which I feel very responsible. The debate has also quite rightly revealed that your confidence is conditional, based on my word, because that is all I can offer for the time being.
Therefore, all that remains for me to say here and now is that I am, quite frankly, very aware of how difficult a time this is and how great your confidence in me is, but also of the fact that I am being put to the test by you and will be even more so by the next Parliament, before which I shall have to return with the full Commission team. On behalf of the Commission team, I shall have to give a hard and fast guarantee of the promises and commitments which I have made during the debates on 13 April and today. Obviously, an act of government is embodied in a government; it cannot simply be summarised in a programme. I therefore just wish to tell you that I feel responsible for the major tasks which you have outlined for the Commission: I fully share your desire that the Commission should return to, or rather should finally assume, its role as stipulated in the Treaties - that of taking initiatives and making policy proposals - and should do so with great clarity.
Clarity has always been an issue. I would remind you that clarity depends on a definition of responsibilities, and I undertake to work hard in this area, which was one of the main causes of the recent crisis: clarity concerning the Commission's collective political responsibility, but also that of the individual Commissioners who are in charge of portfolios and responsible for managing them, as well as the key administrative responsibility for running the Directorates-General. This is a problem of fundamental importance, which I wished to tackle head-on by defining the function of the Cabinets - one of the difficulties which has led in the past to tension and misunderstanding.
Next, I am grateful to you for having reminded me of the delicate relationship which will exist between the Commission and the Council, on the one hand, and between the Commission and Parliament on the other. It is a much stronger Parliament, a Parliament which has acquired strength, as happens at times of major institutional growth. I shall therefore have to be transparent, clear and absolutely beyond reproach in my dealings with Parliament; I realise this.
There has also been some difficulty concerning the timing of the investiture. Mr Verheugen, on behalf of the Council, has stressed the need for a rapid investiture procedure. Mr Cox, however, has stressed that a high-profile parliamentary debate should be held to endorse the new Commission. I believe that both these demands are of great importance; all I can say is that I shall be ready with the entire new team of Commissioners on the day when the new Parliament takes office. I can - and must - make this undertaking to you, so as not to hold up the investiture by a single hour. Naturally, I hope that this will take place rapidly. I repeat, however, that I realise the debate will have to be detailed and thorough in every respect.
Today's debate has raised another considerable, deep-rooted problem to which I believe we shall have to return in coming years. I have been accused of having too much confidence in the market and too little in social Europe. Let us be quite clear: if we put these two terms in contradiction with each other, we shall ruin commercial Europe as well as social Europe. Let us remember that, if we are to give hope to the third world, for which we bear enormous responsibility - indeed, we cannot forget that Europe is the largest economic body in the world; I repeat, the largest economic body in the world - then clearly we must also guarantee a world economic order. The opening-up of trade over the past few years has led to growth in certain countries which were totally outside the world economy before, and has consequently led - I understand this, and it has emerged in the debate - to serious problems in certain European sectors and certain European countries. But let us not forget that, if we fail to meet this challenge, we will badly disappoint the third world and will fail in our duty to this earth, which has become so complex. This, I assure you, does not detract from - indeed it enhances - the importance of the social dialogue: it becomes all the more important to look after those who are marginalised, the poorest members of society. But we cannot discuss these matters behind closed doors, or as a continent which erects borders, albeit one that has been enlarged. We must do so by meeting the challenge which, in this case, is also a responsibility.
You may think I am saying this to receive your endorsement or backing. That is not true! I, for my part, am firmly convinced in economic terms that the European edifice must be supported by twin pillars. If we really do close our doors, then from the point of view of both peace and development in this world of ours, we shall cause the most serious problems. I am well aware that this opening-up means that change must be much faster than it was in the past, and that change leads to disruption. The task of the Commission and Parliament, together with the Council, is to move forward in this direction, to assume responsibility for change, because there could obviously be a strong temptation now to close our doors and fall back on conservative positions. That is why we have all devoted ourselves to this major task of introducing progressive reforms. I have outlined a few points here; I have referred to transparency, organisational change, changed relations between the Commission and Parliament, and a change in the structure of administrative relations.
Obviously this is a gradual process. Anyone who reproaches me for not having come here with a complete edifice is absolutely right. The type of procedure, the type of work which we are building is progressive. Apart from anything else, even though the responsibility will be mine, I shall have to take account of the second report of the Wise Men, to be published in September, just as I have taken account in my thinking so far of their first report, although I repeat that I shall be responsible for the decisions. These documents are vital in shaping our ideas, in organising our thoughts.
That is why our working relations must be continuous, well balanced and strong; that is why, as I have often said, the composition of the Commission must be well balanced, not only politically but also between men and women. I wish to say in this respect that there is no list of Commissioners, not even a provisional one. I have said clearly to the Heads of State and Government, with whom I am establishing an ongoing dialogue to put together a fine Commission: 'let us not name any names until after the elections!' First of all out of respect for certain countries which have their own internal acceptance procedures; secondly, because we must begin by setting out our work programmes and intentions, and then we can build the Commission. I think it would be utterly wrong to proceed in the opposite fashion. Therefore we shall name names after the elections; all those already mentioned are mere rumours, which count for nothing. That is why, as I have said, I am preparing the ground now: once election-time comes the government will be formed, in time to be presented to Parliament at its first sitting. That is my plan.
I should like to touch on a few more points, ones which I think you raised with particular emphasis and passion during the debate.
I shall not speak about defence. Some of you took what I said negatively, as though I were attaching priority to the sword rather than to the budget or the currency. The facts, though, are very plain: it is difficult to build a new, serviceable edifice without giving it a defensive structure. It will take time: I am aware of the Commission's limitations, I am aware of its powers. I am aware of all of this, but we must make it an objective on a par with foreign policy.
Finally, the fight against poverty and marginalisation and the problem of growth. Once again, let us not try to build the future using outdated economic concepts. It is absolutely untrue that the new model of growth will inevitably be harmful to sustainable development and the environment. New growth is totally different from that of the past. The fact is that Europe has not been able to embark with sufficient speed on the road to new growth, which involves above all the following new sectors: software, telecommunications and also, harking back to my last speech, what I referred to as the 'life sciences'. These encompass major sectors, ranging from pharmaceuticals to fine chemistry to health appliances: sectors in which Europe is extremely weak and has huge scope for job creation and for harnessing intelligence. I would however recall that, in this field more than any other, ethical problems must never come second to economic ones. Let that be clear! This applies not only here; we must make a total, general commitment to this effect because it is part of our overall objectives.
Lastly, I referred a moment ago to our obligations to the outside world. I have not spoken of these this morning because I did so last time; I regard the two speeches as twin episodes in a single chapter which we must write together. That is why I did not specifically go into the problem of the Mediterranean this morning, but dwelt above all on the Balkans. I would however stress that our responsibility towards the Mediterranean countries is immense. It is immense because the situation confronting us is becoming increasingly difficult and almost untenable socially, economically and especially in regard to the organisation of government structures. No one else can perform this role, and we cannot possibly refuse it now. I merely wished to recall these points over and above what I said in my previous speech, in view of your objections and suggestions, for which I am most grateful.
I wish to close with another very brief remark concerning Kosovo. Our task here is increasingly enormous. Let us remember that the political, social and economic reconstruction of the Balkans will to a large extent, if not exclusively, fall to Europe. Let us remember that we must provide an institutional framework enabling these peoples to feel secure and allowing them not only to maintain their own structures but also to step up their relations with Europe, so as to have their own prospects for the future.
To conclude, I thank you and I hope that our discussions will continue to be constructive.
Applause
Mr President, I asked a question about whether by a 'new start', Mr Prodi meant that there should also be an entirely new Commission, in other words that there should be no reappointment of any of the old Commissioners. I did not receive an answer to my question.
If I have understood correctly, I am being asked whether or not the new Commission will include any Commissioners from the old one. There is nothing to prevent that; it depends on the capability and the ethical and professional conduct of a Commissioner. I see no reason for any prohibition here.
Thank you, Mr Prodi.
I have received a motion for a resolution tabled pursuant to Rule 32.
The vote will take place on Wednesday at 12 noon.
Mr Ephremidis would like to speak on the Balkans, but the debate on Kosovo is to take place this afternoon; I think he will have an opportunity to comment then.
We shall now proceed to the votes.
Mr Ephremidis, you have been in this House long enough to know that Members are not allowed to speak if the President does not give them the floor.
Mr Imbeni did not give you the floor.
VOTES
Ladies and gentlemen, we shall now proceed to a long list of votes which contains a new element. These are the first votes that will take place under the new Rules of Procedure which we adopted during the last part-session.
I have to say that a study we carried out today of the votes that will take place showed that the modifications introduced by Richard Corbett, Ana Palacio and Vice-President Gutiérrez Díaz are important and change a good many things. I think that voting has been simplified considerably. Many old ways of doing things have also been changed, and I would like to ask you for your support and understanding.
I would point out to the House that, as a departure from our usual procedure, if the report by Mr Fayot is adopted, it will come into force immediately and not from the next part-session, so that it can be implemented for the next proposals that will be put to the vote.
For it to be adopted, it requires an absolute majority of 314 votes.
Parliament adopted the decision
Mr President, could you please explain why in the last part-session a simple majority was sufficient to amend the annexes, whereas today an absolute majority is needed to amend an annex?
Mr Herman, there is a difference between the provisions in the annex to the Rules of Procedure which refer to discharge and those in the annex to the Rules of Procedure which relate to other votes.
The former require a reinforced majority whereas the latter do not.
Mr President, I had asked to speak before this amendment was put to the vote as I am not sure that it was admissible. We have just adopted an amendment to Article 5 of Annex V to the Rules of Procedure which states, with regard to both the granting and refusal of discharge, that the proposal for a decision on granting discharge may not be the subject of amendments. You said that this would take effect immediately. However, this amendment actually concerned the paragraph on the proposal for a decision. I must therefore say that when we are rushing through texts, we should at least take a minimum amount of care to ensure that they are respected.
You have raised a point that we shall consider afterwards, Mr Fabre-Aubrespy. In any event, the amendment was not adopted. We shall look at it again. We are not infallible - only the Pope is infallible, not us. But since the amendment was not adopted, there is no problem.
Parliament adopted the resolution
We have voted in favour of the Council regulation, because the European Parliament's amendments on the subject have been incorporated into the text. This applies in particular to the deletion of the annex which allowed the sale for consumption of animals which had received experimental medicines. We would like to take this opportunity to stress that we do not want residues of medicinal products in meat at all. That is a good principle. Improved measuring methods should not be an argument for setting limit values in the future. On the contrary, it should be a reason for continuing to work with a zero limit for medicinal product residues in meat.
Teverson report (A4-0192/99)
Without tackling in any way the question of penalties, their harmonisation or fairness in their application, the Commission is proposing a list of serious infringements of the common fisheries policy based, in effect, on the rules defined in the context of the Northwest Atlantic Fisheries Organisation (NAFO).
The list accordingly sets out the types of behaviour considered unacceptable: obstruction of fisheries inspectors; falsifying or destroying evidence; fishing without a licence or with a false licence; falsifying, deleting or concealing the name, registration or markings of a fishing vessel; using prohibited fishing gear or fishing methods; and fishing for prohibited species or in a closed zone. Other unacceptable behaviour includes the failure to comply with the rules on holding or preserving fishery products on board, the failure to comply with the rules and procedures on transhipment, falsifying catch data, tampering with the satellite-tracking system and the deliberate failure to comply with the rules on remote transmission of the movements of fishing vessels. The list also refers to failure by the master of a fishing vessel of a third country or his representative to comply with the rules on the procedure for landing or transhipping catches, and finally, landing, putting on sale and transporting fishery products which do not meet the marketing standards in force and those relating to minimum sizes.
Given that control is one of the essential pillars in applying the common fisheries policy, we can only support the establishment of this list. However, in the opinion I drafted on behalf of the Committee on Fisheries on the amendments to Regulation No 2847/93 establishing a control system applicable to the common fisheries policy, I had tabled amendments which were adopted by the European Parliament. These emphasised that, in order to be fair and to be perceived as such, similar penalties should be imposed throughout the Community for similar infringements of the common fisheries policy.
I therefore regret that the Commission has not availed itself of this opportunity and include these proposals by Parliament which, if adopted, could have been regarded by fishermen as progress towards equal treatment. While each Member State must remain responsible for its own control bodies, the Commission must be responsible for coordinating the application of the controls.
At a time when the common fisheries policy is the subject of increasingly vocal criticism from fishermen, the fairness of the application of its rules should at least be beyond reproach. This is not currently the case. There is a widespread perception of grave injustice built into the system. This will undermine the willingness of fishermen to cooperate fully with conservation measures when they believe that others are indulging in illegal behaviour and escaping any punishment. Without the cooperation of fishermen, most conservation measures will remain ineffective.
For these reasons, the Commission must put forward a proposal on comparable penalties for comparable offences. The urgency of the problem dictates that action should be taken very swiftly, specifically before the amendment of the common fisheries policy planned for 2002.
Tatarella report (A4-0197/99)
I should like to begin by thanking the rapporteur for a fine report. Of particular significance is the call for a transition to a new political order in East Timor.
In any discussion of democracy and Indonesia, it is important to remember that Indonesia still occupies another country, namely Irian Jaya. This region was handed over to Indonesia in 1963, with the stipulation that a referendum on the country's future was to be held by 1969 at the latest. A kind of referendum was indeed held, but it could hardly be called democratic, since only the tribal chiefs were allowed to participate. Furthermore, it was reported to have been carried out using undemocratic methods.
In any case, Irian Jaya has no cultural attachment to Indonesia. More than 100 000 people are estimated to have died in clashes between the indigenous population, mainly armed with bows and spears, and the Indonesian army with its modern equipment. There have been reports of political prisoners, bombed villages and the use of chemical weapons. Thousands of Irian Jayans have moved to nearby Papua New Guinea.
It is scandalous that the international community has not reacted more strongly against the continuing genocide in Irian Jaya. The manipulated referendum results should be declared invalid, and the people of Irian Jaya should decide on their future at the earliest opportunity.
Read report (A4-0205/99)
The report by Mrs Read illustrates the importance of developing a single market for pharmaceuticals and describes important structures for future development. There must be a sensible balance between public health and the development of a competitive European industry. It will generally be necessary to reduce dependence on national reimbursement systems and make a sensible move towards greater individual responsibility, which may in turn lead to more private insurance and/or to greater individual responsibility and thus possibly to a greater volume of self-medication. This in no way reduces the principle of solidarity; on the contrary, it preserves and ultimately strengthens it. In my view it is scarcely conceivable that, in the long term, doctors should be consulted and medication prescribed for all relatively minor illnesses.
I believe it is important to bear in mind the special role of pharmacists and doctors in the area of self-medication. Both professions have commented on this field, and I welcome in particular the self-medication brochure published by the European Medical Association, among others, which was also endorsed by the European Commission.
The licensing system is of particular importance to a viable single market in pharmaceuticals. Many different efforts have been made in recent years to improve the licensing system, and today both the centralised and the non-centralised licensing system make an important contribution to the single market in pharmaceuticals. In general, what I consider to be particularly important for the future is a balanced relationship between the role of national agencies - and therefore also of the non-centralised procedure - and that of an appropriate centralised structure.
In the context of support payments from the Community budget to the European Medicines Evaluation Agency last summer, special attention was given to the work of the EMEA on herbal medications. As can be seen from a new publication, in the last few months an ad hoc working party has done some outstanding work and clarified certain important points about this medication in the European Union.
Lannoye report (A4-0401/97)
Mr President, I deeply regretted the haste with which the Committee on the Environment, Public Health and Consumer Protection voted for compromise amendments to Mr Lannoye's report on the proposal for a directive on honey. This simply weakened the report. These compromise amendments will not have the effect we are seeking, which is to limit the negative consequences on consumers and European honey producers of a directive which does not adequately protect the quality of good European honeys against imported honeys. Moreover, this situation is an open invitation to fraud.
Unfortunately, it was no longer possible to amend these compromise amendments as I would have liked. Therefore, as I cannot resign myself to voting for texts which do not guarantee that the consumer will be able to easily distinguish between imported honey and quality honey produced in the Community, I abstained. The remainder of the report is not bad, although mixtures of honeys where part originates from outside the Community should also be marked 'imported honey'.
Finally, I must state that in order to improve honey production and marketing, as referred to in my report on an ad hoc regulation and for which we have obtained EUR 15 million per year - although I had asked for EUR 65 million - stringent requirements are needed on the quality, control and labelling of honey. I regret that the Commission and the Council did not follow Parliament's lead as it unanimously approved my two reports on European apiculture and the improvement of honey production and marketing. I am hopeful that during the next parliamentary term we will be heard, as my struggle on behalf of honey producers and their high-quality products in Europe and the Community will continue inside or outside Parliament.
Mrs Lulling, I gave you twice the time to which you were entitled since this is one of our last sittings. I am bound to give some small privileges - and they are of no great consequence - to colleagues who have been conspicuous by their presence in the Chamber!
We regret that this directive, which aims to bring in common rules on ingredients, will involve serious disadvantages for the Swedish jam market. Sweden has traditionally followed a different jam-making process from the European one, using more fruit and less sugar. The proposal that has now been approved means that jam with a much higher sugar content will dominate the Swedish market, which is regrettable.
We have therefore decided not to participate in the decision. Moreover, we take the view that decisions on products such as these should be taken in a different context, rather than by the generally hard-pressed European Parliament.
Since I do not think it is necessary to have a uniform EU definition of jam and marmalade, I do not feel that I should vote for the Lannoye report.
We are sorry to note that the report does not stipulate that it should be possible to trace the origin of honey by means of the container, and that the rules on the origins of honey are unsatisfactory. We hope that we can remedy this shortcoming when the food legislation is adjusted horizontally.
Wijsenbeek report (A4-0210/99)
This is one of those Belgian jokes which is not funny. It is actually just another in a long list of what the Belgian authorities demurely call 'legal problems', ranging from the slaughters in Walloon Brabant and the assassination of a Socialist minister to the poorly conducted investigations into the disappearance of Julie, Mélissa, An and Efje and the non-existent investigations for Lubna Benaïssa, a victim of the incompetence of Benoît Dejemeppe, the Brussels public prosecutor.
In January 1995, one of my parliamentary assistants, whose contract I refused to renew, made a complaint against me for infringement of social legislation. This complaint will never be investigated.
A simple administrative inquiry would have shown that not only was I in order with the social security authorities but that the first payment of an amount in excess of BEF 200 000 has never been entered into the accounts of this body and must be returned to me. Over four years after this complaint was made, the Brussels public prosecutor's office, which is fighting me, now wants to bring criminal proceedings against me just when the Agusta-Dassault trial is beginning and right in the middle of an election campaign. The desire to harm me has not escaped the Committee on the Rules of Procedure, the Verification of Credentials and Immunities, which has not hesitated to express 'serious doubts as to the reasons behind the proposed proceedings' and which has condemned the 'fumus persecutionis ' of which I am the victim.
Once again, Belgium has been humiliated due to the heavy-handed and compulsive obstinacy of the Brussels public prosecutor. I will be calling for his resignation, which has actually already been requested by a committee of inquiry of the Belgian Federal Parliament.
Fayot report (A4-0216/99)
Mr President, I abstained during the final vote on Mr Fayot's report on the amendment of Annex V to the Rules of Procedure. In my opinion, the provisions adopted respond to a particular situation. They aim to solve the problem relating to the 1996 financial year, and it is never advisable to amend general texts to solve a particular problem. However, I also have two formal comments to make.
The first follows on from the comments made earlier by Mr Herman in relation to the fact that you decided that the amendments to Annex V to the Rules of Procedure would be adopted by an absolute majority. You were right in that respect since this is in accordance with the Treaty, which specifies that the Rules of Procedure shall be adopted by an absolute majority of the Members of Parliament. You - and by you I really mean the President's office in general - should actually have applied the same conditions to the adoption of the amendment to the other annex in the last part-session concerning the responsibilities of the parliamentary committees. There is no difference in the nature of these annexes. It is solely for the sake of convenience that these texts have been made into annexes to the Rules of Procedure because they would take up too much room in the main body of the Rules. However, in both cases the provisions are important and must be adopted under the same conditions as the main text itself.
My second comment concerns the immediate entry into force of the Rules. We decided on this even though the committee's amendments were not adopted. We therefore voted on the Elles report without knowing exactly what we were voting on. In future, if we want to apply something quickly, we should allow at least one day in order to obtain the final adopted text. We should not vote without knowing exactly what we are voting on. The Rules of Procedure allow quicker application than that normally anticipated, namely in the part-session following their adoption, but immediate entry into force does not seem appropriate.
Let me give you my opinion, Mr Fabre-Aubrespy. I informed the House twice that, if it so decided, these new provisions would take effect immediately. I think that having been told this twice, our colleagues are sufficiently attentive to understand the result of their vote.
As regards your other comment, you should in my view have raised this point before the clarifications introduced by the new Rules, which make things very much clearer. But that can be discussed.
Thyssen report (A4-0207/99)
My reason for rejecting Amendment No 4 was that I could accept it if it read as follows:
' The Council may unanimously decide exceptionally to authorise a qualified majority decision by which a Member State, acting on a proposal from the Commission ...'
Further to the Vienna European Council of 11 and 12 December 1998, the Commission has just forwarded to Parliament a proposal to amend Directive 77/388/EEC as regards the possibility of applying on an experimental basis a reduced VAT rate on labour-intensive services.
In this proposal, the Commission is seeking to add a new paragraph 6 to Article 28 of the directive. This paragraph provides for a procedure enabling the Council, acting unanimously on a proposal from the Commission, to authorise any Member State to apply a reduced rate for the period from 1 January 2000 to 31 December 2002 to certain local labour-intensive services that meet specific requirements.
The Group of Independents for a Europe of Nations has indicated on several occasions that it believes that there is a direct link between a lower VAT rate and higher employment. This proposal to amend the directive is therefore heading in the right direction by offering Member States a positive option, which they will certainly use in a fairly general manner.
However, the I-EDN Group voted against Amendment No 4 by the Committee on Economic and Monetary Affairs and Industrial Policy, which was adopted by 423 votes to 61. This amendment specifies that the Council should act by qualified majority and not unanimously. Yet according to the Treaty, all tax provisions governed by Community law must be adopted by the Council acting unanimously. Once again the supporters of a federal Europe are trying to go one step further by removing one of the Council's prerogatives to the benefit of the Commission. If qualified majority voting were adopted for taxation, as desired by the vast majority of Members, a whole chunk of national sovereignty would be swept away. This would seriously impinge on the right of each Member State to fix and collect tax.
We all know that Parliament has frequently indicated its backing for the introduction of a European tax. In this case, with its shrewd support for a text allowing Member States to reduce VAT, it is trying to alter the legal basis of the Treaties by changing the procedure in the Council for adopting the Commission's tax proposals.
Mr President, I must apologise for referring at such a late stage to the Minutes of yesterday's sitting. I have actually only just discovered that I was marked as absent whereas I was definitely here. Not having voted using the electronic system, I cannot prove this formally. However, I did move a motion for a resolution, and its inclusion in the list of topical and urgent subjects was opposed. I asked to speak in support of this motion and that was noted by Mr von Wogau and Mr Priestley. Unfortunately, the President at the time could not give me the floor but I was definitely here.
Very well, that will be noted.
Mr President, a shadow not predicted by the official experts is being cast over the broad economic policy guidelines for the coming year: a slow-down in European growth of approximately 2 % combined with a continued high level of unemployment of approximately 10 % on average throughout Europe. By contrast, the United States of America is growing twice as fast and its unemployment rate is half the European level. At the same time, and fairly logically, the euro has been falling against the dollar since it was launched at the beginning of the year.
This situation quite clearly contrasts with the promise accompanying monetary unification that a new era of growth and employment would begin in Europe. Of course, you could say that the euro has only really been in use for four months and that it is therefore too early to come to any definite conclusions about this. However, this statement is not actually true because the bilateral parities between the European currencies were fixed just over a year ago, on 1 May 1998, and the objective of rigidly pegging the currencies to each other has prevailed for several years. Neither the euro nor the European management in general can therefore be easily exonerated of all responsibility.
We are particularly conscious that growth is weaker in the countries at the centre of the euro system which contribute to the Structural Funds and stronger in the more peripheral countries or those which benefit from European aid. In essence, the question is whether or not the decline in the centre of the Union is weighing on Europe as a whole and whether or not European growth, which has thus been weakened by the Brussels management, is wreaking revenge by weakening the euro.
The Group of Independents for a Europe of Nations wants the recovery of European growth to be assisted, firstly by reducing the compulsory levies for the Structural Funds, and secondly by relaxing the rigid management of the euro. We believe that a certain amount of currency flexibility must be restored and that the euro must be adapted to the specific situation in each country. This could be achieved by allowing the national currencies to remain, together with the euro, after 1 January 2002, with the euro then becoming a simple common currency.
I will vote for the Fourçans report on the broad guidelines of the economic policies of the Member States and the Community.
The report is right to emphasise the need to establish closer coordination between broad economic policy guidelines and the employment policy guidelines, taking into account the need for a coherent strategy for employment, growth, stability and economic reforms and for improved procedure with regard to their content, their timing and the relationship between the Council committees involved.
The rapporteur also has my support in calling for public/private investment to obtain a modern transport and communications infrastructure in the Union and I support his call to the Commission and the Council to find the appropriate financing mechanism - such as an expanded role for the EIB.
We voted against the report for the following reasons:
1.The idea of a common economic policy is flawed in principle. The Member States' individual economic structures make it necessary to have a policy which takes account of national differences. Real convergence requires different policies. Formal convergence, on the other hand, results in conflicting policy outcomes.2.A common economic policy, controlled by the Union, constitutes a serious breach of national independence and encroaches on the role of national parliaments, whose prerogative in terms of economic policy is an essential part of democracy.3.In the report and the accompanying statement, the policy which is advocated represents biased theoretical ideas and a particular brand of political theory. It runs counter to many of the approaches and observations endorsed by modern economic science.
We must put the situation into perspective. The forecasts for economic growth in the Union made last winter were revised downwards in the spring. But there is no reason to panic or to turn into eurosceptics. This is not a crisis or an economic recession but just a slow-down in growth. As Wim Duisenberg said a few days ago, the current exchange rate between the euro and the dollar is due to a strong dollar and not a weak euro. This factor essentially explains the difference in economic growth between the euro zone and the United States of America. The latter is experiencing an exceptional period of nine consecutive years of economic expansion, sustained by the dynamics of consumption, private investment and the capital market. But the signs are there of a slow-down in the second quarter because private consumption is too dependent on the stock market, the trade balance deficit is increasing rapidly and monetary policy is more restrictive, as demonstrated by the recent fall in long-term interest rates.
Conversely, Europe's economy is heading towards a recovery in the second half of 1999. The relative depreciation of the euro has increased external demand and the departure of Lafontaine has increased the confidence of the German business sector.
The fact is that the euro's introduction is creating the basic conditions for the economy to grow. This is due to the disappearance of exchange rate risks for companies, the lowest interest rates this century, an increase in trade within the Community and greater coordination of economic and monetary policies between the Member States.
The main challenge now facing Europe is to develop a new policy mix which firmly links the creation of stable jobs with lasting and sustainable economic growth. This will require a European stability and growth pact to be established which fully involves the social partners and a strong political will on the part of the Member States to introduce the necessary structural reforms, to move towards a European information society and to remain determined in striving for greater tax harmonisation.
In this respect, we have a reservation about a point made in the explanatory statement of the Fourçans report which states that, 'it must be said that the countries with the lowest unemployment are those which undertook these reforms many years ago'. This is not true. Look at the case of Portugal which has one of the lowest levels of unemployment in Europe yet has not so far had the political courage to implement any structural reforms in health, education, social security or taxation.
There is no innovation or risk capital market, as pointed out by the Commission's recommendation.
The stability and growth pact put forward, as with that of other countries, is based on unrealistic and overly optimistic assumptions and will not enable progress to be made towards the aim of rectifying the budget deficits, which is vital to a healthy system of public finances.
Menrad report (A4-0239/99)
The Menrad report - and it is appropriate here that Mr Berthu has just spoken about the economic situation - is attempting to revisit the issue of European employment policy in the run-up to the European Employment Pact which is sure to be concluded in Cologne. The great disaster, however, is that it now seems unlikely that the content of the Pact will really be any different under this new spirit of cooperation, since the employment guidelines are still those agreed in Luxembourg in all their ambiguity. The essential features of economic policy are this time extremely vague and unclear, with the result that for the time being we have no choice but to carry on as we are, which is extremely difficult in view of the number of problems we face. The market reforms that are to form the third component consist of a mixture - not yet clearly defined - of deregulation ideas and necessary framework definitions for fair competition in the internal market.
So much as we welcome the fact that the European Union is preparing to create the conditions for a European 'polder' model in economic and employment policy, we must nevertheless warn against it if the structure is not also linked to the content. The aim must be to change the direction of economic policy and move to a policy that actually gives priority to long-term, sustainable employment, a policy that returns to the idea of the redistribution of labour, a policy that places the need to develop sustainability, meet the Rio commitments and achieve solidarity in dealing with and stabilising the European environment back at the forefront of European economic policy instead of regarding it as a type of aggregate micro-policy imposed by the large companies. This is what has happened in the last twenty years, with the all-too-familiar negative results that the whole of Europe is suffering from today.
The European Council in Vienna recommended a policy geared to growth and employment, integrating the macro-economic and economic policy dimensions. We believe that the current high level of unemployment constitutes a threat to the European welfare model. The fact that, year after year, millions of people are out of work is detrimental to the credibility of both society and democracy.
The Menrad report on the European Parliament's contribution to the European Employment Pact is an important contribution to the strengthening of employment in Europe. We therefore welcome the report, with certain reservations. The report recommends exploring the possibility of an agreement between the labour market partners on a basic wage. In our view, this is not the right way to combat such things as social dumping. We believe that the focus should be on other measures instead, for example minimum standards in the area covered by employment law.
The report also puts forward further demands, such as a relieving of the tax burden on companies' incomes and investments and a reduction in payroll taxes. In principle, we are opposed to such measures. We think it is extremely important to promote a climate in which companies can flourish, but that this is a national responsibility and one on which each Member State should adopt its own position.
The Danish Social Democrats have today voted in favour of a report on the European Employment Pact. We are very positive towards giving priority to employment issues in economic policy, and therefore warmly welcome the Employment Pact.
However, there are some paragraphs in the report which we cannot support. It calls, amongst other things, for the introduction of an agreement-based basic wage at European level. That is a bad idea. Wages are not a European concern. It also calls for a convergence of corporate taxes. We do not support the harmonisation of corporate taxes. However, we are strong supporters of the introduction of a minimum level of corporate tax at European level.
Solving unemployment is the greatest challenge facing the European Union today. It cannot be accepted that 18 million Europeans are unable to find work.
The European Employment Pact will not of itself solve this problem but it can make a contribution and it is a welcome recognition by the Member States that more can be achieved through cooperation than by individual countries acting alone.
I particularly welcome the rapporteur's call for priority to be given to SMEs, strengthening R&D, encouraging environmental protection, the involvement of the third sector, improvements in education and training and the promotion of social inclusion.
While the rapporteur is realistic in stating that 'special employment programmes for specific groups (young people, women, long-term unemployed, the disabled) cannot be predominantly financed at the EU level', I hope, nevertheless, that the Union will make a commitment to supporting these groups.
I will vote for this report and trust the Cologne Council will give its contents serious consideration.
The European Parliamentary Labour Party believes that the following paragraphs in the above report are a matter of subsidiarity and, therefore, cannot support them:
Paragraph 13 - European-wide minimum wage; -Paragraph 14 - Convergence of corporation tax.
The celebrations surrounding the special chapter on employment, which was added to the Amsterdam Treaty, and the scheduling of the so-called Luxembourg procedure, which was supposed to lead to a reduction in unemployment, remained just that: celebrations. By promoting the adoption of a European Employment Pact, it is already being admitted that these measures have substantially failed.
Of course the European Union and Member States have not drawn any useful conclusions from the policy they are currently pursuing, both at a macro-economic and a social level. An assessment of the socio-economic situation confirms that not only has overall employment increased, and not only has unemployment not fallen, but the distribution of unemployment has officially become the main objective of the policies pursued. It is not by chance that the countries that are to be 'congratulated' in this regard by the European Union are those countries which were the first to move towards general reforms in this direction in the labour market, increasing in particular part-time and other forms of flexible employment.
As a result, we have every reason to be especially concerned when we hear that new initiatives are being promoted, still within the framework of the same policy. The plans that have been published regarding the contents of the European Employment Pact leave us in no doubt that the same policy is being pursued, but with greater demands being made. The objective of full employment has been abandoned. Closer association between the procedure regarding general economic trends and that regarding guidelines on employment promotes the further subjection of wage and, more generally, social policy measures to the stifling restrictions of the convergence criteria and the stability pact. Legally enforcing and attempting to strengthen 'multilateral surveillance' within social policy sets out to remove any possibility national governments have to take measures which are different from those imposed by Brussels. Briefly, we are actually overstepping the terms of these Treaties, whilst wage policy and social policy as a whole is subject to control and the threat of sanctions from Brussels.
Our only option is to underscore our opposition to the plans that are being promoted. We refuse to regard as 'social dialogue', in the substantive sense of the term, the attempt to subjugate the trade union movement by restricting its activity within predetermined budgetary and, more generally, macro-economic choices which stem from the stability pact. Such a development would alter the nature of collective negotiations, ignore the role of the interrelation of forces in determining the contents of collective agreements and, finally, transform trade unions into mere enforcers of government decisions.
We want to express our concern because, the more measures are taken to reduce the income and the rights of workers, the more pressures for further reforms increase. Workers have got to the point where they even have doubts about the hard core of labour law. They understand from experience that they have nothing to gain from such approaches. They see that the planned European Employment Pact, together with the central policy of the European Union, as sign-posted by the Commission reports on so-called 'economic reform' and by the large amount of literature on the subject produced by government representatives, aim to further promote the flexibility of working time, the continuing process to dismantle the social security system, increased tax burdens on workers, together with reduced social security contributions to the benefit of employers. Workers know that an economic and monetary policy which aims to promote the affluence of the masses and to reduce public expenditure at all costs needs the backing of workers who are 'employable, adaptable and flexible'. They know that the process to dismantle their rights has no bounds. The only brake on this process may be their determined struggle for a different policy, underpinned by the objective of full and steady employment, which will increase rather than reduce their rights. Such a policy will have people and their needs at its core and will promote growth and investment in production, for the benefit of the world of work and production.
The report by the Committee on Employment and Social Affairs adopts the guidelines to make the labour market more flexible and to promote the reforms that have been announced. It calls for the abolition of inflexible regulations within the labour market, the reduction of contributions and indirect labour costs, and supports flexible working times. For these reasons we will vote against it.
Elles report (A4-0196/99)
Mr President, I must firstly congratulate the Group of Independents for a Europe of Nations on being the group with the most representatives in the House at the moment. This being the case, they will be able to hear me - because I am actually partly in agreement with my friend Hervé Fabre-Aubrespy - when I say that this has occurred previously in the House. However, the immediate entry into force in the next minute of an act which has yet to be recorded in the Minutes is something completely new and is in accordance with the spirit in which we voted on the Elles report.
I made a speech yesterday which I must reiterate today and I am pleased to have a small French audience for this. Actually though, I use the word small, but I should say large as you are the largest number to listen to me. My colleagues will remember a French left-wing politician saying that you are legally wrong because you are politically in a minority. This was actually said by one of our colleagues. With your approval, Mr Elles has slipped through the idea that when there is a majority, the rules, regulations and so on can be easily disregarded.
We have therefore approved a text against which I fought as hard as I could. And I will continue to fight against this and I undertake to do so everywhere, both inside and outside this House and before the Court of Justice. This is because I cannot accept being a member of a parliament which votes for what is wrong and which therefore, in terms of the law, is making, passing and using laws which are wrong. The text which we have approved is totally wrong. We had said that we would not grant discharge to the Commission but this was not true. However, I have made this my undertaking and it explains why I voted against the text. I will try in every possible way to ensure that the rule of law remains our standard, despite Mr Elles and despite others. I will try to ensure that these concepts promoted by a faded left are not imposed on others. In my opinion, the rule of law cannot be separated from democracy.
You will of course appreciate, as we do, that the House decides in all its wisdom. I cannot call that into question. The House decides in its wisdom on every occasion, and that is all there is to say.
Mr President, I do not intend to continue the dialogue which you initiated just now on my speech. Instead I am going to give the expected explanation of vote on the Elles report. We approved this report particularly because of its first paragraph - please stay Mr Dell'Alba, just for a few more moments - and although I agree that this paragraph is not entirely realistic, its political significance is very clear in our opinion.
For the first time, a majority of the Members of this House said very clearly that discharge could not be granted to the Commission in respect of the 1996 financial year. For the first time, it was clear that we would refuse to grant discharge when, on 17 December, we rejected a motion in favour of granting discharge tabled by the Socialist Group which had been adopted in extremis by a very small majority in the Committee on Budgetary Control. We have also adopted and annexed to our report the reasons for the decision of 17 December 1998. These reasons involved a condemnation of the Commission and should have led at the time to a majority in Parliament censuring the Commission, as we ourselves proposed.
Today we have witnessed not only some flights of fancy on the subject of paragraph 1 but also an extraordinary amendment by the Socialist Group attempting to delete this paragraph. I believe that this amendment tabled by the Socialist Group demonstrates the hypocrisy which some have been attempting to lead us towards since 17 December. The Socialist Group proposed that we should not say that we had refused discharge and it proposed that we should not annex to our report the comments of 17 December. If we had adopted the Socialist Group's amendment, as 212 of our colleagues unfortunately did, there would have been no mention of the refusal of discharge and these comments which, I must repeat, condemned the Commission, would have had no legal value. This is why I welcome the adoption of the Elles report.
The political consequences of the debate surrounding Parliament's refusal to grant discharge to the Commission in respect of the 1996 financial year are widely known.
For the first time in its existence, the Commission has had to resign en bloc due to the overwhelming evidence of its mismanagement. Much more could still be said or repeated on this issue. But to a certain extent, the Council and Parliament must also accept some responsibility for this crisis.
Faced with the new challenges caused, in particular, by the collapse of the Berlin wall and the globalisation of the economy, neither the Council nor Parliament stopped to consider all the logical consequences, particularly in terms of hiring staff, before increasing the Commission's workload.
The new Parliament and the new Commission will have to take over where we have left off in order to identify at a more leisurely pace, and hopefully in close cooperation, all the necessary conclusions and consequences.
Having said this, I agree with the rapporteur that it is technically important for the time being to note the accounts of the EC budget for the 1996 financial year in order to proceed with work on the accounts of later years.
We must once again bring to the attention of the public that this simple noting of the accounts cannot in any way be regarded as calling into question Parliament's refusal to grant discharge to the Commission for the 1996 accounts.
I rejected this report because Amendments Nos 2 and 3 did not obtain a majority.
Brinkhorst report (A4-0201/99)
I voted in favour of the Brinkhorst report postponing the discharge. It would be paradoxical for Parliament to approve this discharge before the end of its term when not all the information is available, when the second report by the Committee of Independent Experts is expected in the autumn and when the conditions for us to definitively approve this discharge are not therefore satisfied.
However, I must underline the extraordinary nature of the vote in this House. Three amendments - Amendments Nos 2, 3 and 7 - tabled not by us but by the Green Group were rejected by a very large majority, with roughly 400 against and 115 for. Amendment No 2 recalled that, under Article 276 of the Treaty, the Commission must submit any necessary information to the European Parliament at its request. This amendment was rejected as the House considered that this duty of information required the Commission to submit to Parliament in full all the documents it deemed necessary to exercise this responsibility. So this amendment was rejected. Amendment No 3 recalled what happened with the ECHO dossier. Amendment No 7 simply recalled what happened with regard to the external staff hired by different companies.
The 112 or 115 Members who voted in favour of these amendments are a credit to this House because they were expressing the belief that Parliament is entitled to scrutinise both the Commission and its implementation of the Community budget. They were also stating that the Commission must respect the Treaties by submitting the necessary information to Parliament.
Those who voted against these amendments have not enhanced Parliament's image. They have clearly shown the hypocrisy of our situation over the last six months. If there had not been five independent people, appointed by Parliament, to deliver their very clear judgment on the workings of the Commission, we would still have the same Commission which would not have resigned and would not have been censured.
The Commission's resignation following the stormy debates on the discharge for the general budget for the 1996 financial year, and the publication due next September of a second report by the Committee of Independent Experts must logically lead to the postponement of discharge for the 1997 financial year. This is because the 1997 budget was implemented by the same Commission which fell due to its mismanagement of the 1996 budget.
I must agree with the rapporteur that discharge necessarily constitutes a political act expressing the confidence of the principal in its agent.
How could Parliament place its confidence again in a Commission which has resigned without contradicting itself? This is particularly true given that it is difficult not to examine the implementation of the general budget for the 1997 financial year from the direct perspective of the previous budget. The two are now inextricably linked by the same disgrace and it is by examining their failings in depth that the necessary reforms will be identified, particularly in terms of making the Commissioners individually responsible.
I am pleased that Parliament's obstinacy in demanding that light be shed on the management of the EU's budget has revealed the unacceptable problems within the institution which is supposed to be the guardian of the Treaties. However, I regret that collective responsibility was applied, with the justified resignation of some and the departure of others whose management cannot be reproached, as things stand.
This is why I believe that the examination of the discharge for the 1997 financial year by a newly elected Parliament, in cooperation with a Commission free of the errors and faults of the past, will ensure a less stormy atmosphere in which to determine the real responsibilities of each of the outgoing Commissioners.
Fabra Vallés report (A4-0199/99)
We did not vote in favour of what the Elles report proposed because it fails to mention many issues regarding Parliament's budget.
I intend to talk about the amendments which were not adopted, in particular Amendment No 3 and Amendment No 7.
In Amendment No 3 we asked the Secretary-General to provide the Committee on Budgetary Control with a report on the reasons and circumstances which led to the decision to divide up the Directorate-General for Personnel, the Budget and Finance, on the effects of this decision and on the efficiency of the budget management and staff policy. This amendment was tabled by the Green Group.
In Amendment No 7, the same group noted that Parliament had withdrawn a complaint on the financial claims and it wanted to know the consequences of this. Amendment No 9 recalled the conditions which should have led us to postpone the granting of discharge.
Around 100 Members voted for these amendments. Just as Parliament must monitor the correct implementation of the Community budget, it must also check that its own budget is correctly implemented by the Secretary-General and all the officials whose honesty and qualities are not in question. It must therefore check that everything has been correctly implemented.
Clearly we have questions about the 1997 financial year. We should have postponed our decision and I regret that we did not. This is why we could not vote for the report by our colleague Mr Fabra Vallés.
Clearly the storm which swept away the Commission in the first part of this year has worried many people. It would be even more damaging to the credibility of the European institutions if such a storm were to affect Parliament. This just shows the importance we must place on examining the accounts of this House.
In this period of deep doubt among the public, we must be even more careful not to allow room for the suspicions which are always so quick to appear and multiply.
The Court of Auditors can and must help us in this task. It is, to a certain extent, the external guarantor of our institution's credibility.
This is why, like the rapporteur, I wish to stress that the Court of Auditors may at any time investigate the extent to which Parliament's use of its appropriations from the budget conforms with the rules in force.
The rapporteur has also highlighted certain failures that must be corrected immediately, particularly in terms of staff management and the commitment of investment appropriations.
On a more general note, I support the rapporteur in all his conclusions, including the need to postpone the decision to grant discharge to the Economic and Social Committee for the 1997 financial year. Given the seriousness of the conclusions of the Court of Auditors' annual report on the previous financial year, it is not acceptable that the Economic and Social Committee has considered it inappropriate to refer the matter to UCLAF, as demanded insistently by Parliament, in order to enable the extent of any administrative involvement or responsibility to be fully determined.
I did not vote in favour of granting discharge for the implementation of Section I because Amendment No 9, which in my view is essential, did not obtain a majority.
Kellett-Bowman report (A4-0163/99)
Together with the rapporteur, we welcome the progress made in setting up new budgetary and accounting tools which will ensure greater transparency within the Dublin Foundation. We also welcome the signature of a cooperation agreement between this Foundation and the European Agency for Health and Safety in Bilbao in order to prevent needless waste and overlap while developing all possible cooperation.
In this case, it seems that the combined attention of our rapporteur and the Court of Auditors is finding a real will within the Foundation to respond to the remarks made. We are therefore hopeful that the Foundation will endeavour to respond as positively as our rapporteur seems to suggest to the remaining questions and to those which have just been raised on mission expenses and study contracts during the examination of the discharge procedure for the 1997 financial year.
With regard to Cedefop, we are pleased to hear from the rapporteur that the difficulties connected with the move from Berlin to Thessaloniki seem to have come to an end. It goes without saying in this respect that inexperience in a new environment could not justify for very long the failure to comply with normal tendering and selection procedures. In any case, we welcome the fact that the generally optimistic conclusions of our rapporteur at the very least allow us to hope that there will be further progress for the next financial year in the management of both the Foundation and Cedefop.
That concludes voting time.
The sitting was suspended at 1.30 p.m. and resumed at 3 p.m.
Situation in Kosovo
The next item is the Council and Commission statements on the situation in Kosovo.
Mr President, ladies and gentlemen, from a humanitarian point of view the situation in Kosovo is still, in our opinion, an out-and-out disaster. Estimates of the number of displaced persons within Kosovo are now up to 850 000, according to NATO. Interviews with displaced persons by the OSCE's KVM representatives and the United Nations, and also national interviews such as by the German armed forces in the camps, paint a shocking picture of mass executions, rape, plundering and the systematic destruction of Kosovar Albanian houses and property. This weekend saw a new round of expulsions on a large scale, particularly from Prizren, where there is a danger of the whole town being expelled under threat of the most horrific acts of violence.
With regard to the situation in Albania and Macedonia, it is quite obvious that the expulsion of the Kosovar Albanian population by means of the most brutal violence in order to dictate the ethnic and demographic composition of the population of Kosovo is not only a criminal war objective but also pursues a second criminal aim: that of destabilising the neighbouring countries and thus the entire region. According to UNHCR figures, a total of 670 000 displaced persons from Kosovo are now in the countries bordering on it; of these approximately 400 000 are now in Albania, 200 000 in Macedonia, and approximately 60 000 in Montenegro. On Saturday a further influx of over 10 000 people arrived in Albania and a slightly smaller number arrived in Macedonia. Above all, the situation is particularly unstable in political terms. Macedonia is a multi-ethnic state in which the composition of the population has direct political consequences.
EU aid, both bilateral and Community aid, plays an important role in coping with the refugee crisis. What is important here is not just material assistance but also the reception of refugees by the Member States. We now have such a disastrous situation in Albania and Macedonia that there is no longer any question about whether the people should remain in the region or be taken in by third countries. In view of the humanitarian disaster triggered by Milosevic and his inhumane policies, both are needed. I would therefore appeal to you, the European Parliament, Members of this House, to call upon your countries either to start taking refugees or to increase their quotas where possible. Macedonia in particular needs urgent help here. We also have a political interest in ensuring that Macedonia remains stable. We must not allow Milosevic's strategy of destabilising neighbouring countries to succeed.
As for the further political process, we are actively pursuing the strategy of maintaining pressure on Belgrade, pressure that should ensure the implementation of the five point plan which the European Union was the first international organisation to agree, and which was subsequently adopted by NATO and also by the UN Secretary-General as a basis for his own position. These points are: the return of all displaced persons, the return of all refugees, acceptance of an international peace-keeping force to ensure a secure environment for the return of refugees, on the basis of a UN Chapter VII resolution with a NATO core and a high level of NATO participation, but also with the participation of Russia, Ukraine and neutral countries, and the simultaneous withdrawal of military and paramilitary forces and of the special police force of the Federal Republic of Yugoslavia and Serbia. This forms the core of what NATO and the Western allies are currently fighting for. Any agreement that did not include the return of displaced persons would mean that Milosevic had imposed his will. The displaced persons will not return as long as the murderers in the region are still in charge. That is absolutely certain. For this reason it will be up to an international peace-keeping force to ensure their safe return.
It is also clear that it is very much in the interest of all the countries bordering on Kosovo, of all neighbouring countries, whether directly or indirectly affected, that lasting stability should be restored in the southern Balkans. This is why, in contrast to what we did after Dayton when a cease-fire had already been achieved, we must make urgent preparations for a conference to find solutions in order to achieve a stability pact for the southern Balkans. We - the West, the European Union - must use this stability pact to bring this region of Europe closer to our Europe of integration. We must not forget that this is a part of Europe that will pose huge security problems for the future of Europe if we do not take this bold step.
The war in Kosovo makes one thing clear, and here I would like to quote the last speech made by François Mitterrand in this House: nationalism means war, that is Europe's experience. The idea of a Europe of integration was formed to fight this nationalist Europe with its dreadful experiences. I cannot emphasise this too strongly, and this is why we must give a long-term commitment to bring this region of the southern Balkans closer to our Europe of integration.
All neighbouring countries, all countries bordering on Kosovo, with the exception of Milosevic, want three things: they want internal democracy, and they want to secure this by means of external security within NATO and by means of economic development within the European Union. We must try to meet these expectations by developing a type of stability pact incorporating three elements. The most important will be to guarantee the inviolability of borders. I would also like at this stage to make a preliminary remark: rather than making abstract academic decisions about where borders should be, who can and cannot live with whom, it is more important that we implement rules - under the rule of law - and reject the rule of violence and weapons. These rules must be guaranteed at international level. They include the inviolability of borders by means of violence, the guarantee of security and of autonomy for minorities, not only on paper but in reality. They also include the security of all states in the region, the same security for all under international guarantee. This is the first element: stability and security in the region.
The second is economic development. The first element will be guaranteed principally by NATO, the second by the European Union. The third element is democracy, the development of civil society and democratic institutions, and here the OSCE and the United Nations will be called upon. In general, therefore, we want to reach a lasting solution after a cease-fire has been achieved; but this means that we are not fighting against Serbia. We are not fighting against the legitimate interests of the Serbian people. Instead, what we want, on the basis of democracy and on the basis of the legitimate rights of the Serbian people, is for Serbia to return to Europe and then to develop towards our Europe of integration. We consider this to be a long-term solution and a self-evident basis for it. In our view Serbia is part of it.
I say this as someone who, in German domestic politics, particularly in the period 1991-1992, regretted the collapse of Yugoslavia, in which Mr Milosevic played an essential part and considered himself to be a friend of Serbia. In my view the tragic thing about this - if we look at it from the point of view of Serbia's history and Serbian interests - is that Milosevic is going to destroy Serbia. He will go down in the history of his people as the destroyer of Serbia, and he is only finding out what others in the past found out who put the term 'greater' in front of the name of their nation. As soon as nationalism is associated with the term 'greater', it becomes bloody and aggressive, and at this point it generally leads to the self-destruction of the nation if it is allowed to proceed. From the point of view of Serbia's legitimate interests, he will be seen as the destroyer of Serbian interests. He will not create a Greater Serbia but a rump Serbia, if he is allowed to proceed. This is yet another reason why we need to stand up to him.
The five points formulated by the European Union, NATO and the UN Secretary-General do not mean all-out war against Serbia; instead they allow security and stability for everyone in Kosovo while at the same time guaranteeing security and stability in the region and allowing these to blossom. These five points must represent a minimum guarantee. They are not five points that endanger Serbia's legitimate interests.
The political process has taken on new momentum following the NATO summit. It is also clear that the notion that NATO - be it only for a limited area, but one that goes beyond Europe - could be an alternative to the United Nations has proved to be a fallacy, as I always believed. On the contrary, it is clear that as a regional security organisation NATO is ideally suited to preventing wars in Europe.
NATO must continue in future to regard this as its primary task, although this must also involve a strengthening of the European pillar, which is something we will have to discuss later. The war in Kosovo makes one thing clear to all of us, and I would like here to come back to François Mitterrand, but I could also quote Helmut Kohl, who said: Europe is about war and peace, it is not just about the economy, market regulations and intervention prices, important though all these may be.
It is ultimately about war and peace. Strengthening Europe's individual responsibility will be one of the consequences that we all have to face.
Applause
But at the same time it shows how important it is that Europe and its partners understand the need for closer cooperation. Yet this also means that Europe itself must take joint action, and it was difficult enough to enforce the necessary sanctions in the European Union. I would like to emphasise this once again, and I am pleased that we have finally succeeded not only in stepping up EU sanctions against Yugoslavia but in upholding the EU oil embargo.
As I said, the political process took on new momentum after Washington as a result of the strength of the Western alliance. Russia has become more involved, which we very much welcome. The UN Secretary-General was invited to the special summit of Heads of State and Government, and he too has become increasingly involved, which we also welcome emphatically, and I am delighted to be able to give you the latest news that following yesterday's meeting of the Political Directors of the G8 in Bonn, who were able to agree on a common basis, we will now be holding a G8 ministerial meeting on Kosovo in Bonn on Thursday.
I see this as an important step towards drafting a Chapter VII resolution in the Security Council, and I would like to take this opportunity to call upon the permanent members of the Security Council to take on an active role in drafting such a resolution. Involving Russia means above all that Russia will stop blocking decisions in the Security Council so that we can arrive at a Chapter VII resolution clearly based on international law and a decision of the Security Council as the sole holder of power in the international political system. I think that on this basis there will be considerable movement, particularly in Belgrade.
Many issues remain open. The crucial point, I must emphasise once again, is still the international peace-keeping force. Any cease-fire solution that does not settle this beyond doubt will not in my opinion be capable of bringing about an actual cease-fire, because the return of refugees must be linked to a robust peace-keeping force with a strong NATO involvement, but also including Russia, neutral countries and others. Without this security guarantee the refugees and displaced persons will not return, and the result would be that Milosevic had won and that we would live in a Europe that was no longer our Europe, a Europe which this Parliament - the Parliament of a Europe of integration - really represents.
This, let me stress once again, was really the crucial point which also caused Rambouillet to fail, and it is the crucial point for future negotiations. Once this is settled, of course, everything will then head in the direction of a stability pact, and I have already discussed the rest. What we will need here is therefore a strong UN mandate with a substantial NATO component. This is absolutely vital. I hope that we will be able to achieve a substantial breakthrough in the course of this month. I believe that the G8 meeting on Thursday may represent a crucial step forward.
Applause
Mr President, the deportation and ethnic cleansing mean that the exodus continues. This crime against humanity requires a determined and unified response. We owe that not only to the victims but also to ourselves if we want to stand for a Europe with full respect for basic values.
We also regret the unintended civilian casualties of the air strikes, but we feel morally obliged to continue to support the objective of stopping the greater evil, that is, the racist policy of Milosevic and those around him. We are grateful for the multiple diplomatic efforts by the EU, its presidency, the United States and also Russia. We hope Russia will agree with the need for a credible international peacekeeping force in Kosovo within the framework of a political settlement. I fully subscribe to what Minister Fischer said about the essence of agreeing to that, while drawing on the lessons learnt in Bosnia and the Kosovo verification mission.
If that agreement could be reached with Russia, it would considerably increase the pressure on Milosevic, possibly through a United Nations Security Council resolution.
In the meantime, the Commission remains active in helping to alleviate the consequences of the tragedy by different means. Firstly, of course, by humanitarian assistance for the refugees and the international organisations that take care of them. At the end of this debate Mrs Bonino will make the necessary comments. Furthermore, by assisting the governments of the countries of the region most affected by the massive influx of refugees. Also by planning, together with the World Bank, the acceleration of assistance to the neighbouring countries which are bearing a heavy economic burden because of the crisis. By preparing for rehabilitation and reconstruction after a political and diplomatic situation has been achieved, which would also include participation by the EU in a temporary administration of Kosovo, pending final definition of its status. Last but not least, in trying to prepare for the upgrading of the EU's political and economic relations with all the countries in the western Balkans via stabilisation and association agreements, as an important element and pillar of the stability pact of which the presidency has spoken, aiming at security, democracy and economic development, with, at the same time, the further perspective of joining the European and Euro-Atlantic structures.
All of this means a comprehensive, massive and costly effort, in addition to the military one borne by our Member States, in order to provide the billions of euros which will be needed to fund all these efforts by the international community. The price for a durable and just peace and stability in the Balkans will be high but, at the same time, is imperative both in terms of finance and human resources. That is why I take this opportunity, on behalf of the Commission, to call on Parliament and the Council to provide the Commission in due course with the instruments and funds needed to meet our share of this tremendous challenge which we will have to face together. We look forward to the discussions in the General Affairs Council, scheduled for the end of this month, to fill in certain elements of these big projects which are aimed at contributing substantially to a more durable and stable western Balkans in the next century.
Mr President, on a point of order. I have written time and time again to the significant people, that is, the President of the European Parliament, the President of the Commission, NATO and Mr Clinton. I have written to Mr Blair asking one very clear question. None of them have even acknowledged any of my correspondence. My question is: are depleted uranium weapons being used in Kosovo? Are the weapons we are using spreading uranium oxide in that area?
Mr Morris, I regret to say that is not a point of order. You have every opportunity of participating through your group in the normal way.
Mr President, Mr President-in-Office, Commissioner, Mr Morris certainly deserves an answer to his question. But allow me first of all, Mr President-in-Office, Commissioner, to express my group's full support for the line you have taken here today. My group firmly believes that the United Nations must be involved or brought back into the process. I was also very pleased, Mr President-in-Office, to hear the remarks you made concerning the fundamental relationship between NATO and the UN.
Some people believe that NATO could become the new world or regional police force, and perhaps see a basis for this in the text of NATO's Washington declaration. We believe, however, that only the United Nations can play the role of world police and we must do everything we can to reform the United Nations - since reforms are needed - so that it can really play this role well.
Secondly, as already mentioned, the United Nations must play a crucial role in the peace process that now needs to begin. I support you on this point too, Mr President-in-Office. It must and can only play this role if it can act effectively. For this reason Milosevic's 'offer' to admit an unarmed United Nations force must of course be rejected. We have already had the experience of sending armed troops into Bosnia, where Milosevic or certain Serbian troops managed to make the United Nations look ridiculous because they had to stand by and watch massacres taking place. We need the United Nations forces to be deployed effectively.
Furthermore, even in this House some people have said that we could maintain or achieve peace in Europe without Russia, perhaps even if Russia were snubbed. This is not possible, nor would it make sense. I therefore agree fully with the view which you expressed, Mr President-in-Office, and also the Commissioner. We must bring Russia back on board and we must succeed in persuading Russia to return to a cooperative approach. This is absolutely crucial, not just in the Balkans but in general for the peace process in Europe.
The third point concerns the refugees. Winter comes more quickly than we think. If the expulsions continue there will be a massive problem. I do not know whether everyone is well prepared, whether coordination between the individual institutions functions properly. But if we do not want to have another disaster - with the accommodation of refugees next winter - we must do everything you said and we must further improve coordination. I am pleased that Germany has increased its quota. It may be necessary to further increase the quotas for all countries, although the principle must continue to be to help the refugees in the region if possible. However, the burden with which particularly Macedonia (FYROM) and to some extent Albania have to cope should not be disproportionate.
My final point concerns the regional approach. I believe that the regional approach we have been taking is no longer sufficient, and we must find a new one. Development in Croatia is linked to that in Bosnia, Bosnia to Yugoslavia, Yugoslavia to Albania, Albania to Macedonia. They must all - in my opinion at least - be brought together in a type of Balkan federation, but this can only work if the European Union offers strong political and economic incentives. These can only work if Slovenia is also involved, and Slovenia has already requested privileges in its economic relations with these countries. Bulgaria and Greece in particular should also be invited to help to implement this regional approach. I believe in the regional approach, but ours was too weak, with too few positive incentives for these countries to cooperate. This must change, and it must do so in the direction described by the Commissioner. Clear support is required from this House.
Mr President-in-Office, you quoted Mitterrand as saying 'Nationalism is war!'. Our reply must be: 'Europe is peace!'.
Mr President, I have received a letter from your office which states that the question I addressed to the Council, which was to be discussed tomorrow, will not be discussed. The reason given was that today there would be a debate on Kosovo, during which this question, which relates to the environment in Kosovo, which has effectively been destroyed, would be brought up. I did not recognise, in the issues dealt with by the honourable President-in-Office, anything vaguely relating to this question. Perhaps the questions will be discussed ...
The President cut the speaker off
Mr Trakatellis, that is not a point of order. There is a clearly organised way of participating in debates of this nature. You go through your group the same as every other Member and you get speaking time if you want to participate.
Mr President, Mr President-in-Office, ladies and gentlemen, we cannot go into detail on all the issues that concern us in every debate on Kosovo. We have been discussing Kosovo constantly in this House since 1989. Unlike all the governments, we in this Parliament correctly assessed the explosive nature of the Kosovo conflict from the beginning. Now we are having to use military means to solve the problem. What annoys me about the whole story is that we are only now talking about economic sanctions and possibly implementing them. Surely it is not possible that 15 states could reach agreement on military means before agreeing on sanctions affecting the economy. I find this truly regrettable.
Of course it is also very difficult for our citizens to understand why, with all our military efforts, we have not been able to stop the expulsions carried out by Milosevic. It is also regrettable that we too, with our bombing, are killing people in this war. Yet we in the European People's Party take the view that NATO must undertake further military attacks in order to make the aggressor give way. Time will tell whether this will succeed.
We welcome all diplomatic measures attempting, alongside the bombing, to bring about a political solution. We welcome the fact that Russia is coming on board. We welcome all UN measures and we call upon the President-in-Office, following our experiences in Bosnia and in Kosovo, to take steps to finally update the 1949 UN Charter in line with current circumstances.
Unfortunately, thousands of new refugees are being driven into neighbouring countries every day by Milosevic's henchmen, having been displaced within Kosovo itself, and women are being raped and men executed. Assistance for refugees in the region must be much better coordinated than hitherto so that care is not duplicated for some while people in some areas receive no assistance.
It is important to have well-organised reception facilities for refugees in the region, but unfortunately it will also be necessary for a while to accommodate refugees outside the region. I believe that this House should appeal for a fair sharing of the burden in the EU states. It is not acceptable that Germany, for example, should once again take in the highest number and is now even preparing to take in more. I welcome this of course, but it sends the wrong signal to your colleagues in the other states who are refusing to take in refugees, under the flimsy pretext that it would be better to provide care for them in their own region.
We are in favour of as much as possible being done in the region, but there are constraints after all, and therefore I appeal to the President-in-Office, along with the German Minister for the Interior, to ensure greater justice and more burden sharing.
I would like to take this opportunity to point out once again that dividing up Kosovo will not solve this problem. The problem can only be solved if Kosovo is preserved and Macedonia and Albania are not further destabilised by it, as Milosevic wishes to do. We support everything the President-in-Office said in this context. You have our full support if you continue to work towards stabilising the region.
Mr President, the EU and NATO have agreed on some of the basic requirements for a political solution to the Kosovo crisis. The vast majority of the European Parliament has given its wholehearted support to those conditions. But there is growing uncertainty about whether the objectives can be achieved by continued bombing alone. Those of us who are concerned about this hope that we are wrong. But if we accept that neither further bombing nor economic sanctions will produce results, what will the EU and NATO do then? Will we come to accept - possibly on the basis of Russian mediation - a peace which does not fulfil the stated requirements, does not guarantee Kosovo's borders and territorial integrity, does not make it possible for Kosovar refugees and displaced persons to return in safety to Kosovo, and which enables Milosevic to present himself to the Serbs as a victor?
What other alternative is there? Well, there is an alternative, namely to force Milosevic out of Kosovo through the deployment of ground troops. The Liberals would like to see the EU and NATO preparing for such an action. A realistic expectation as to the likelihood of such an action taking place might in itself be sufficient. To refuse to even prepare is to give Milosevic hope that there is, or may be, a better alternative for him. Let us deprive him of that hope!
As regards a long-term solution for Kosovo, we must have a clear answer to the question: to whom do we owe more? Is it to those who have oppressed, driven out, raped and murdered the Kosovar people, or to those who have suffered all of this? For the Liberal Group, the answer to this question is quite clear.
The requirements which we are entitled to impose on the Kosovars are that they should respect the Serbs who live or would like to live in Kosovo. We also have a right to demand that Kosovo never acts in a way which constitutes a threat to the security and territorial integrity of Macedonia, Montenegro or Bosnia. Our long-term objective must be - through the rapid development of cooperation with the Balkan countries and an open door to the EU - to achieve in the Balkans what we have achieved in the European Union, namely to safeguard democracy, to build an economy which gives the people prosperity, and to bridge the borders between the countries in a way that diminishes the significance of national identity, so that when it comes to our opportunities in life, it is not so important whether we are German, Portuguese, Greek, Dutch or Swedish. Peace and tranquillity in the Balkans is a precondition for entry into Europe, and for the Balkan people too to have the chance to acquire a European identity.
Mr President, our previous debate on Kosovo on 14 April clarified the positions of the political groups on this tragedy. There was a broad and comprehensive condemnation of the criminal practices, referred to as 'ethnic cleansing', for which Mr Milosevic's government is responsible. We expressed solidarity with the refugees and confirmed their right to return to their country and the need to ensure that this right was respected through the presence of an international force in a truly autonomous Kosovo. Finally, there was also broad agreement on the idea of a conference on the Balkans. However, we were opposed to the use of bombing as the means to resolve this terrible crisis.
Three long weeks have passed since then. The humanitarian tragedy which the military intervention was intended to prevent is at its peak. The operations which were to be short-lived are increasing day by day. The strikes which were intended to hit only strategic targets are killing more and more innocent civilians, traumatising the ordinary people and destroying the economic and cultural foundations of a whole society.
The destabilisation of the region which NATO's plans were intended to prevent is now becoming a reality in Montenegro, Macedonia and Albania, while concern is increasing in Hungary, Bulgaria, Romania and beyond. Old splits in Europe which we were trying to close are getting wider before our very eyes. Under these conditions, the only military victory possible would risk being a Pyrrhic victory, far removed from the fair and lasting peace we are currently seeking.
I therefore believe that we must warn the European leaders against two things. Firstly, the end cannot justify the means as the one contradicts the other. Secondly, the intended objectives must remain the same as those set out at the beginning. From this point of view, the serious revelations about the military aspect of Rambouillet are worrying. These require clear explanations which I would ask the President-in-Office to provide. We should leave Mr Brzezinski and his kind to think that the stakes in this war infinitely exceed Kosovo and actually affect the credibility of NATO and the American leadership.
On the other hand, we should pay attention to the increasingly numerous, louder and weightier voices in Europe, ranging from Oskar Lafontaine to the 180 members of the Italian Parliament of the Democratic Left-Christian Democrat majority, whose vision of Europe means that, like us, they are also calling for the bombing to stop. Opportunities are arising now to begin a process to find political solutions. The G8 and the Security Council meeting that Mr Joschka Fischer has just mentioned is perhaps an example of these opportunities. I urgently call on Europe to seize these opportunities and face up to its responsibilities.
With increasing sophistication, Mr President, the ultimate video game of the 21st century is being played in the skies above the Balkans. It is a war in the skies which has bombed the people on the ground back into the 1930s. On day 40 of the bombing, the idea that a few bombs would bring Milosevic to his knees looks to be a non-starter. NATO has lost sight of the proportions involved; the means are no longer proportionate to the end, and too many civilian targets are being hit.
But I think it is nonsense to say that the United States has dragged us into this venture. No member country of the Alliance is being forced to take part: all the NATO partners share the responsibility. NATO may lose this war, which would be a disaster for unity within the EU. At the same time, however, it is precisely this war which has currently revived the ideal of political unity amongst the greater European family.
To sum up, the bombing is not achieving its aim. To my mind, the EU embargo will not do very much. It is a paper tiger. Milosevic is playing for time. Serbian leaders such as Draskovic and Djindjic are openly looking for the route to the EU. We need to be practical in the immediate future. We should support the Chernomyrdin initiative, spare Montenegro from the bombing to some extent where possible, preserve the demographic balance in Macedonia by taking in Kosovar refugees in the EU, so that the conflict cannot escalate further in the region, and block arms supplies to the KLA, as Italy has done.
As for the longer term, the Council President has put forward an ambitious scenario for the region this afternoon, centred on democracy, security and stabilisation. The EU will have to play a greater part in this in due course; we have at the very least a moral duty to do that. When the bombing and the shooting stops, people will have to go on living together in the Balkans, and it will take well-armed ground forces - and I repeat, because my country has some experience of this - it will take well-armed ground troops to guarantee the peace in Kosovo.
On the eve of the European elections in June, a particularly difficult task awaits us as parliamentarians. We must prepare our voters for those ground troops to be sent to Kosovo and to remain in the region for a long time. But we must do it.
Mr President, ladies and gentlemen, we are currently experiencing two wars which do not entirely coincide. In one war we have terrible pictures, even if they are mostly only pictures from Serbian television, of destruction, of a war conducted by air and with bombs. But there is a second war in Kosovo, and of this we have no pictures. We have refugees, deportees, turning up in Albania and Macedonia, but we do not see, we do not know what is happening in Kosovo. It is a black hole. The problem that we all have is that we want everything at once, in the longstanding tradition of some of our groups. We want the war in Kosovo to end immediately, and we want the bombing to stop. But there are some things we do not know. We are putting our faith in Russia, which is right. We are putting our faith in Kofi Annan, which is right. We do not know how we can end these two wars together, in other words how to stop the massacres and the deportation in Kosovo so that the bombing of Serbia can stop.
The worst thing is the helplessness that we are trying to overcome diplomatically by means of the policy of peace that the EU and by the German Presidency are trying to pursue, a policy that is good. How can we put up a struggle for these people, how do we gain the time to end these two wars together? We all have good advice. We all know how it should be done, so much so that hardly any Members are present for this debate. We MEPs are always the best at giving good moral advice, but when it comes to seriously looking into a problem we have other things to do. This is a situation that should certainly give us cause for thought. I believe there is no alternative to the military intervention, and I say this because I know how terrible it is. But I also believe that we must seize every opportunity to create diplomatic opportunities to bring the war in Kosovo to an end. Otherwise, we have to say that there can be no solution that not does not involve allowing refugees and deportees from Kosovo to return to their country, with military support if necessary.
Mr President, Mr Fischer, I do not believe that we have got there; what is lacking, in my view, is a real political offensive against the Milosevic regime, and there is no action on that front.
As called for by this House, I think that we have first of all to set about bombarding the Serb people with information and radio and television broadcasts, so that we finally bring home to them the true nature of the Yugoslav regime.
My second point - and the House finally approved this at its last part-session - is that Milosevic should be indicted as a war criminal. We must set about explaining to Mrs Arbour - and this is something the Council should be doing - that if Hitler had not been indicted, on the grounds that it was impossible to establish who had responsibility for any given concentration camp, it would not have been possible to demonstrate the chain of command linking Berlin and Auschwitz. That, I think, would have been unacceptable to everyone.
Today, even though a million people have been deported, there are apparently no grounds for indicting Milosevic. That is a complete disgrace. I believe that the Council, the Commission and the Parliament should exert increased pressure on Mrs Arbour, who has said that come June she may be sitting on the Canadian supreme court. That, I think, is quite unacceptable.
There is a third point concerning the physical integrity of the dictator Milosevic. That is a problem that we must tackle immediately: we cannot wait to see his corpse before we begin discussing what ought to have been done.
We have to know where Milosevic has been getting his support throughout this whole period; who has been helping him in the United States and Europe; who are the people who have been helping him for ten years, enabling him to prosecute this dreadful and criminal policy first in Bosnia and Croatia and now in Kosovo. We have to draw up charges against Milosevic, and so great pressure must be put on Mrs Arbour to persuade her finally to explain what she intends to do at the first opportunity; there has to be a huge information campaign, and Yugoslavia must be brought into Europe, something that we have been calling for for more than 20 years, Mr Fischer, bearing in mind that in 1981 Marco Pannella called in this House for the then Yugoslavia to be integrated into the European Union. We must now recover lost ground and integrate all of the countries into the European Union immediately, using an ad hoc formula, but immediately.
Mr President, everyone is deeply affected by the suffering of the Kosovar Albanians. However, we must not hide from the growing disquiet among the public about the systematic bombardment of a European country and its capital and about the growing number of civilian victims our bombs have every day. We must not now add to the initial errors of judgement which led to the Rambouillet process being interrupted prematurely, the Security Council being bypassed, Russia being marginalised and the effect of the bombing on the Serbian people being misjudged.
We therefore believe that the military action and the simplistic propaganda must come to an end as quickly as possible. All our energy must be devoted to returning to the search for a political solution. We must not ignore any serious opportunity to do this in order to achieve lasting and therefore realistic solutions which take account of all the causes of the conflict.
To achieve this stability pact for the Balkans, whose positive prospects you have outlined Mr Fischer, Europe must have the courage to stop the escalation of military action if it is truly concerned about and has a sense of independence.
Mr President, the offensive currently being conducted against Serbia is quite clearly contrary to international law and is also politically reprehensible. It is flouting with impunity the human rights which those who initiated this attack are constantly talking about and it may degenerate to the detriment of European and perhaps world security.
This offensive is clearly contrary to international law. To start with, conventional international law states that a war can be engaged only after having been declared. This was not the case here. From now on the United States Government will not show us the archive footage of the Roosevelt speech after the Japanese bombing of Pearl Harbour. You must remember the quotation - ' a date which will live in infamy' - and all because the American Secretary of State, who knew perfectly well what was happening, hung about for a few hours in the anteroom of the Japanese Ambassador who had just informed him of the declaration of war. His sole purpose in doing this, in American and international public opinion, was to profit from the resulting indignation. The American Government is today reserving this indignation for itself. There have been many other infamies and many have been committed on the initiative of the US Government.
This offensive is also clearly contrary to the United Nations Charter which explicitly states that the use of force, except in the case of legitimate defence, is subject to the authorisation of the Security Council. This requirement was cast aside with incredible cynicism and in defiance of this basic international law. The Security Council's authorisation was not requested because we knew that it would not have been granted.
This offensive is also contrary to the NATO Charter, that is, the North Atlantic Treaty. NATO was a purely defensive alliance to begin with and has been converted for this particular conflict into an offensive alliance which is intervening outside its geographical sphere of action, since Yugoslavia has never fallen within the ambit of NATO. These are the violations of the laws involved.
But political morality is under attack too. By encouraging the secession of the Kosovar Albanians, who have not always been innocent themselves of violent acts, we are consequently justifying just what we are condemning and in particular the actions of Milosevic's government. If the Albanian claims to Kosovo are founded on the basis of the rights of an ethnic majority, then Milosevic had good grounds in claiming for Serbia the annexation of Croatian Krajina, populated in the main by Serbs, or the annexation of part of Bosnia, also partly populated by Serbs. We have to choose one way or the other. If ethnic rights are to form the basis, then clearly everyone must have their share of the cake and an international conference will be needed to redefine the borders. On the other hand, and this is my opinion, if we insist on respect for the international borders as a fundamental principle of security in international relations, then this principle cannot be just cast aside.
Finally, in terms of human rights, we are right to feel sorry for the fate of the unfortunate refugees but the number of refugees has increased massively since the intervention and the comprehensive bombing, or if their numbers were as high as was claimed before the NATO intervention, how is it that no plans were made to accommodate them? We are clearly being brainwashed. This issue is being dominated by lies and one-sided propaganda, as we have seen in other cases. The US Government is really imposing its protectorate on Europe. No doubt Mr Clinton is also using this bloody video game to make people forget about the sexual shenanigans in the White House. As a man, a politician and an officer, I am ashamed today to be European.
Mr President, in view of the last speech it is worth reminding this House that ethnic cleansing has gone on in Kosovo for ten years and that refugees were being driven out of their homes long before the NATO bombing. It seems to me the worst sort of appeasement to say that if the international community has not acted in one case it should not act in any other.
I would begin by once again congratulating the President-in-Office for his firmness over this issue of Kosovo and the clarity with which he has led the European Union during his time in office. I have been a Member of this Chamber for ten years and we seem to have spent most of those ten years debating events in former Yugoslavia. We have had endless resolutions, endless debates, all of which have been trying to hide our helplessness in confronting what was going on in Yugoslavia. What we have to be firm on is that we are not going to spend the next ten years debating the same. It has to stop now. The 10th anniversary of the beginning of it all, with the removal of autonomy from Kosovo, has to be the year in which it finishes.
Some veterans from the Spanish Civil War were in the public gallery yesterday. That reminded me of the slogan of the Spanish Civil War, the defence of Madrid: no pasarán - they shall not pass. And that must be the message that comes from this House in this debate and from the European Union. Whether they are living in London or Pristina, minorities must not have to live in fear of their lives or fear of random violence which seeks to destroy their homes and their livelihoods. We must be absolutely clear on that. We must stand firm against the sort of sick minds who feed on fear and hatred of minorities, whether they are planting nail bombs in London or engaging in mass murder in Kosovo. There should be absolutely no ambiguity about our message. We must not let Milosevic win. That means that we must have a proper enforceable peace.
The Socialist Group has always made it clear that we believe that Russia should be fully involved and I fully support its latest peace mission. But we must not mistake a waved piece of paper for a proper peace. We have made that mistake in the past. There must be no more games from Milosevic. There must be an enforceable peace based on an international force which has NATO as its core. There should be no retreat from that position whatsoever. We must in future learn from what has happened in Bosnia where there is still no peace but only an absence of war.
We must learn from the mistakes we have made to ensure that we can get effective international cooperation in putting the whole of the region back together again. The greatest fear has to be long-term destabilisation, not just in Montenegro, not just in Macedonia, but further abroad, including the effect on Greece and Italy for example. There has to be a long-term plan but I would remind the Council that the stability pact was something Parliament called for two years ago. I would hope that in light of the Amsterdam Treaty coming into effect, the Council and the Commission start listening a bit more carefully to Parliament. On many of the issues about former Yugoslavia we have led the Council and the Commission. So it is time to start listening to us.
Mr President, the killings and ethnic cleansing are continuing in Kosovo. As we know, the operation is a protracted one and has been thoroughly prepared. Those ultimately responsible can no longer be negotiated with. If we are to apply the classic criteria for a just war, then only the removal of Milosevic's racist dictatorship will do. Only then will the means used be proportionate to the improvement of the situation in the Balkans which is to be achieved. It will have to be in this way, perhaps with a security pact of the kind the minister referred to, that the conditions are created throughout the Balkans for the rule of law and democracy to be established and for all sources of aggression of the kind currently embodied by the Milosevic regime to be eradicated. In the meantime, the states bordering on Yugoslavia - Albania, Macedonia, but also Bulgaria, Romania, Bosnia-Herzegovina and Croatia - must be helped to survive the damage they have suffered through the actions of Serbia. They are expected to uphold the boycott and embargoes. The EU itself has not suffered much as a result of these, but these other poor countries certainly have done.
We welcome the financial and macro-economic aid given by the World Bank and the IMF, but the EU will have to change its own economic and trade policy, because humanitarian aid can never make up for the loss of export opportunities and the blocking of transport links with the Union. The European Union needs to look very quickly at how far it can provide an alternative market for its friends in the Balkans, and act accordingly. In this context, we welcome the proposals to conclude a special kind of association agreement with the two countries most affected, Albania and Macedonia.
The Union must also offer help in upgrading the communications infrastructure in the countries concerned to create good alternatives to transit through Serbia.
I should like wholeheartedly to endorse the excellent words of Mr Fischer, because I think we have to send a very clear message here in terms of the Council's attitude.
Mr President, anyone who visits Belgrade is overcome by feelings of rage and indignation at the destruction and death caused by NATO bombardments. Yet at the same time they are filled with wonder at the strength and courage of the Serbian people and they are moved by the form and content of the demonstrations carried out by the people, who have turned themselves into a human shield in order to protect the bridges of Belgrade.
Firstly, the fact that logic has been turned on its head by NATO propaganda cannot cover up the crimes against humanity that are being committed in the name of this war. This war is aggressive and illegal.
Secondly, the destruction of the infrastructure of the Yugoslavian economy is an act of genocide. Bridges, water, electricity, the basics of human life, are being destroyed. The use of the technology of war is a crime against public health and the environment, and is causing an ecological disaster.
Mr President, there is a just political solution. Follow it! You can follow it and provide a real solution. Stop this dirty war!
Mr President, it is now six weeks since NATO's aerial bombardment of Yugoslavia was begun, with the aim of saving the Kosovo Albanians from the barbaric treatment inflicted on them by the Milosevic regime. The outflow of refugees is continuing. In Kosovo, hundreds of thousands of Albanians are being held hostage, abused and raped by Serb soldiers. In the words of the Albanian writer, Ismaïl Kadaré, in today's Le Monde , the situation is on the point of becoming 'Le triomphe du crime ' - a victory for crime. Is it possible to imagine a greater fiasco in terms of a rescue mission, however well-intentioned it was in the beginning?
Many people are now beginning to despair, and some are clutching at the idea of using ground troops as a last resort. In this case, I think they should read the interview given in Die Zeit by General Eisele, the German UN general, in which he says that it is not simply that this could turn into a long drawn-out war, but that it will drag on for four or five months before the first rescue force is able to intervene in Kosovo. One has to understand that military means have their limitations. Perhaps it is as the Hungarian writer György Konrád wrote the other day in the Frankfurter Allgemeine , that Europeans have learned from history, but they have learned the wrong things. They have learned absolutely nothing from the 1989 lesson in non-violence. Dictators fall sooner or later. The most effective way is not necessarily to start a war against them. Milosevic will also fall - there is no doubt about that. There is a Serbian opposition which is making itself visible today in an article in Libération .
We must try non-violent methods, we must stop the war, and we must not allow it to result in the militarisation of the EU. Instead, let us turn the recommendation on a civil peace corps - as proposed by the Greens and recently approved by Parliament - into a reality. That would be a constructive contribution by the EU to establishing peace in Kosovo.
Mr President, there clearly could be no question of our taking refuge behind conventions of international law or purely formal issues, faced with this terrible tragedy in which the whole population of Kosovo have literally been massacred and uprooted from their country as a result of the appalling ethnic cleansing carried out by the tyrant Milosevic, and NATO has consequently had to intervene - of necessity, though nobody likes it and nobody wanted it. The Kosovar people were being massacred and we had to intervene. As a civilised society, the European Union could not shirk that obligation or avoid that need. In the circumstances, however, we have to point to the inadequacy of the measures taken and the precarious nature of political intervention by the European Union in the past. That perhaps is the source of this sense of great bitterness. Nonetheless, we must now look to the future and identify the solutions that will bring an end to this war, but it will not end unless an area of security and peace is created in Kosovo.
I was in Tirana from 21 to 23 April, and I realised there the need to make the presence of the European Parliament felt, as we do not so far appear to have arranged for an official presence in the region, although that would have been the right thing to do. I met many political representatives of the government and the opposition: the President of the Parliament, Mr Ginuisynis, the Minister for European Integration, Mr Lakori, who is calling for an association between Albania and the European Union, and the opposition leader, Mr Berisha. All of them, both government and opposition, are calling for NATO to put in ground troops, because they understand - and this may be the realistic view - that Albania will not long be able to withstand the pressure, the presence of 350 000 refugees, equivalent to six million refugees arriving in Italy from one day to the next.
The situation is extremely serious and only armed intervention - unless Milosevic gives way beforehand on the conditions laid down by NATO and the European Union - can in some way relieve the situation and create a safe area, paving the way to the zone of peace and security we have talked about.
I would also take this opportunity to remind the House that normal conditions of democracy have yet to be established in Albania itself. The European Parliament must act immediately to restore the kind of democratic conditions that apply in our countries, because representatives and militants of the opposition party are still in prison and some members of the Albanian Parliament have been deprived of their parliamentary immunity.
Mr President, let me begin by warmly complimenting the President-in-Office, Mr Fischer, on the speech he has made here this afternoon. I think the breadth but also the substance of what he said gives room for hope in a situation which is nevertheless rather sombre, and I hope that he will continue in what remains of the German Presidency to act in accordance with those principles and those ideas, especially in the crisis over Kosovo. There is still no solution in sight to the Kosovo conflict. Intensive diplomatic activity has not yet produced results. But it is important - as others have already said - and welcome that Russia is playing an important part in the diplomacy, and time remains of the essence. This conflict must not go on for too long, because the damage done increases with every day that passes.
Milosevic shows no sign of making the one important concession of allowing peacekeeping troops into Kosovo so as to enable the refugees to return. I entirely share Mr Fischer's view that these people, refugees who have been driven out of their country, will need military protection of this kind, on psychological grounds alone. Until Milosevic genuinely gives way, there is no reason to stop the NATO action, however welcome such a pause might be.
I am very concerned about stability in the surrounding countries. Public opinion there seems to have little sympathy with the NATO action. We know how things stand in Macedonia, but in Bulgaria too, the tension is mounting. A lively debate is under way there today in the parliament about whether Bulgarian airspace should be made available for the NATO action. People are deeply divided about the NATO bombing in Bulgaria, and the economic effects of the war in Kosovo are becoming increasingly apparent, as Mr Oostlander also mentioned. The cost is already put at some 70 million dollars per month. We know how poor the country is, and what an enormous cost this is. And people do not understand why their poor country should have to meet that cost.
I would urge the Council and the Commission to look at whether this country too might be given extra economic aid in the short term. That would do much for stability in Bulgaria, but would also make the Bulgarians better disposed towards the EU and NATO. That good relationship has taken something of a knock. Bulgaria cannot wait for a stability pact, a plan for the Balkans, it needs help now.
But what is true of Bulgaria is also true of other countries in the Balkans. NATO is and was prepared to fight for human rights by military means, but the European Union must as soon as possible invest money, know-how and energy in developing the region. Otherwise, we can just sit back and wait for the next conflict.
Today, 4 May, is a day on which the Netherlands commemorates the victims of World War Two. Tomorrow we celebrate the liberation. The celebrations will be somewhat muted this year. And you know why: because today too, in Kosovo and Serbia, people are having to die for the sake of freedom.
Mr President, I think that in relation to the war in Kosovo, the time has come to turn to reason and for cool-headed reflection.
Reason is not always convenient - indeed, it is inconvenient - but anyone willing to disregard it does so at his peril. Reason would have dictated, for example, that when this whole business started - and perhaps we can say this with hindsight - there would have been an assessment made of the relationship between the political objectives and the political effects of the air strikes and the entirely worthy goal we set ourselves of putting an end to ethnic cleansing.
Unfortunately, the scenario today is an unpalatable one.
A perceptive journalist wrote this morning in an Italian newspaper that NATO is in a bad way and Milosevic in a worse one. We have arrived at a turning-point in this situation where there has to be a change of tactics. Something new is needed, because the air strikes are no longer having an effect: either the attacks continue against the same targets that have been attacked up to now, or attacks are launched on the cities. Out-and-out war is not an option, it simply does not exist: above all, the United States Congress will not accept it. So what else can we do? Milosevic is in an ugly predicament as well, but he has the backing of his own people's nationalism. Now let us be quite clear about this: in the days of fascism, the Italian people were not all anti-fascists either. Nationalism did exist, and it was a powerful force. Hence the need to take account of it in the current situation.
What needs to be done? We need to see what cards Milosevic has in his hand, and for that to be achievable, the air strikes have to be suspended. The stronger, the more reasonable party must act to suspend the air attacks to let us see what cards each side holds, to get negotiation back on track and to reach a solution to the problem, naturally taking account of the rights of the refugees, guaranteed by a military force, to return to Kosovo.
Mr President, forty days after NATO violated international law, the consequences are clear. The human drama has developed into a disaster, the victims of the hypocritical collateral accidents are increasing, the Rambouillet pretext has disappeared and the autonomy of Kosovo and ethnic rights have not been reestablished. This means that none of the arguments put forward by NATO for this offensive have been validated and none of its initial objectives have been achieved. Around the world, and despite its widespread manipulation, public opinion is making itself heard and is calling for UN intervention and a political solution allowing the return of the refugees and respect for the current borders. However, the Americans and the subordinate European governments are talking about ground offensives and responding with the so-called 'total war' in which everything is regarded as a strategic target. They are also supporting and rearming a movement which everyone regarded as a terrorist and fundamentalist organisation until recently.
European integration, the origins of which also lie in war in Europe, as I well remember, is now in a situation where Community institutions are defending and excusing NATO and its armed interventions. Meanwhile, this same NATO is altering its strategic basis in order to turn itself into a world police force, without the governments showing any willingness to explain this to the public and without this House being able to discuss this. Basically, ladies and gentlemen, this is regrettable and sad.
Mr President, my message is simply this: speaking of the military dictator, General Pinochet, Allende said that Pinochet had might but not right on his side. It may well be that ten years from now, Milosevic's view of us will be that we were right but we lacked the might. We have in fact decided to combine might and right, but we took the decision ten years too late. Had we in Europe had this discussion on the integration of the Balkans ten years ago, we might not have had on our conscience the 200 000 dead of the war in Bosnia and Milosevic's war against Croatia and so on. And we have made a mistake, because in the whole of the argument he puts forward - with which I do not for a moment agree - Mr Gollnisch makes just one point that is true. We should have catered for the dreadful tragedy of the exodus and deportation, but at the moment we are floundering in the dark, with no coordination, with a great deal of goodwill, certainly, but with no scientific approach to humanitarian intervention.
We were slow to react and we failed to react in the right way, and the issue facing us today - and Mr Dupuis said as much - is that we must realise that the time has come to mount a huge information campaign directed at the Serb population, so that they too understand that right and might are on our side and not on the side of Milosevic. The Serb people have to believe that too, otherwise our initiative will fail.
Right and might are on our side then, and I therefore say to you, Mr Fischer, that we can and must be far-sighted in our strategy and more flexible in our tactics. If I may make a point which is intended in a friendly and not an antagonistic way, we Europeans are a little more skilful than the Americans in that we take a more far-sighted strategic approach and a more flexible tactical approach. So we ought to be able to turn this vision of ours to good account, and then what you said earlier - that 'May could be a month of hope' - could also provide a more reassuring message for our future and, above all, for the future of peace and justice in the Balkans.
Mr President, I would like particularly to express my warmest thanks to Mr Fischer for his clear words and his clear stance in what is a very difficult situation. I should like to look in greater detail at two points which unfortunately were not given much attention in the discussion but are in my view essential. We are constantly talking about having to send ground troops into Kosovo. This is a reasonable idea in itself, but it is not appropriate for this region. We already know from experience - and I am perhaps old enough to have been involved in these experiences - that foreign troops simply do not succeed. On the other hand, I have witnessed the liberation of Krajina in Croatia, for example. There the Croats had weapons and were able to sweep the Serbs aside immediately. It has been proved again and again that people who are defending their own land are superior to the aggressors. We must recognise this. There is the KLA, there are the Albanian forces, and we must give them weapons so that they can meet the mobs coming out of Serbia on an equal footing. We will be astonished at how quickly the ground fighting will come to an end.
The second point is that at the beginning we made a huge psychological error by repeatedly saying that the Kosovars must remain with Serbia, must remain in Yugoslavia. Ladies and gentlemen, we keep forgetting the fact that the state is there for the people, the people are not there for the state. So the people should have the right to self-determination, and we should grant this right to the inhabitants of Kosovo, who for decades have undergone indescribable suffering at the hands of the Serbian Government in Belgrade. Milosevic is only the product of an old policy that goes back to before the Second World War.
Mr President, it is clear that the offensive against Yugoslavia has not succeeded in halting the deportations or preventing the exodus of Kosovar Albanians. Nor has it made Mr Milosevic relent. But it has succeeded in causing great concern by endangering the whole of the region, and in humiliating the UN and, of course, the political unity of Europe. It is clear that this was one of the intentions of American nationalism, while our leaders in Europe connive out of regional fears or aspirations, brushing aside the opportunity to proceed collectively and autonomously.
Mr President, these offensives will destroy Serbia and will severely harm the Serbian people, killing and wounding many of them. Could the presidency give us an account of the victims? It appears that the Kosovar Albanians, together with the Serbs and those living in neighbouring countries, will be the first victims of the pollution caused by the depleted uranium contained in the war-heads that are being used in the region. Could the presidency comment on the use of this substance, on the pollution that is envisaged as a result, and on how long this pollution will last? How can the presidency guarantee the return of the refugees to a land that is so polluted? Or perhaps it has already tacitly ruled out the return of the refugees?
Mr President, Europe finds itself embroiled in war: a war into which it stumbled without having any real exit strategy; a war with an obvious risk of spreading; a war which it was planned to win in a couple of days, but which after five weeks has not abated; a war which was launched to rescue people suffering ethnic cleansing and which has resulted in a million refugees; a war which has turned resistance to Milosevic into support for him. It is time to ask ourselves whether it was a good way to attain our objective.
Ethnic cleansing and injustice can never be tolerated. It is time to put an end to Milosevic's reign of terror, but it is also time to put an end to the NATO bombing. It is time to put forward a political solution to what is a political problem. As a former prime minister of Sweden, Olof Palme, once said: 'One cannot establish democracy by bombing the villages one should be preserving'. The EU has political, diplomatic and economic means at its disposal, and it should make use of them in the Balkans. It is time for the EU to make an active contribution to establishing the right conditions for a political solution to the war in Kosovo. It is time for the UN to resume its rightful role and for the EU to call for a UN peacekeeping force in Kosovo, so that the refugees can return in safety.
The EU countries should draw up a large-scale Marshall plan for the Balkan region, to rebuild the devastated communities and to counteract the hatred, which will otherwise provide a breeding-ground for future conflicts for generations to come. The war has taught us that the EU needs to develop without delay an instrument for conflict resolution, peacekeeping, mediation, reconciliation and confidence building. If we cannot find methods for resolving conflicts peacefully, without being forced to use military means, then the whole idea behind the EU will crumble away.
Mr President, ladies and gentlemen, I can certainly endorse much of what has been said here this afternoon, but by no means all of it. Who among us is not following these events with growing concern? Have we not for years defended human rights in every sitting here in the European Parliament? I will do the same here today for the last time.
We have been fairly vocal in defending human rights, sometimes for small groups of people. Here we are concerned with hundreds of thousands of people whose rights are being repeatedly violated - I do not need to give all the details again here - and this is happening in a part of Europe that was formerly very popular among tourists.
In my view there are two very different aspects to the NATO response. For the first time a regional alliance of nations is emerging to defend these people's human rights, to restore stability to a part of Europe that has for eight years seen one set of violations lead to another, and always for the same reasons. The UN, however, failed completely as it was not able to apply either its Charter or international law in practice; instead, a lot of what it said remained merely empty words, and it did not manage to prevent the conflicts for which it was actually created.
Anyone who lived through the Second World War, as I did, knows what it is like to experience bombs and see burning houses and victims of war at close quarters. We would not wish it on anyone, and certainly not on the Serbian people and Serbian children whose leader's madness has driven them to ruin in the same way as it has hundreds of thousands of others. No one has anything against the Serbian people. Each one of us would protect Serbian children in the same way as we would Kosovar or Albanian children. We must at long last speak out to condemn this madness.
We must realise that we cannot only summon the UN when we need it. Parliament will make every effort to ensure that this region is rebuilt when the time comes, and I also see this commitment in Emma Bonino, in Mr van den Broek and in others with whom we have worked for a long time. Every opportunity for negotiation must be used, but only when the madness has been ended and we really can provide these people with a home, protection and peace.
Mr President, Mr President-in-Office of the Council, Commissioners, I will spare you the high-flown sentiments and I also hope to spare you any naivety.
Faced with the monstrous nature of the crime committed by Milosevic, which is already ethnocide and may also be genocide, I agree with those who firmly believe that we had to do something. I support the majority in this Parliament which has warmly approved the military intervention.
Similarly, I do not believe for one moment that Mr Milosevic's brutal nature could allow him to be receptive to a measure such as a unilateral halt to our action in order to restart political talks. I feel it is dangerous even to consider this.
However, the result of our action is worrying. Serbia is certainly being weakened, but not really Milosevic. The ethnic cleansing in Kosovo is getting worse. Albania, Macedonia and Montenegro have become weaker and the prospects are not good. Now that this war has been started, we must win it.
I am not going to talk about the future. Many opinions have been expressed here today, some of which I agree with, but not all. What interests me is 'how'. Minister, Mr President-in-Office, how was this offensive prepared? Was the European Union, or at least the Member States involved, consulted about the plan of attack? Did the EU comment on the chances of success of this plan and on the existence or otherwise of any other plan? Did the Council you are presiding over discuss the option of supplementing the air strikes with a ground offensive, which anyone can see is essential strategically? Did the Council of Ministers at that point seek to develop the means to establish a common strategic debate so that the elements of this action specific to Europe could be proposed to the Alliance Council? And finally Mr Fischer, at this point in time, can you tell us if the Council is aware of the urgent need to develop within the Alliance a capacity for analysis and defence specific to Europe?
Mr President, for too long the international community has allowed Milosevic to do as he pleases, without trying all possible sanctions such as an oil embargo. Even in the early 1990s we heard reports of the use of mass rape as a weapon of war in Croatia and in the war in Bosnia. Today we are once again hearing from international aid organisations that women are being deliberately picked out of groups of refugees and dragged off by force, to be returned next morning half dead and highly traumatised or never to be seen again.
This violence against women, this wave of torture and rape motivated by nationalism, intensifies the spiral of violence, hatred and revenge that is destroying all hope of a peaceful multi-ethnic Kosovo. Women are falling victim to war criminals because they are women, and the EU must recognise this as grounds for asylum. In my view, however, it is the height of cynicism that in this situation the Vatican allows women to use contraception but labels abortion as murder.
Some of our Heads of State and Government and, Mr Fischer, your colleagues should blush with shame when we see where refugees have been taken in and where they have not. Four EU Member States have not taken in any refugees. The Union must increase humanitarian aid and immediately review the NATO strategy. We must stop the bombing and we must, with Russian involvement, return to the negotiating table with a negotiating position.
Mr President, I should like to devote my speaking time to an aspect which is relevant to the work of my committee, namely refugee policy. Mrs Gröner spoke of this earlier. But calling it a policy is going a little too far. Of the more than 600 000 Kosovars who have fled and been driven out of house and home, fewer than 18 000 have so far been taken in by the Member States of the Union. Of these, Germany has taken nearly 10 000, which means that the rest of the Member States between them have not yet managed even 8 000 Kosovars. Just imagine, in the space of a few weeks in the poorest areas in Europe, 600 000 people have had to be housed in camps, and even private homes as well. That figure of 600 000 is twice the number of people that we in our wealthy countries consider each year for asylum, because asylum seekers number only 300 000 or so a year.
We all share the responsibility for this flood of refugees. In the course of the last few weeks, out of solidarity and humanity, we should have devised a policy for absorbing these refugees and dividing them up fairly between the Member States. I see it as proof of the Council's impotence that it was unable to take a decision of that kind, and to some extent I see this as a refusal to put your money where your mouth is. At any rate, this House must galvanise the Council into action. The problem of refugees and human misery cannot be solved by throwing ECU 250 million at it. What we want to see is a temporary haven for substantial numbers of them in our Member States, together with every possible material assistance to the countries in the region, not least after the crisis is over.
Mr President, this is I think the second or third time we have discussed this issue. Let me begin with you, Mr Rocard. I do not know what level of information the Member States of the Union or those who sit on the North Atlantic Council have. What I can say is that, at a humanitarian level at least, the Commission, like all the humanitarian agencies, was not given information by those Member States which belong to both the European Union and the North Atlantic Council. No one was briefed or informed of any plans or given any information. I actually believe that, from the humanitarian point of view, the problem is one of coordination. Ladies and gentlemen, it is right and proper that individuals, including the individual Member States, should be generous, but this does make coordination more or less impossible. It is very difficult, even for the UNHCR, successfully to organise hundreds of NGOs, funded by private donations, as well as the structures of the 15 Member States that have quite rightly been spurred into action, besides the other donors from the United States, together with the Canadians, the Norwegians, the Japanese and so on. It is, I can assure you, easy to talk about the role of coordination, but more difficult to carry it out, and one reason for this is that, understandably, everyone feels the need for a visible political presence, and we can all agree on that. In the final analysis, there is clearly some divergence of interests.
How then are we to avoid duplicating aid when practically no one knows what the Member States are doing? How can we avoid the kind of mistakes that arise when generosity is not matched by experience? It is, for example, difficult to inform, warn or prevent someone from setting up camps where they are not able to be maintained because, in the rush, nobody consults. What I am trying to convey to you here is that there has not to this day been any limitation on funding or on humanitarian projects. There has been a serious lack of coordination, of discipline, and a failure to set priorities. And so it seems to me that the task of the UNHCR - our task therefore - is not of the easiest.
A second question that has been put to me, and this is something on which we are working, is the more important issue of providing shelter. It is true that what we mostly see are the camps with their dreadful conditions, but honourable Members should realise that the great majority of the deportees have been taken in by extremely poor Albanian or Macedonian families, as we all know, and that one of the major efforts we are making is to provide aid to those families, specifically to prevent social tensions and to ensure that the refugees do not find themselves on the street after enjoying a month's generous hospitality, thereby creating social problems.
Another activity in which we are very much involved is, more particularly, preparing for the worst-case scenario, namely the advent of winter. For some of the refugees at least, we are restoring brick-built housing and community centres to enable us to evacuate as soon as possible the vast majority of deportees who are living under canvas and to provide them with more acceptable health and sanitary conditions, or at least better climatic conditions.
I must also draw your attention to three other risk factors that have to be borne in mind: the first is Macedonia, because of the political problem there. However, although I appreciate the political problem which the Macedonian Government has, I do not think its attitude to the deportees at the frontier is acceptable - and nor would it be acceptable in any circumstances. While I understand its difficulties, it is not acceptable that anyone should violate the humanitarian conventions.
The second issue is that of Montenegro. The House should not forget that there are in Montenegro 70 000 deportees who are human time bombs. These are not the kind of refugees we are used to, they are actually deportees, human time bombs to be used if, when and where Milosevic so decides. And if he decides to dispatch a human time bomb made up of a hundred thousand people against Montenegro, we will really see a problem of political destabilisation.
Another point that we should keep in mind concerns Bosnia, which was already in a difficult situation and has taken in 50 000 refugees, in this case Serbs.
The third issue on which we are working relates to the Serb evacuees on Serbian territory, for whom we have made provision by taking specific measures. I shall be returning to the region in the next few days, but I would ask for your help in conveying this message: the crucial element now in humanitarian aid is to set priorities and to be disciplined and coordinated; failing that, I am afraid that, despite the great generosity coming from all sides, the result will be total disarray.
There are two further, perhaps rather more political points that I would make. Ladies and gentlemen, I believe that when our forebears opted for the European Community, they did so for two reasons: that there should never again be war between us, and that there should never be another Auschwitz. Today we have to choose between those two eventualities, because it has not been possible to rule out both. We hear the call for a political solution. But what have we been doing with Milosevic over the past ten years if not seeking a political solution? In my humble opinion, we have gone too far: from one conference to the next, from one diplomatic meeting to the next, from one meeting in Geneva to the next. But I would venture to say better late than never. It probably is late - too late, I agree - but just think of the case-file from Osiek to Vukovar, Srebrenica to Sarajevo, Bihac to Tuzla and so many other shameful crimes, to which we failed to respond.
We simply cannot say that since we do not intervene everywhere, we should not intervene in our own backyard either. I think it is quite clear where the responsibilities lie here, at least as regards the European Union, for resolving not so much problems far afield as those in our own backyard. If we do not even have the courage for that, if we believe that Europe means having a single currency, a bit of agriculture and - why not? - a spot of fishing, but do not share these principles, and by that I mean the rejection of ethnic cleansing in Europe at least, then it becomes meaningless to call ourselves Europeans.
Applause
Mr President, ladies and gentlemen, I would like to pick up where Commissioner Bonino left off. If we look at the debate - and in this respect it resembles all the other debates we have heard in recent weeks - we can see that there are a lot of good individual arguments that we have all thought of from time to time. But if we try to find an alternative way of looking at things we find that we have not heard an alternative. a political solution has been called for. Yes, but a political solution is not an end in itself. The question should be: what must a political solution achieve? a political solution must achieve an end to violence.
Applause
a political solution must bring about the return of those who have been displaced and it must in particular ensure that we do not have another ten years of nationalist madness in the Balkans with hundreds of thousands of more deaths.
Applause
a political solution is not an end in itself, so we must talk about the substance of our policy. The only thing I can add there is to offer Mr Milosevic a peace corps. He would like that. He would immediately support that, particularly now. And why? Because then he would have what he wanted. Mr Milosevic is not the man to be influenced by a peace corps. I am very strongly in favour of a peace corps, I am very much in favour of a Europe in which violence has no place. But how are we to respond to someone who has used the most merciless violence not just once, not twice, not three times, but for ten years?
Applause
In my view this is not just a moral issue. It is a question of European security and of the future of Europe. I would accept the criticism if we had acted rashly in resorting to force, but there are at least 200 000 people lying in mass graves because we acted too late. Think of Bosnia! Are our memories so short? Mr Karadzic was in Geneva and signed treaties that just an hour later were no longer valid in Bosnia. This did not happen once, or ten times, it happened umpteen times. What must it take? This is a question we must ask ourselves. Of course we all ask ourselves this question constantly - I can at least say this for the German Government, but surely all the governments involved feel the same - when it is our responsibility. But some statements I have heard have confused cause and effect.
Applause
We must not confuse cause and effect here! The cause is Milosevic's policy. He is not a nationalist but a cynic. His aim is to obtain power. This is why he is using the aggressive tactics of Serb nationalism. He has unleashed the tiger and is trying to ride it, and if we allow him to continue he will not only bring disaster to an entire region of Europe, but he will also cost more innocent lives. The brutal expulsion and exodus we are now witnessing are on a scale that we would not have thought possible.
Emma Bonino rightly said that these are human bombs, in other words the expulsion is being used doubly cynically as brutal tactics against neighbouring countries. Europe cannot accept this. a political solution that involved accepting this would be completely wrong. It would be the opposite of what we want.
Applause
We are trying to implement a political solution that uses force on the basis of respect for human rights, common security and the return of all refugees, on the basis of the international community. This is the type of political solution we are trying to achieve. But this presupposes firstly that Belgrade is left in no doubt about the resolve of the international community, and secondly that it understands that a military solution holds no prospects for Serbia and also none for Milosevic personally.
I consider it imperative that we achieve a political solution and a cease-fire on this basis. I consider it to be not only necessary but crucial that we develop proposals that can be discussed or considered and that have a clear content that can be implemented. On the other hand, it must be clear that cause and effect cannot be confused, and I would like to emphasise this. Milosevic is responsible for this war, which I hope will be the last round of violence. If we do not put a halt to his actions Montenegro will follow, then Sandjak will follow, then Vojvodina and then sooner or later we will have the same war again in a new round, this time in Macedonia. I have no doubts on this score. Therefore, of all the good arguments I have heard, the only possible alternative is a political solution that renounces the use of force, respects human rights and ensures the return of refugees. Belgrade must take this on board. Milosevic must take this step.
Applause
Thank you, Mr President-in-Office.
I have received seven motions for resolutions tabled pursuant to Rule 37(2).
The debate is closed.
The vote will take place on Thursday at 11 a.m.
CFSP
The next item is the joint debate on:
the report (A4-0242/99) by Mr Spencer, on behalf of the Committee on Foreign Affairs, Security and Defence Policy, on the role of the Union in the world: implementation of the common foreign and security policy for 1998; -the report (A4-0219/99) by Mr Spencer, on behalf of the Committee on Foreign Affairs, Security and Defence Policy, containing a proposal for a European Parliament recommendation to the Council on the common strategy towards the Russian Federation; -the statement by the Council on the appointment of the High Representative for the common foreign and security policy.
Mr President, I hope that the President-in-Office is going to announce the decision to appoint the High Representative at the Council meeting in Cologne. Under our Rules of Procedure we will invite the successful candidate to speak to the Committee on Foreign Affairs, Security and Defence Policy on 21 June so that we may put a recommendation of approval to the July plenary.
We take the view that the High Representative must be a figure of substance, not a creature of Council in-fighting. The relationship which the successful candidate forms with Parliament and the Commission is, in our view, central to the coherence of foreign policy.
The year 1998 was the year when our hopes of coherence in foreign policy were tested by reality. The last twelve months have seen the establishment of the euro and we deserve a foreign policy that matches the expectations in the rest of the world raised by our new monetary union. 1998 was the year of the pregnancy of our new foreign policy structures under the Treaty of Amsterdam. We deserve a foreign policy structure that provides the telephone number that Henry Kissinger asked for a generation ago. 1998 was the year in which we first engaged with the reality of Europe's defence. We deserve a foreign policy that is backed by clarity and coherence in our defence structure, most particularly as regards the Western European Union.
My report details the use of the Union's instruments around the world. It is a story familiar from recent years; a story of imperfect institutions struggling to grapple with an unstable world. We want to see a strong High Representative, a strong policy planning and early warning unit, a strong Commission structure with a coherent team of Commissioners dealing with external relations. We want a CFSP that is adequately financed, that is academically and intellectually credible, using to the full the successful crisis prevention network.
Europe is a power in the world. It must find a common voice; a common voice for use not just in our near abroad. Our embarrassed silences on Iran, Iraq or the Indian sub-continent are products of black spots in our vision, reflecting fifty years of building Europe brick by domestic brick rather than according to a global vision of our place in the world of diplomacy.
Our foreign policy has human rights and dignity at its core. How could it be otherwise with our own shared heritage of horror and civil war? Painful though it may be to contemplate, there is no other explanation for a Union that is prepared to wage war, not for oil, not for power, but to oppose the evil of ethnic cleansing in the heart of Europe.
Of all the instruments at our disposal the common strategies should be the most powerful. From the highest level they are supposed to guide Europe's footsteps in the world. Rightly we set out to define our relationship with Russia, our neighbour in the common European house, as a first step. To forge a new instrument in the heat of a crisis with our most important neighbour is perhaps excessively courageous. I am not convinced that the text that the Council is currently considering is yet good enough. To prepare it in a hurry without the help of the High Representative and without either the reality or the structure of consultation with Parliament is, in my view, hubris. It is the folly of the magic circle of national diplomats in Brussels who continue to believe that yesterday's working methods are adequate for tomorrow's challenges. Far from seeking to send a negative message to Moscow by proposing in paragraph 4 that the Council delay the adoption of the common strategy until the Helsinki Summit, we were seeking to ensure that the urgent did not drive out the important. It is exactly because we want a strong document that we offered the suggestion of delay. I accept however that there are those in Russia, outside the government, who are not committed to a positive relationship and who might deliberately misinterpret our motives. I am therefore happy to recommend to the House the adoption of Amendment No 2 from the Socialist Group.
War shines a harsh light on all our evasions, on all our half-truths, on all our institutional improvisations.
Europe and our relations with Russia and with America will not be the same after the war. If that harsh light challenges us to define our views of the world, it does the same for America. My report has severe things to say about the conduct of American foreign policy, not least its co-option by commercial interests. Washington, it seems to me, is currently torn between a view of itself as the centre of a unipolar world of American hegemony and the more realistic recognition that it is a super-power that operates most effectively when it exercises its power in tandem with Europe.
Nowhere, Mr President, are the new realities more apparent than in the Balkans. It is in the Balkans that Europe will be tested in the next five years. It is central to our relationship with Russia, it is central to NATO's credibility, it is central to Europe's role inside NATO.
In recent weeks I have twice been in Europe's south-east. And beyond the horror of stories from the refugee camps I retain a clear sense of the suspicion with which our activities are viewed in the Balkans. This suspicion is not just the product of an understandable fear of proximity to war with a dangerous and unpredictable local bully. It is not only a justifiable fear about the economic consequences of a war which isolates and disrupts. It is a deeper fear of betrayal and deceit from the West.
I believe passionately that we need a coherent European initiative in the Balkans using all our instruments. I cheerfully admit to rechristening the Centre for European Policy Studies' proposals 'the Prodi plan', a plan for reconstruction, openness, development and integration with Europe.
I salute Professor Prodi's foresight in saying weeks ago that Europe's relations with the Balkans should be seen as part of the enlargement of the Union, rather than as foreign policy. But to succeed, such a plan will require a sea change in our mutual relations. We must stop seeing the Balkans as the repository of all that we are most frightened of in ourselves. They must learn to trust the Union and to trust themselves as fully European.
Much is made of the difference of the Balkans and particularly of the differences of religious heritage with the Orthodox Church. We have to make a real effort to understand our joint destiny as Europeans.
It is a commonplace of European rhetoric that we are formed by our inheritance from Greece and Rome. But it is an accident of Western European educational history that we define this in terms of Ancient Greece and Imperial Rome. The western intellectual tradition often forgets that there were two Romes. We forget at our peril that Constantinople was, for centuries, the original European city of culture when the ancestors of today's Council of Ministers were camping in the ruins of a former glory. Surely the time has now come to declare Diocletian's division of the empire redundant and to accept that Sofia, Skopje and Sarajevo, that Budapest, Bucharest and Belgrade are all heir to the same civilisation.
If an apology needs to be made about Western Europe's behaviour in the Crusades, it should relate not to the conquest of Jerusalem, but to the sacking of Constantinople by Frankish knights. The lack of trust in Western Europe goes that far back into our history and it urgently needs to be remedied.
The Danube in my view must become a symbol of our unity rather than a blocked artery in the body of Europe. I commend to this House, and to the President-in-Office, the initiative of His All Holiness the Patriarch of Constantinople in mounting the religion, science and environment symposium in September, in which representatives of all five of the great religions of the region - Orthodox and Catholic, Protestant, Jewish and Muslim will sail from Regensberg to the Black Sea in the interests both of environment and of reconciliation. There is a role here, both for Pope and Patriarch. The war with Serbia must be the last of Europe's civil wars. The cocktail of religious bigotry and nationalism must be put aside on the Danube, as it was 50 years ago on the Rhine.
These weeks, however dangerous, are rich with possibility. This is the moment when Europe grows up in its external relations. These are the weeks when we have to accept that Europe's role requires responsibilities as well as rhetoric, that we are charged with the difficult, as well as the detailed. These are the weeks when we have to learn to be ourselves, rather than merely an element in other people's strategy. These are the weeks when we assert that we are Europe, all of Europe.
Mr President, I commend my reports to the House.
Mr President, ladies and gentlemen, what progress has been made in the four months of the German Presidency and the four months since the introduction of the euro? Four days ago the Treaty of Amsterdam entered into force. Of course it will not bring about a revolution, but it does represent an important step along the path to greater integration, politics for the people and democracy. We should therefore not make light of the Treaty. It strengthens the role of Parliament in particular within the European institutions, and this is a crucial step forward.
It also gives the Union the opportunity to make its common foreign and security policy more efficient, coherent and effective by improving its foreign policy instruments. The German Presidency has therefore made every effort to ensure that the Treaty can be applied in full from the first day. We must now use the new instruments for the common foreign and security policy as extensively as possible, beginning by defining a comprehensive and coherent policy towards our neighbouring regions. This is the aim of the common strategies. The first of these will concern Russia, and further strategies concerning the Ukraine, the western Balkans and the Mediterranean region will follow as soon as possible.
In recent months we have been able to reach a considerable degree of agreement on the substance and structure of our strategy on Russia. I am therefore confident and take a different view from the previous speaker, because although I fully understand some of your arguments, particularly concerning the procedure and the interests of the committee and of Parliament, in the present circumstances postponing this strategy on Russia would have a negative knock-on effect. So I can only advise against postponing the strategy until the Helsinki summit, particularly in the current situation. Bear in mind that this is not just about Kosovo but Russia's overall economic and social instability. Europe's change of direction towards Russia is of crucial importance, and I would add that this also applies to our strategy on Ukraine, where I believe we are dealing with a similar problem. For this reason I am confident that the strategy can be adopted in Cologne. The aim of the Russia strategy is to help to promote democracy and the rule of law and to integrate this important neighbour into the European Economic and Social Area; it is also to strengthen relations in general and to establish a basis for future relations.
The Kosovo crisis shows only too clearly how urgently we need Russia's constructive cooperation for peace in Europe. One of the West's priority tasks is to ensure that the barbaric war in Kosovo does not also lead to any sort of reversal in our relations with Russia, but that we continue to build on our partnership. Our close cooperation with Moscow in the search for a political solution in Kosovo shows that Russia takes the same view. Russia must become a close partner of the new Europe, and we must devote all our energies to working towards this.
The experience gained through the Russia strategy must subsequently be put to use as quickly as possible in working out the other strategies. It is important that in doing so we ensure a careful balance between the regions, as stability to the south is just as important for Europe as stability to the east. As President-in-Office of the Council I would add that in the six months that I have been Minister of Foreign Affairs for the Federal Republic of Germany and, since 1 January, President of the European Council, one point has become absolutely clear: European foreign policy can no longer look to the East or to the South; these are both areas of conflict, problem areas which affect us equally, whether it is the south-east, the southern Balkans with the Kosovo war and the crisis that must be resolved there, whether it is the Mediterranean Conference in Stuttgart, where we suddenly found ourselves physically in the middle of the Middle East conflict, with the Israelis to the right and the Palestinians to the left - we were suddenly in the midst of a negotiation process and we succeeded in keeping both sides in the conference, which was not a foregone conclusion from what we expected and in view of the political situation, particularly with the elections in Israel - or whether it is the current negotiations with Russia or with Ukraine. All of this shows clearly that Europe's foreign policy must be based on a European approach and must not pit the east against the south. This offers zero prospects and would simply set Europe back.
We have therefore placed an important emphasis on the south with the third Mediterranean Conference in Stuttgart, particularly with the successful agreement on the basic components of the forward-looking Euro-Mediterranean Charter for Peace and Stability. Europe's defence of the Kosovars' rights is a significant signal for the coexistence of Christians and Muslims in our future world, as it shows that Europeans form a community of values that goes beyond religion. Mr Spencer, you dealt with this aspect in great detail in your speech.
It is also very important, in the current difficult phase of the Middle East peace process, that Europeans should continue to pull in the same direction and that they spoke with one voice in the Middle East declaration of the Heads of State and Government on 25 March. The Oslo interim agreement expires today. We welcome the Palestinians' wise decision to take no unilateral action and we hope that serious negotiations can be resumed as soon as possible.
During the German Presidency the EU's relations with other regions of the world have been accorded considerable importance. The Berlin ASEAN meeting further strengthened dialogue and cooperation with our Asian partners. We are hoping that the first Europe - Latin America summit to be held in Rio de Janeiro will improve our political, economic and cultural relations. The EU-US summit in Cologne should also give strong impetus to the future of the transatlantic partnership and at the same time bring current areas of conflict, such as bananas, hormone-treated meat, hushkits and other, at least onto a constructive course leading to a solution.
The High Representative for the CFSP, provided for in the Treaty of Amsterdam, is to be appointed at the Cologne European Council. The German Presidency believes that this should be a man or woman who carries considerable political weight and is able to assert himself or herself. He or she must be given a powerful role in order to be able to promote a European foreign policy that is as operational as possible and to serve as a point of progression in foreign policy but also in domestic relations.
The High Representative should therefore ideally play an active role as adviser in internal consensus-building.
A further important topic in this six-month period is European security and defence policy. The Kosovo conflict has illustrated once again that the collaboration and presence of the USA remain indispensable for the defence of our fundamental values of peace, human rights and democracy in Europe. However, the USA's predominance in both the military and political handling of the Kosovo conflict has also shown how urgent it is that we in Europe strengthen our ability to act in foreign and security policy if we ourselves are to be capable of effective crisis management in future. Tony Blair's initiative in Pörtschach and the Franco-British meeting in St Malo have provided us with a good model, and it has been a vital concern of the German Presidency to use this new dynamism. We secured the unreserved support of NATO at its Washington summit for the development of the European security and defence policy. The importance of future partnership between the EU and NATO also became clear here.
The presidency is preparing a report for the European Council in Cologne which will establish the basic consensus that is emerging for the guidelines we presented and a decision on the integration of the WEU into the EU in accordance with Article 17 of the EU Treaty, including a target date in the foreseeable future. If we were to reach agreement on this the conditions would be in place for Europe to take unified action.
In my statement of 12 January I highlighted the prospects for the further development of European integration, and I would like to do this today for the CFSP. I would like to emphasise four points. Firstly, the European Union, as a global political actor, must take account of the increased importance of human rights through a committed human rights policy. For the first time, therefore, on a German-British initiative it is to draw up its own human rights report this year, which should increase the transparency of EU human rights policy and deal with both subject-related and country-related issues. For Europe it has been a fundamental experience to discover how important the work of human rights groups was in the former Warsaw Pact area and how crucial Part 3 of the Helsinki Agreement was for the end of Communist dictatorship in the former Soviet Union and Eastern Europe. This parallel nature of political dialogue, economic openness and defence of human rights is a legacy for Europe that must inform its human rights policy in other regions of the world too. In this respect we must tirelessly continue to support democrats and human rights proponents wherever they are oppressed.
For this reason the EU clearly expressed its criticism of the human rights situation in China to the Geneva-based Commission on Human Rights on several occasions, most recently in the EU declaration on the Chinese no-action motion. We condemn in particular the action taken against political dissidents, for example the imposition of the death penalty on a scale unprecedented in international terms, and the treatment of minorities, especially in Tibet. The EU strongly urges the Chinese Government to ensure progress in the human rights situation in practice, with respect for democracy and the rule of law. The EU must also, within its own borders, show greater support for the observance of human rights. Human rights, democracy and the rule of law are stated clearly in the Treaty of Amsterdam as conditions of membership, and if they are not observed membership rights may be restricted.
We hope that the EU will lay the foundations at the European Council in Cologne for the drafting of a European charter of fundamental rights to reinforce the rights of its citizens. Such a charter could later become a constitutive element of a European constitution. Enshrining civil rights may also serve as a model in the enlargement of the Union.
Secondly, the EU must offer the states of south-eastern Europe a political and economic perspective that goes beyond the Kosovo crisis, a far-sighted vision and all-embracing concept for peace and integration. The stability pact for south-eastern Europe was roundly welcomed in the previous debate.
Thirdly, we also want to achieve the following. The greater the Union's ability to act, particularly in the CFSP, the greater the democratic control and legitimacy of European policy must be. The German Presidency therefore wants to include the extension of the European Parliament's rights on the agenda for the next intergovernmental conference on institutional reform, for which we intend to draw up a timetable in Cologne in June.
Fourthly, in the long term we will only be able to strengthen the common foreign and security policy by presenting a united front in the G8, in international financial institutions and particularly in the United Nations, and by extending the use of majority voting. Yet in the forthcoming phase the common foreign and security policy is not concerned with further institutional reform but with maximising joint action and the intensive application of the new instruments. We must learn increasingly to change our thought patterns and to place our national interests after the greater interests of Europe.
During the German Presidency we have succeeded in maintaining or even increasing the EU's unity and ability to act in many difficult foreign policy issues in relation to Kosovo, China, the Middle East and many other areas. This is a success for all of us, and we must continue down this road. We must succeed in the next few years in realising a Europe that is capable of political action, as it is only in this way that the European Union will be able to defend its interests and values adequately in the multipolar world of the 21st century.
Mr President, I should like to begin by taking the opportunity of wishing Mr Spencer well in the future and expressing the hope that his considerable abilities can be put to good use. It has certainly been interesting working with him for the last two and a half years, if only because I never knew what he would be getting up to next.
To return to the debate, I have to say that there have been times in the last few years when I have felt that the initials CFSP have not stood for common foreign and security policy but for coreless, fudge and sclerotic posturing. There has been a lack of direction and decision quite frequently. Some of that is understandable: we are operating in the most sensitive area of national sovereignty; it has been difficult to bring together nation states with different interests and practices and clearly we have had to walk before we could run. As Mr Spencer said, if we can achieve the euro, we ought to be able to achieve a genuine foreign and security policy. Certainly Kosovo has shown the inadequateness of our response and we need to use that as an example to spur us on further.
We have been, in many ways, guilty of complacency: we say often that the justification of the European Union is to get rid of wars within Europe's borders and forget what is happening just outside Europe's borders and our responsibility for that.
Clearly we must change. The policy planning unit is going to be very important, but it must link in with other organisations, like the conflict prevention network, which Parliament was instrumental in setting up.
We need coherent long-term thinking that will allow foreign policy issues to run through both pillar 1 and pillar 2 issues. I should like to see us focus on the longer-term strategic questions, such as the role of water supply in conflict prevention. Obviously the High Representative will be very important but what is crucial is that this appointment should not be a fudge and that we appoint somebody who we know can do the job and whom the Council is prepared to allow to do the job. That High Representative must work with the other institutions, the Commission and Parliament. Indeed, I would like to see these institutions working much closer together throughout the CFSP. As I said in the previous debate, in particular I should like to see the Council listening more to Parliament. We have put together some coherent and important positions, particularly in our recommendations. We should like to believe that the Council is listening and responding to them. Parliament, for its part, must stop demanding the impossible. We cannot take action in every area of the world: we have to prioritise. There can be no morality without practicality.
We must remember the greatest contribution we can make to peace and stability is the enlargement of the European Union. That should be our main focus in the next parliament.
Clearly we also need a European defence identity but we should remember that the fifteen Member States spend two-thirds of what the Americans spend on equipment and yet we have a fraction of the equipment they use. We must have more coordination on not only defence policy but also defence procurement and we must look to restructure our defence industries. We must have military thinking which reflects the new realities, as has happened in the United Kingdom with the defence review. We must have clarification of the position of the WEU and the role it is going to take in the European defence identity, and that must happen in Cologne.
Finally, we must consider whether or not we need to increase defence expenditure if we are to meet our ambitions for the CFSP.
Mr President, I would first of all like to congratulate Mr Spencer on his excellent report and to say that this report comes at a very important moment in the history of the European Union. At least three crises - those of Kosovo, Russia and the Middle East - demonstrate that the superpower that is Europe could have handled these issues much better.
The Spencer report goes some way to answering the major question that is tormenting all of us: 'why did this happen?' By way of an answer it proposes, in essence, what should happen, that is, to redefine the parameters within which European foreign policy is conceived and implemented. This is both a conceptual and an institutional undertaking, which does not stop with the establishment of institutions, or the appointment of 'foreign policy' representatives. It is an issue relating to the conditions under which the foreign policy representatives, or those mediators who are appointed by the European Union, will work.
Mr President-in-Office, I address you in the light of the Council summit meeting in Cologne, and I say to you that, in Cologne, you will have in your hands a historic opportunity to establish the conditions and the prerequisites to enable the new Intergovernmental Conference to do for foreign policy what the Treaties of Maastricht and Amsterdam did for the economy; a European foreign policy which, as you more than anyone else are aware of because of your background, cannot stop at diplomatic processes, but must contain answers to challenges such as the economy, the environment and culture.
Mr President, as the previous speaker said, our annual debate on the Union's role in the world is taking place at a special point in time. A war is raging in Europe, a war with military input from the Member States. And a few days ago, the Amsterdam Treaty entered into force. That may perhaps give a new impetus to foreign policy. So I shall not concentrate so much on looking back at our common policy over the past year, but will try to look forward. One of the biggest changes in foreign policy will be the new instrument of common strategies. At first sight, the plan does not look all that remarkable, but it is a first step towards real majority voting in this area in the Council. The effect of this majority decision making will be to reduce the power of national parliaments, and that must be counterbalanced by an increase in influence for the European Parliament.
Only Union actions which draw their democratic legitimacy from the common foreign and security policy will be able to count on support from the people of Europe. For these reasons, a future High Representative will need to appear before Parliament's Committee on Foreign Affairs, Security and Defence Policy to seek its endorsement. Only in this way, I believe, can a close link be forged between this representative and the European Parliament.
A word or two now on Europe's identity in the field of security. The current war in Kosovo has shown once again the desperate need for the EU to have its own capability for military crisis management, as so often advocated in this House. In this area too, the Union must be able to act more independently of the USA if need be. So the WEU really must be merged into the Union without further delay.
Finally, Mr President, this is my last speech to the House on a report, and I am especially pleased that it is a report by my friend and colleague Tom Spencer. My thanks to him for the leadership he has sought to give, and has given, to the Committee on Foreign Affairs, Security and Defence Policy. My compliments and good wishes.
Mr President, we are living in difficult times in Europe. The Social Democrats and Greens in Germany, which holds the Presidency of the Council, are bombing the Yugoslavians, that is to say, the Slavs, with no formal declaration of war. There are still more Slavs in Russia. In the prevailing circumstances, Mr Spencer's report is well-balanced and carefully thought out, serving the cause of peace and cooperation, and serving also to maintain talks among the parties involved.
It touches on some issues that have been largely overlooked. It is by no means self-evident that Russia must be helped. The EUR 400 million in food aid granted by the EU is a big mistake, as it is counterproductive and destroying markets. In addition, no decision has been taken on the basis on which debts are to be waived, and it what way this should be dealt with. The IMF is not rescuing Russia, but American and German banks, and it is therefore responsible for yet more disorder in Russia. Its country's central bank cannot receive currency loans; its own reserves are located in Jersey. Thus I welcome Mr Spencer's report, as it avoids setting out the sort of political conditions that Parliament usually does, but approaches the issue in a balanced way.
Mr President, I should like to welcome the President-in-Office. Ladies and gentlemen, reconciliation with Russia is the most crucial peace strategy for our continent. In this respect the NATO bombing of Yugoslavia without a UN mandate represents the most criminal violation of this principle. The Western community has cast aside the peace principle in view of the massive human rights violations and ethnic expulsions in Kosovo. However, in my opinion it is a mistake whose consequences will set us back for a long time in our attempt to develop a common security strategy in Europe. The end never justifies the means as the results for our continent cannot yet be predicted. I would like to touch on a few of these.
Firstly, every bomb makes the return to the negotiating table more difficult. I see only one way out: Russia must be given an increasingly central role in the political solution. Attempts have been made, but Russia's offers to negotiate have to date been rejected and in the end it has not been given this role after all. Secondly, the Washington option of taking military action without a UN mandate and against international practice forces Russia to define its own zones of influence and to assert its right to do the same here. We need think only of the many conflicts in North Caucasia and Transcaucasia and the dangers that have re-emerged there too.
Thirdly, the ABM Treaty and the ratification of START 2 are likely to be indefinitely postponed, and with them goes our desire for worldwide disarmament which ties up so many financial and material resources. Therefore it is important that we develop a common strategy, and that we do so as the first act under the new opportunities offered by a common foreign and security policy. But it must not be used as an alibi. I would also say that unless there is interinstitutional change in terms of involving the European Parliament's democratic right of control, then we will have less power of influence over foreign policy than we have had up to now. This is why we need interinstitutional change.
Mr President, out of friendship for Mr Spencer I will say that Mr Fischer's speech confirms that this House is now being more cautious than the Council in its proposals to reform the common foreign and security policy. I believe that the Kosovo crisis is evidence for those who refused to acknowledge it of our need for a ministry and minister for foreign affairs and a ministry and minister for defence and security. It is high time for Europe to equip itself with the necessary tools to achieve this objective within ten or fifteen years, as it was able to do ten or fifteen years ago with economic and monetary union. It is time to work, to start working, as Emma Bonino said, towards defining a diplomatic and military union.
Unfortunately, the amendments tabled by my group in this respect were not accepted by the Committee on Foreign Affairs, Security and Defence Policy and I hope that they may be accepted in the House. I believe that one tool which we urgently need is a European peacekeeping and peacemaking corps. Again Kosovo is evidence of this. We need to start considering foreign policy from a Community perspective. Why not do this with regard to thirty or forty countries in the Pacific or in certain parts of Asia where no Member States are present?
Another important issue which is very similar to Kosovo and which Mrs Schroedter mentioned very briefly is Transcaucasia. I believe that Georgia is a central point for the EU and provides a door to Central Asia. The process allowing Georgia to become a member of the European Union must be accelerated. The cooperation agreement must be signed immediately and an association agreement must be rapidly concluded.
As highlighted again by Kosovo, we must equip ourselves with an information tool for all the people living under dictatorial regimes, in the manner of the American 'Voice of America'. We must have a 'Voice of Europe' to fight against dictators before these tragedies occur, as in Kosovo. I hope that later my colleagues will fully endorse Mr Spencer's report, which is an excellent text.
Mr President, I would first like to thank Mr Spencer for his report and also in general for his work in committee. As I come from a town on the Danube I would like to thank him for his statement today and for emphasising the importance of this strip of Europe that has very often been an area of crisis and war but could also be an area of peace and cooperation, linking western and central Europe with the Balkans and also with Russia, Ukraine and finally also Turkey, as he mentioned.
It is on the one hand a positive sign for Europe that the crises and political conflicts are not inside but on the edge of the European Union. But this is no cause for satisfaction, as we need to devote extra-special attention to achieving peace on our borders.
The President-in-Office was the first in today's debate to ask what has happened to the political solutions. I would like to ask the further question: where were the crisis prevention measures in recent years? Crisis prevention is not a miracle weapon, if I can use the term 'weapon' here. But bombs are not a miracle weapon either! Nor are ground troops, as we know. We must bear all these instruments in mind, but if we are building a common foreign and security policy here I would urge that we begin primarily where we should begin, which is with crisis prevention. This is an important task which we must bear in mind particularly in the near future, and to which this Parliament must also contribute accordingly.
One final comment, again about the work done by Mr Spencer over the last few years. Being an enthusiastic parliamentarian he has often brought us into confrontation with the Commission and the Council, whether we wanted to or not. What is important is that he lent weight to Parliament and its Members. I would ask the Commission and the Council to take note of the fact that we parliamentarians are capable of more than simply holding debates such as these, which are not always very interesting or exciting, and that the Council and the Commission should in future involve Parliament more in the drafting and also in the implementation of policy. Then the policies of the European Union are sure to be even more efficient than they will be under the new High Representative.
Mr President, the shameful war in Yugoslavia and the cataclysmic turmoil in the Balkans lend dramatic currency to the report by Mr Spencer. With composure our rapporteur has attempted to elaborate a strategy for our relations with the former world super power, Russia, and he has succeeded.
However, in my opinion it is essential that, in the pain and confusion that surrounds us, we send a clear message and that we acknowledge the role that Russia can and must play without delay in order to avert the visible dangers: the military entanglements; the broader destabilisation of the region; the revival of cold-war rivalries.
Unfortunately, however, while the relentless bombardments continue, disinformation on both sides is rife and self-criticism is in short supply. Even the call for a political solution, which Kofi Annan sought following his meeting with President Yeltsin, is scoffed at by those who fear that the military credibility of NATO will be compromised and that the Clinton policy on Kosovo will be discredited, if logic is brought to bear on self-sustaining acts of stupidity.
The stance taken by Mr Prodi this morning, and what the President-in-Office has said just now concerning the importance that the Russian Federation will have in the immediate future for the success of the major policies of the European Union, such as enlargement and the CFSP, are encouraging. However, we must not wait for the new President to assume his or her duties before we call for immediate and feasible solutions to the explosive problems of today.
Mr President, the Committee on Foreign Affairs, Security and Defence Policy considered two very important and closely related reports at the same time. One was by Mrs Piha, on the Union's northern dimension, and the other was Mr Spencer's report on the Union's strategy with respect to Russia. The committee was unable to create a link between the two reports, since the one on the strategy with respect to Russia only mentions the northern dimension in passing. The report on the northern dimension declines, for its part, to take a position on Russia, as that was seen to be more relevant to the report on Russia.
The northern dimension must be seen as an essential part of both the EU's external relations and the decision-making process that impacts on its internal development. In external relations the northern dimension will be responsible for the creation of a separate common strategy, in which relations with Russia will have a key position. In developing the Russian strategy further the aim will be for the instruments already available to the Union, and especially the TACIS programme, to effectively implement jointly established goals.
In its EU policy, Russia must also be able to broaden its pan-European network of contacts. The EU has to develop its institutions so that it can broaden its scope to cover the whole of Europe. This will require internal differentiation on the part of the Union, and its development as a confederation of states, rather than as a federation. The Union, in principle, must also be open to Russian membership, although this seems a long way off at present.
The Liberal Group approves the report on the strategy with respect to Russia as it stands, but we wish to remove the proposal to postpone decisions on it. The strategy must be put into effect without delay, and its implementation has to get under way in as effective a way as possible. My congratulations go to Mr Spencer for an excellent report.
Mr President, the Russian Federation is struggling with enormous social, economic and political problems. The standard of living of its people has continued to fall, insecurity and the influence of various mafias have increased alarmingly and the country is heading towards disintegration.
For these reasons and also because we must continue to improve our relations with Russia in light of the serious crisis in Kosovo, we support the decision taken on 26 April by the Council to adopt a proposal for a common strategy towards Russia. This common strategy sets out the need for democracy, the rule of law in public institutions and the integration of Russia into a European social and economic area as well as the common challenges which are facing the European continent. However, it will be necessary to improve the judicial system, the public administration, the police forces and the regional authorities through training, support for reforms, the reinforcement of relations between the European and Russian political systems and support for the NGOs and for an independent press.
On a social and economic level, there are various areas of action: restructuring businesses, public finances, the banking system or access to international financial markets, standards and certification, competition policy, access to the market, cooperation on technology and the development of agricultural reform and social dialogue. The reforms of the PHARE and TACIS programmes should be aimed at making the best use of the impetus for cooperation with European business sectors.
In terms of stability and security, joint initiatives must be proposed to Russia on foreign policy, through contacts made by the High Representative for the CFSP, and on increasing Russian participation when the EU uses the Western European Union for operations commonly known as 'Petersberg tasks'. Also, joint initiatives are needed to strengthen cooperation in order to prevent and resolve conflicts within the OSCE and United Nations and also in respect of disarmament control. Other challenges include the protection of the environment, nuclear safety and the fight against organised crime through regional or transborder actions.
We feel that a stable, democratic and prosperous Russia, firmly anchored in a united Europe, is essential for ensuring lasting peace on the European continent. Our support for the current and future democratically elected Russian authorities must continue. We also believe that this common strategy towards Russia must be adopted at the next meeting of the European Council in Cologne. We will therefore vote in favour of this and will not support any postponement.
Thank you, Mr President. I very much welcome the fact that the Council firstly wants to adopt a common strategy with Russia. According to the Treaty of Amsterdam a common strategy requires the consultation of the European Parliament. In view of Parliament's schedule the Council feels that consultation is not possible if the common strategy is to be decided at the June summit, as the final draft of the document will not be available until 17 May. It is therefore particularly important that we make it clear to the Council that the procedure of a report with recommendations to the Council on a common strategy is a one-off solution because of the elections. In all future common strategies Parliament will insist on being consulted by the Council.
I should like to look at a few issues of substance, although it is difficult to make recommendations about a text that we do not have before us. I would like to emphasise one point in particular: I would oppose the rapporteur's endeavours to postpone the common strategy on our relations with Russia, which is of the utmost importance at this present juncture, as the strategy goes far beyond bilateral relations with this country. Both the Member States and the Commission have stated clearly that any delay in adopting the strategy could be misinterpreted by the Russians, and I believe that it is in all our interests to avoid any increase in tension between the European Union and Russia in the current complicated international situation. Russia's efforts to solve the conflict in the Balkans serve only to further underline the importance of this country for Europe's security structure, and I very much support the President-in-Office's desire to adopt this strategy as quickly as possible.
The European Union's policy towards the Russian Federation has not always been exemplary to date, but I would hope that the combination of a comprehensive strategy and the new TACIS regulation that is due to enter into force in the year 2000 will lead to a significant improvement in decision-making and implementation in the European Union's policy on Russia.
Mr President, ladies and gentlemen, I would like to endorse what Mrs Krehl said. I too consider it to be a mistake to postpone the issue of our relations with Russia and what form the strategy should take. I believe in fact that, particularly in view of current events, it is absolutely essential that we not only maintain the line of communication with Moscow but develop it further. It has been said several times today in the various debates that without Russia a European security structure and a flourishing Europe would be inconceivable.
It is also the case that on visits to Russia and in talks with Russian colleagues we are repeatedly asked about the European Union's strategy towards Russia. In fact - at least this is the impression I get - this strategy has up to now been inadequate. We have had the partnership agreement, but what should come after that and how it should be developed are questions that have so far not been given sufficient attention. I believe these questions must be answered so that we can tackle the issue methodically and in accordance with our objectives.
When we are in Moscow our Russian partners often end up by asking whether we can imagine Russia perhaps one day even becoming a member of the European Union. I always reply that I cannot imagine it today but that I cannot say whether I might be able to imagine it in 30, 40 or 50 years' time. Our strategy need not go this far but I believe that at least the framework conditions for the development of this thriving cooperation must certainly be established immediately so that the Russians also know where they stand.
In addition, the work from the partnership agreement must also be developed further, of course. Russia itself continues to have a great many serious problems. I can only say that it is also our duty as the European Union and as a party in negotiation with them to do our best to make it easier for them to tackle and resolve many of these home-made problems. Wherever we can lend support we should do so.
Mr President, it is highly significant that the whole foreign policy discussion has centred around Russia. Russia is indeed the most important problem in our foreign policy. But this has been the case for a long time in our history. Unfortunately, I sometimes have the impression that many of our leading politicians who talk about this have not read history or, if they have read it, have not understood it. We need a realistic relationship with Russia that should not be determined by fear but a policy that knows what the facts are and takes them on board.
Enrico Berlinguer once made a very true comment, which was that we should take what the Russians tell us seriously. We do not take it seriously. We have not taken on board that this is an imperialistic power with whom we have to coexist, but we must recognise that it is an imperialistic power and that attempts to make the poacher turn gamekeeper, as it were, sometimes go astray. We must pursue a realistic policy that is based to a large extent on the fact that Russia today, at a time of worldwide decolonisation, is the last great colonial empire on earth. Russia will join Europe one day, but I am convinced that this will only be possible when it has been decolonised, since we do not want to be dragged into any new colonial wars with the countries of the Far East, which is a very real danger.
Anyone who has dealt with China - and I would hope that our politicians will devote more attention to China - knows what its plans are. China is a power that also has commitments in Siberia; every day 5 000 Chinese cross the Amur border illegally. These are the things we need to think about. I am grateful to Mr Spencer for his report; I would only ask that we keep to the situation in reality.
Mr President, there is no doubt that the CFSP must be strengthened, particularly in the areas of early warning, conflict prevention and the development of the European security and defence identity.
The recent Washington Summit and the future Cologne Council have further focused attention on how we can promote human rights and secure peace in Europe in the next millennium. Ever closer partnership with the Russian Federation will be essential to achieve these aims.
May I say at this point that the central conclusion of Mr Spencer's report on Russia, namely that we must postpone agreement on a common strategy beyond the Cologne Summit in June, is - and I think many agree here - diplomatic lunacy. What sort of signal would this give Russia at a time when we look to Moscow to play a positive role in assisting with peace talks on Kosovo. Such a delay in fostering closer political and economic ties with Russia would merely be a gift to anti-western, communist and nationalist forces in Russia, as has been mentioned during the debate.
But the rapporteur is correct in calling for the common strategy to have real substance and the means for implementing it. The economic, environmental and social situation in Russia is dire, but Russia must also do more to help itself by reforming the economy and banking sector, collecting taxes and overhauling the legal system.
The European Union and international financial institutions should play their part in assisting an effective reform programme. But there must be political will on the Russian side to eliminate the 'robber baron' style of capitalism which has developed since 1991.
With the resurgence of nationalism in Russia and the growing social deprivation of the majority of the Russian people, it is both our duty and in our interest for Europe to work with Russia to enhance democracy, security and prosperity for all our citizens.
Mr President, 1 May was the day on which the Amsterdam Treaty and the common foreign and security policy became a reality. It is my belief that if we had had this foreign policy in place several years ago, we would not have experienced the crises in Bosnia and Croatia - far less the war in Serbia. The prevention of crises is, as our colleagues have mentioned, extremely important. I therefore believe that we should be careful not to put the cart before the horse, talking more about technical options such as bombs and armed conflict than about crisis resolution. So I say: crisis prevention first, military hardware second.
It is vitally important that we achieve agreement as far as the analysis is concerned, and that those in charge of the common foreign and security policy cooperate closely with the Member States. The new institution, 'Mr or Mrs Foreign Policy, ' should be primarily preventative and cooperate with the OSCE, the UN and so on. It may be regrettable that it did not succeed in the Balkans and that intervention was necessary, but that is something we must be prepared for when human rights are so grossly violated.
Mr President, it is good that the issues of the northern dimension are seen in the report as being an essential part of policy on Russia. The northern dimension, however, should have been accorded greater substance, such as the creation of free trade zones for northwestern Russia, which would help it to develop. However, the report talks about an economic and social crisis as if that were the heart of the matter. It is merely the result of a political crisis. That is the core issue. That is why the world's richest country, in terms of natural resources, has become poverty-stricken.
First and foremost, Russia needs a credible, stable political system. Shameless, large-scale corruption on the part of politicians and dubious businessmen has destroyed the credibility of the administration in the eyes of its own nation. Furthermore, loans from the west have been transferred to private tax havens, which must not be tolerated. Prime Minister Primakov has vowed to address the problem of fraud. We are waiting for the Russian Government to ask Interpol for help in sorting out accounts and finance. Loans from western financial institutions must be made conditional on the eradication of corruption at high levels. Besides, it does not cost anything, or at least no extra loans are required. In fact, corruption rots the whole system from top to bottom, and it stifles many of the reforms. That is a lot more important than adhering to every detail in the budget.
The report also rather passes over the fact that the nation has descended into poverty because a small elite has been clinging onto the nation's wealth. This has had the unfortunate result that life expectancy has fallen by ten years in ten years. We need a strategy that will tackle the essential issues. In addition, the banking system and the criminal chains associated with it must be changed, reformed and straightened out. We should nevertheless bear in mind that Russia has an educated population and a splendid culture which will challenge the individualism and materialism of the west.
Mr President, I should like to comment on the review of foreign policy presented by Mr Spencer, the chairman of the Committee on Foreign Affairs, Security and Defence Policy. I feel that this review underlines the extent to which the Union's foreign interests depend on its internal strength and are closely linked to it. It is not enough therefore for us to wring our hands and regret that we have not yet consolidated our common foreign and security policy. Instead, we need to use all the means at our disposal to ensure that this foreign and security policy - and also our defence policy - is in line with our interests and responsibilities.
I should like to draw attention to two important considerations. The first relates to the speech made by Mr Fischer, the President-in-Office of the Council. We are entering a new stage that will be characterised by the Council's appointment of the High Representative for the CFSP. Only this morning we heard Mr Prodi, the President-designate of the Commission, talk about reorganising the Commission and suggest that it would be useful to appoint Vice-Presidents and restructure departments. In my view, we need to do more than simply appoint a High Representative for the CFSP. As things stand at the moment in the Commission, five Commissioners are involved with issues of this nature and rationalisation would certainly be helpful. It should also be borne in mind that we need to move forwards towards a defence policy. Personally, I am very much in favour of integrating the WEU into the European Union. Such a common defence policy would enable us to cope with the challenges we are currently faced with.
Mr President, first of all my thanks to Mr Spencer for his balanced report, which rounds off what has been for him, I believe, a successful parliamentary term. I wish to take this opportunity of offering my personal thanks to him in particular, and to all the members of the Foreign Affairs Committee, for the very intensive and for me extremely stimulating discussions I have been privileged to have with the committee during the past term.
I should like to look both back a little and forward a little. Back, because I note that since I became Dutch foreign minister in 1982 - when we were still talking at European level about European Political Cooperation, although the Tindemans report was already eight years old and gave an extremely visionary description of the kind of common foreign and security policy a Union would need - since that time, since the Tindemans report and in the course of the last 15 to 17 years, quite a lot has been achieved in this respect. I say that because we tend to allow our achievements in the area of common external policy to be overshadowed by what we have failed to achieve, with Bosnia and the Bosnia issue probably marking the low point as regards the lack of effectiveness on the part of what is now the European Union.
Before I come to the points of criticism, let me recapitulate - not in detail, but just a quick tour. Mention has been made of it today, and the project of the enlargement of the European Union is certainly a major undertaking, or will be so, but it is also a serious step in terms of preparing the foreign policy of the European Union. The same can be said of the contractual and therefore structural ties, including political dialogues, which we have developed with Russia, Ukraine and in fact with all the countries of the former Soviet Union. I am thinking of the broader and deeper transatlantic ties which the Union has developed. I am thinking of the Barcelona process. I am thinking too of the broad consensus which has evolved over the years on the very sensitive issue of Middle Eastern policy. And, last but not least, I am thinking of the policy and ties we have developed with so many countries in the third world, developing countries, as part of the ACP process. As I said, I shall not go into detail, but all these things are positive achievements.
Where we have underperformed is in the area of crisis management. I think we are all agreed on one thing. We have not really had enough instruments for preventing and resolving crises. The Kosovo crisis on the one hand and the entry into force of the Amsterdam Treaty on the other, which gives us a number of new instruments which may further improve our capacity for crisis management, are two events which to my mind represent a dramatic coinciding of circumstances. We were far too late in reacting to Kosovo because, while we had no warning of Bosnia, we could have seen Kosovo coming. At the same time, though, we did not wait for countless people to die in Kosovo before collectively resorting to the ultimate weapon in an attempt to stop the barbarities happening in the Balkans. We did not wait until more than 200 000 people had died, as we did in Bosnia; after one and a half years of intense diplomacy, using all our resources to try to reach a political solution by these traditional means, including economic sanctions, we did not shrink in the end from collectively using the ultimate instrument of military force in an effort to bring Milosevic to his senses, difficult though that choice was.
The new instruments of the Amsterdam Treaty can never replace the political will of the Member States, of course. But I think there is some cause for optimism and, saddened as we are by the tragedy of Kosovo, Kosovo has given a boost to the political will of the Member States to make a collective stand against reprehensible political actions in our continent. I hope that this trend will be reinforced by the appointment of the High Representative, by the creation of a planning and early warning unit, and by the instrument of common strategies now being deployed.
As an outgoing Commissioner, I would venture to say - and not because the Council President has now left - that according to my interpretation of the Amsterdam Treaty, the devising of a common strategy, with all the opportunities for action which this affords the Union, is something that warrants prior discussion with Parliament. As I understand the text, Parliament has to be consulted on the truly fundamental issues of foreign policy, and on matters of implementation it must also be regularly briefed and kept informed. In the course of the last parliamentary term, I have done my best to further that process.
I am very much in favour of the common strategy towards Russia, which the President-in-Office mentioned. It would be sending out entirely the wrong signal - certainly in the present circumstances - if we sought for whatever reason to put off finalising that common strategy on Russia. I hope the Heads of Government will reach agreement on that in Cologne. And I would add the express hope that the newly elected Parliament - because this Parliament has now run its course - will be prepared in the context of this common strategy towards Russia to give a measure of priority to the very important instrument we need in order to carry out that action, namely the new TACIS regulation.
The Amsterdam Treaty also offers us the chance to move closer towards an integrated foreign policy combining political, economic and financial instruments with military instruments as well, in a new troika made up of the presidency, the High Representative and a Vice-President - rather than five Commissioners - and presenting a new face of continuity, visibility and as a result, to my mind, greater effectiveness too in the European Union's foreign policy. Also partly as a result of Kosovo, the pace of the debate on a European security and defence identity is steadily quickening.
There are interesting echoes of this in the Washington communiqué following the events to commemorate 50 years of NATO. Clear progress has been achieved here. I agree with Mr Titley that a common foreign and security policy is not really feasible unless we also have closer cooperation in the defence industry. This is a subject which has been raised many a time in this House, and I have the feeling that while some progress has been achieved among the Member States, you would like to see more. If the Commission can do more to help - once again, I should say, because in the past it has already done so two or three times in a number of communications - I am confident that the new Commission will be more than happy to do that.
I will leave it there, Mr President. Once again, my compliments to Mr Tom Spencer on his report and my thanks to the Committee on Foreign Affairs, Security and Defence Policy, but also to the other honourable Members with whom I have been privileged to hold such thorough-going debates over the last parliamentary term on matters of foreign and security policy generally, though I am mindful too of the role which Parliament has played over this past term in promoting policy on human rights. Parliament's voice is one which, it is fair to say, is heard by a very wide audience around the world. I hope the new Parliament will make that voice heard more loudly and more often, because the tragedy currently unfolding in the Balkans is proof enough that there can never be too many words of warning and incitements to action, not least on the part of a democratically elected forum like the European Parliament.
Mr President, I am aware of the bad parliamentary habit of writing one's speeches in advance and then making them without listening to the rest of the debate. Indeed I have even been guilty of that myself on occasion. So could I say very gently to Mr Truscott and other colleagues that if they had listened to my speech at the beginning, by accepting Amendment No 2 on the Russian recommendation - which is a Socialist Group amendment - it deletes the reference to 'delay' in the adoption of the common strategy with Russia and replaces it with what I feel is a very valid statement of what that recommendation should contain. I want to make it absolutely clear to the House that I am completely comfortable with my report on the recommendation as I trust it will be amended tomorrow.
As I am on my feet I should like to thank colleagues for their overly generous remarks towards me. I return the compliment to the Commissioner. Commissioner van den Broek comes from a country with a powerful parliamentary tradition which he has embodied. He did the Committee on Foreign Affairs, Security and Defence Policy of Parliament the courtesy of engaging in intelligent debate. It is that intelligent debate which is the lifeblood of properly formulated foreign policy. I hope that in the next and all future Parliaments the Council will learn from his example. The High Representatives may be part of the mouthpiece of the Council but it is good debate between all three institutions which holds out the best hope for the future. Thank you very much indeed, Commissioner.
Mr President, I did indeed listen to Mr Spencer's speech from my office. I would like to congratulate him for his U-turn on Russia during the course of the debate. I am glad to see that Mr Spencer is upholding the fine traditions of ideological inconsistency which we see all too often in the Conservative Party in Britain today.
The joint debate is closed.
The vote will take place tomorrow at 12 noon.
Statute for MEPs
The next item is the report (A4-0267/99) by Mr Rothley, on behalf of the Committee on Legal Affairs and Citizens' Rights, on the draft European Parliament Decision regarding a Statute for Members of the European Parliament (7528/2/99 - C4-0217/99-00/0823(COS)).
I give the floor to the rapporteur, Mr Rothley.
Mr President, ladies and gentlemen, on 3 December the European Parliament adopted by a qualified majority a draft Statute that was moderate, balanced, clearly reasonable, simple and practical and certainly also had a certain intellectual charm. By a qualified majority! To date we have not had any response from the Council to the draft. The Council can accept or reject it, but if it rejects it it must give its reasons so that we can verify whether they are legitimate. Instead the Council has put forward its own draft which is not acceptable to Parliament.
For example, it has established a permanent inequality by giving Member States the right to subject the incomes of Members of Parliament to national taxation. The three Scandinavian Member States and the United Kingdom have now made use of this option, and France may do the same. It may no longer be on the agenda for the German Presidency, however, as it can no longer approve it.
Now we not only have the new draft from the Council, but attempts are also being made in this House to adopt a different text tomorrow, with a motion from the Liberal Group. How politically stupid does one have to be to change a text that Parliament has adopted by a qualified majority before we have even negotiated with the Council on it? The Council will probably say: if we wait for another three or four months Parliament might adopt another new text and another one again another three months after that. I have to say that the potential for self-destruction in this Parliament is enormous! Every new text is simply weakening Parliament's position.
Furthermore, how can you expect your colleagues to vote on a constitution that is supposed to solve all their existential problems without having had the chance to discuss them in committee and without the groups even having had the chance to discuss them! Do you expect us to be able to vote on such a text? That is ridiculous.
Mr Wijsenbeek, we discussed my original text in this House very thoroughly and in great detail, and the result was a qualified majority. This was a huge step forward, and now you want to turn it around! I do not know what your reasons are, but they are not very important. The European Parliament should not decide on a constitutional text in haste. And Parliament would be well advised only to adopt such a text if there is a broad consensus on it in the House.
Furthermore, there will be no Statute this week. The Council is not aware of any forthcoming negotiations. When are they to take place? They will never take place! How can we expect governments that have already said that they will use the opt-out clause to agree tomorrow to allow us equality? This is nonsense. We really are clutching at straws here. There will be no Statute this week. It is as simple as that.
I therefore believe that it makes more sense to follow the recommendation of the Committee on Legal Affairs and Citizens' Rights and to say that we confirm Parliament's resolution of 3 December 1998. We are of course prepared to negotiate with the Council, and we should have concluded the negotiations by the end of October. The Statute can enter into force on 1 November, 1 December or 1 January. So why not? There is absolutely no problem with this. But today - and I will conclude here - we must say a clear no to all attempts to change Parliament's text of 3 December 1998.
Applause
Mr President, a great many accusations could be levelled against Members of the European Parliament, but they could never be accused of putting their own interests first, because on the occasion of a debate on their own rights, privileges, interests and immunities, the House is practically deserted, as you can see. Our own interests are clearly not a matter of great priority for us as Members of the European Parliament.
I have to say however that I do not share the apocalyptic vision presented by my colleague and good friend Willi Rothley on what has happened to relations between Parliament and the Council. According to Article 190(5) of the Treaty, 'the European Parliament shall, after seeking an opinion from the Commission and with the approval of the Council acting unanimously, lay down the regulations and general conditions governing the performance of the duties of its Members'.
I believe that the Council - and the governments - have demonstrated their goodwill towards Parliament. Firstly, they agreed to something we felt it would be difficult to achieve: the inclusion of this very article in the Treaty of Amsterdam. We in Parliament had requested it, but we expected the Council - or the governments - to disagree. Secondly, Parliament's proposal on the matter received a prompt reply. In other words, the Council studied the matter very quickly and presented us with its opinion.
The adoption procedure referred to in Article 190 is not the assent procedure. The assent procedure is used in connection with international treaties, because once the text of the treaty has been agreed, it cannot be changed by Parliament. Parliament cannot amend an international treaty, and that is why we have the assent procedure.
What we are dealing with here is an adoption procedure. The Council has to give its unanimous approval to what Parliament presents. Parliament then makes the final decision. I do feel however that the Council has shown goodwill in this case. The Council has put forward an alternative text which it would be prepared to accept. In so doing, the Council has suggested a way of ensuring unanimity amongst its members.
In addition, we have the impression that the Council is not totally entrenched in its position. Some of the proposals in the Council's text are unreasonable, such as the references to national taxation. It would obviously be incompatible with Community rules for Member States to obtain additional funds by taxing Members of the European Parliament. It would amount to a kind of additional Cohesion Fund. Nevertheless, the Liberal Group have tabled an amendment that many Members are prepared to support. It is based on the text presented by the Council with the opposite aim in mind. In our view, the text of the amendment stands a good chance of being approved by the Council.
In essence, what is at issue is a principle established by the case-law of the Court of Justice: the principle of loyal collaboration between the institutions. Parliament makes a proposal which requires Council authorisation. The Council lays down the conditions for authorisation and Parliament has the chance to study and discuss them again. There is therefore no need to overreact. I believe that the stability and definition of the legal basis are of great importance for Parliament and its Members. Parliament and the Council should therefore continue to work together to this end. We should not entertain the thought of confrontation without any compromise solution.
Mr President, Parliament and the Council are of one mind. We agree that uniform arrangements for Members of the European Parliament are necessary, that they must be in place soon and that they must be suitable, although we do have certain reservations as to their suitability. Nevertheless, I share Mr Medina Ortega's view that it should be possible to resolve our difficulties in the near future.
In the first place, I should like to make it quite clear that there is no difference of opinion in Parliament regarding the basic salary for Members of the European Parliament, a matter which has provoked much interest amongst the general public. Parliament and the Council are agreed on this.
Where we differ is on the interpretation of the Treaty, on how we understand European law. I shall quote a few examples. Firstly, we cannot accept different arrangements for Members from different Member States. Parliament is no longer simply an assembly composed of representatives from national governments without any power to act for itself. This change must be appreciated by everyone, and the Statute appreciates it. Parliament has been representing the people of Europe for a good many years now. We are therefore seeking a uniform statute which takes account of the present situation, as provided for in the Treaty.
Mr Medina referred to the law of treaties. Reserve is a standard cutting tool used in public international law. Reserve is also the tool chosen by the Council to rush through what amounts to de-communitarisation, differentiation and discrimination between Members of the European Parliament. We are fundamentally opposed to the method chosen. Clearly, we are required to reach an agreement, so if the method has to be retained, it should be subject to a time restriction and covered by transitional arrangements with a clearly defined time limit. This is the only way to a solution, because I think this is the most important point. Of course we would like to see a statute in place but not if that meant sacrificing its very essence: equal treatment for all Members of the European Parliament.
We must also uphold Parliament's rights. It is not a case of defending them against attack, but of upholding them for the benefit of all, because the Treaty requires a particular interinstitutional balance and none other. Given that the Treaty lays down an extremely unusual procedure insofar as it is for Parliament to devise a text and for the Council to approve it, we ought not suddenly and surreptitiously to disrupt that balance. Let us agree to start with what we have before us, discuss matters and reach an agreement as soon as possible. Nevertheless, it is essential for each party to be quite clear as to its role under the Treaty.
This is not the only difficulty we have at present. There are areas where the actual role of Member of Parliament is unacceptable to us. I could quote the clear example of the pension scheme, which is neither logical nor acceptable. Parliament has now come of age and the Statute should therefore allow it room for manoeuvre on clearly defined issues such as its own rights. This is the idea behind the basic text and the annexes. Provision would therefore be made for all the necessary arrangements relating to the implementation of this Statute in a different way from that laid down in Article 190(5). This article is cumbersome and calls for unanimity in the Council. It could almost be said that a number of mechanisms are unreasonable and lacking in proportion. Greater flexibility is called for so that specific points can be changed to suit the real situation.
Mr President, I have every confidence that a solution will soon be found. As I conclude my final speech of this parliamentary term, replying to Mr Rothley on behalf of the European People's Party, I am put in mind of a splendid speech made in the Spanish constituent assembly which drafted our 1812 constitution. One member of that assembly said to another that he would defend his own arguments steadfastly and passionately whilst remaining loyal to his opponent. Mr Rothley is worthy of the same treatment. Thank you, Mr Rothley, for your work on this report and on all the others for which you have been rapporteur before this House.
Mr President, I have to say that Mr Rothley has been consistent. Throughout the whole procedure, he has endeavoured to put a stop to it. If the Liberals had not forced the pace of the discussions in the Legal Affairs Committee, there would have been no report on 3 December. Mr Rothley did not think there would be. If we had not driven it home in all the capital cities of the Member States that we should speed up the deliberations in the Council, then I do not think this would have materialised. But the position adopted by Mr Rothley has been consistent.
I am quite sure that if we do not reach a decision now, reform will be brushed aside in the future, and we shall not achieve what we would like to do, namely to get rid of the lack of clarity surrounding pay and allowances before the June elections.
My sense of legal justice is deeply offended by the way in which the law is being used as a shield by so many people against what they do not want to face, or in order to avoid saying what is really at issue. There is an old expression: the end justifies the means.
I think it is rather strange that after many rounds of negotiations with the Council, it is then suddenly announced, just before the finishing post, that it is not possible to alter Parliament's position. That is illogical and we cannot accept it. We Liberals have been prepared to accept, for the most part, the position of the Council. My view is that we would then have a unique legitimacy. Unlike many other parliaments, we would have rules governing our salaries which are laid down in conjunction with another democratic body. We would be able to combine the best of the Member States' traditions.
It is vital that we now have a system where the rules governing what is acceptable in terms of expenses are clear, and we must have greater transparency when dealing with resources.
It is true that the Liberals are the first to have tabled an amendment which aims to ensure a compromise, and which I hope can be adopted by the House tomorrow and accepted by the Council. Most of the points in the amendment refer to aspects that have already been approved by Parliament. Finally, I should like to put a question to the rapporteur: what is there in our compromise proposal that he is unable to approve?
Mr President, it is difficult to contain certain feelings of indignation when discussing the Statute for Members and all it involves. This indignation is due to the atmosphere in which the debates have been held, under pressure from the claims made by some in the media which resulted in the debate becoming rather unbalanced.
As we are all aware, these circumstances combined to create unnecessary tension. This was not at all helpful as we sought to achieve our aim: establishing a unified legal status for all Members.
At this juncture we find that the pressures which had a negative influence on discussion of the report have been considerably aggravated by the imminence of the elections. Nevertheless, we must keep two points very much in mind. The first is formal in nature: as the rapporteur stated, the Council has infringed Article 190(5) of the Treaty. Secondly, the Statute must be adopted during this parliamentary term. Further, its adoption must entail collaboration between both institutions, Parliament and the Council. It is certainly not acceptable for the Council to present a proposal to Parliament expecting it to be approved. Such an approach calls Parliament's independence into question. Nevertheless, Parliament and the Council must find a way of cooperating with a view to adopting the Statute.
Outright rejection of the Council's proposal does not seem wise if we are to move ahead with the Statute according to the agreed timetable. Therefore, although I agree with the rapporteur's criticisms of the form and content of the proposal, I am in favour of urgent collaboration and negotiation between Parliament and the Council so that work on the Statute can be concluded and the Statute adopted.
Mr President, the Council has put forward its own proposal and the European Parliament is now about to get on its high horse over it. Why? The Committee on Legal Affairs and Citizens' Rights is saying that the Council must not put forward its own proposal and has to support Parliament's proposal. But how is it possible, I would then ask Mr Rothley, that you have spent three months negotiating with this selfsame Council in the knowledge that the Council, which has to reach a decision by unanimity, would very probably put forward amendments? I find that a particularly feeble argument.
The gist of what those opposed to this are saying is really that Parliament should defy the Council and not allow it to walk all over us. You know my group. We are usually in favour, but not now, not on this matter. The danger is that Parliament will lose sight of everything except procedural mistakes and problems over the implementation of certain parts. Those exist, it is true. But supporting the Rothley report will mean that the European Parliament shows itself to be both touchy and short-sighted. There is no solution which pleases everyone completely, but I think that we should settle for half a loaf rather than no bread. That means giving and taking. My group is willing to do that. Together with the Liberal Group, we have tabled an amendment which makes changes to the Council proposal. It contains things which I do not agree with, in all honesty - and that goes for the majority of my group as well. But we are very keen to do absolutely everything possible to reach a solution this week and to adopt a statute this week.
If we do not manage it, if we do not get a statute this week or in the very near future, I wish all Members of the House good luck as they confront a public opinion which will justifiably wonder whether there is anyone at all in the European Parliament who has the slightest sense of responsibility.
Mr President, ladies and gentlemen, in Italy we have a saying that the hunter should beware lest he himself ends up the hunted. And that is exactly what happened to the European Parliament when it gave responsibility for this issue to Mr Rothley, whose intellectual honesty I would never question but whose strategy - as you know - I find very unsound.
We wanted to have our voice heard and we are now in fact having to square up to a Council which, needless to say, within the space of 48 hours, is presenting us with its own version, the way it, the Council, wants to deal with Members of this House, including allowances, mission expenses and so on. Before we know where we are, the Council will also be deciding on the level of pay to which we are entitled, whether or not we should sign up and at what level. And that is all because this suicidal - and I do mean suicidal - strategy of seeking to fit in with the Council's approach was adopted.
We ought to have demanded the right to give ourselves a statute - that ought to have been the strategy! - a statute with a capital 'S', covering incompatibility, Members' privileges and status, but not our financial arrangements, which are an internal matter. But we went for a different strategy: we decided that the Rothley line was the one to follow, and here we are today with Mr Rothley himself complaining that the whole thing is unacceptable.
But the damage has been done and clearly, yet again, the Council has us cornered. All of us, from the Greens to the Liberals and the rest, fretting over three newspaper articles, will tomorrow be compelled to accept the Council text. I hope that we do not accept it; I hope, ladies and gentlemen, that although we all want a statute, we reiterate tomorrow what we said on 3 December. I do not see why what was acceptable on 3 December, when some of those principles were affirmed, should not be voted for tomorrow.
Let us perhaps proceed to the vote, but let us give the text on the Members' Statute real substance, or the opportunity will be lost to us.
Mr President, at the meeting of the Conference of Presidents this afternoon, we agreed to try to arrange the voting so that there was a clear vote showing who wanted to clean things up and who did not. The secretaries-general will now meet tomorrow morning to organise the voting.
My starting-point in the Europe of Nations group is that we will vote in favour of the Council's draft Statute, even though in principle we are strong opponents of turning Members of Parliament into EU officials. A common statute turns us into the EU's representatives in the Member States instead of the countries' representatives in the EU. In principle, we want to be paid the same as members of the national parliaments and to pay tax like the members of the public who vote for us. If we nonetheless feel able to vote for the Council's proposal, it is because in practice a majority of those here in Parliament want to continue claiming EUR 1 000 for a journey costing EUR 400, for example, and we give higher priority to cleaning up travel payments than to our objection in principle to common salaries and conditions of employment, and here we would particularly emphasise the fact there will be the possibility of taxing EU salaries nationally.
In the circumstances, the proposal which the Council has arrived at is a good one, and we recommend the Council to reach corresponding rules for the appointment of the new Commission and new civil servants in the institutions. The counter-argument that there should be equal pay for equal work is not feasible when it comes to international cooperation. The Council's members would then have the same salary, staff at the EU countries' embassies would have a uniform salary and experts would have the same, regardless of whether they represent agricultural organisations from a poor or a rich country. Equal pay is a nice principle, but the countries are not yet the same, and at the moment it is more important to get rid of Parliament's wastefulness.
Mr President, Mr Rothley's report rightly points to a number of shortcomings, imperfections and even errors in the draft Statute for Members of the European Parliament which the Council of Ministers has put before us. I agree with some of the rapporteur's criticisms. But nevertheless, we shall be throwing the baby out with the bath water if we approve this report tomorrow. We must after all have the courage to speak the truth. The imperfect Statute which the Council has submitted, and it can certainly be improved, is at any rate better, a great deal better, than what we have at present. More to the point, it is precisely because Parliament has never succeeded in putting its own house in order that we were firstly, and rightly, held to account by public opinion and secondly, equally rightly, that we are being treated like children by the Council of Ministers. It is totally inappropriate to invoke the subsidiarity principle in this report for our own ends, when we never apply that same subsidiarity principle when the interests of the people in our Member States are at stake.
In short, I entirely agree with the minority opinion of Mr Fabre-Aubrespy which is appended to the report. I would add that I am against the Europeanisation of our mandate, because I am in this Chamber to represent Flanders and not some kind of European superstate, because I am opposed to the tax advantages inherent in that Euro-statute, and I therefore remain in favour of a national tax regime which taxes us in exactly the same way as our voters. There is still a good deal wrong with this Statute, I believe. Unless the amendments make major and fundamental changes to the Rothley report, we shall in principle be voting against tomorrow.
Mr President, there are four basic reasons why the text as adjusted by the Council is not acceptable, in my view. In the first place, it seriously prejudices and curtails Parliament's autonomy, just when the Treaty of Amsterdam accords us prime responsibility - albeit within the framework of an appropriate interinstitutional agreement in which the Commission and the Council participate in full - for drawing up our Members' Statute, along with clear rules governing their material conditions of work. What we have here is not the kind of cooperation the Treaty requires, not comments on the text, but a whole new text, and we are being asked to take it or leave it.
Secondly, the text does not achieve the fundamental objective of equal treatment based on what are effectively equivalent allowances: the possibility of double taxation, at European and national level, is an outrage.
Thirdly, it rigidly determines a range of figures, rejecting a system of equal, flexible and evolving parameters, thereby penalising future Members of this House in particular.
Fourthly and lastly, it lays down in detail administrative procedures which cover even secretarial expenditure, and the effect is to create detailed and unduly bureaucratic rules; this impinges on Parliament's own area of responsibility for adopting measures which the House should be drawing up independently, through its own internal bodies.
I therefore agree with the position taken by the Committee on Legal Affairs and Citizens' Rights that the discussion should be continued in a constructive way and a text rapidly established which is satisfactory to all.
We all agree on the objectives that we wish to achieve. But it would be absurd to approve, in the form of a miracle amendment, a statute that has neither been properly discussed nor examined in great enough detail.
I would remind the House that, along with the Statute, there are other crucial issues on the agenda. Ineligibility and incompatibility, for instance, the limit on the number of times Members may stand for re-election, reducing the number of Members and resolving conflicts of interest. We have to take a stand against attempts to conceal what is effectively lobbyism, against the growing trend towards professional parliamentarians which is increasingly detracting from the function of democratic representation. Max Weber pointed out in a classic of its kind many years ago that even independent people will in general want to live for politics, stressing that, were this not the case, all parliaments would be left with no more than paid party officials representing specific interests.
I hope that, however we may vote, we each have a proper sense of our own dignity and take pride in the fact that a statute will be helpful and useful if it enables every representative of the people to enjoy real independence and freedom.
Mr President, ladies and gentlemen, what the Council has presented us with in the last week is in my view a double distortion of the content of the Treaty of Amsterdam. Article 190(5) states quite clearly that Parliament lays down a statute and the Council approves it. If a codecision procedure in the sense of Article 189(b) had been intended, the founding fathers of the Amsterdam Treaty would have written that the Article 189(b) procedure applied. But they did not do so. They expressly stated, with good reason, that the Article 190(5) procedure applies, in which Parliament lays down a specific text and the Council approves it.
But what the Council has now done is to present us with a completely new text. The only element that is the same is Article 1(1). The other 14 pages are different. With the best will in the world this cannot be described as an assent procedure. Added to this is the fact that the Council has doubly violated the spirit and meaning of the Treaty because it has violated the Treaty's intention to establish equal treatment of MEPs by introducing a special tax to align MEPs' incomes with the national parliaments, and it restores this inequality by the back door, as it were. This is a double violation of the provisions of the Treaty. In my opinion we cannot as a result approve the Council's proposal.
Furthermore, I consider it unacceptable for a freely elected Member of Parliament, a freely elected Parliament, to be treated like an employee of the Council and to have to engage in collective bargaining with it. This is particularly unacceptable as we adopted a very even and well-balanced paper on this in the December part-session, making MEPs' parliamentary allowances in future lower than those of the Members of Parliament of the three largest EU Member States in terms of population. For the Germans this means giving up almost DM 1 500 per month, to put it in concrete terms. I consider this to be very balanced.
Moreover, many of the provisions in the Council draft are impractical and unusable. Without going into detail, as time is short, I shall say quite bluntly that I feel some of the points, particularly those on medical cover and the calculation of pension rights, are malicious. The text presented here by the Liberals as an amendment is in my view already inadmissible because it changes the whole text and therefore contravenes Rule 125 of the Rules of Procedure.
The Treaty of Amsterdam entered into force on 1 May, and Parliament has gained significantly more power as a result. If we were to approve the Council proposal and the Liberal amendment and not the paper drafted in the Committee on Legal Affairs and Citizens' Rights under Mr Rothley, then we would be depriving ourselves of power again on a crucial issue that affects us directly. I cannot imagine that the House will do this at tomorrow's vote. Therefore we support the Rothley report.
Applause
Mr President, I would like to say to both the rapporteur and the Council of Ministers: settle your differences now, and stop being so self-important! It is now or never. Either we adopt a modified version of the Council's proposal or we will still be squabbling about this in five years' time. That does not bear thinking about. It would destroy Parliament's reputation and spoil the pleasure of our work.
To my protesting colleagues in the large groups, I would say: you have held this up for long enough with all your explanations and legal hair-splitting, which I have sat on two committees and listened to. Now try to be a bit constructive! To the Council of Ministers, I would say: stop wasting time on trivialities. The proposal which the Council of Ministers put forward was far too concerned with wanting to 'make it better'. We Liberals are able to accept the Council's proposal, but we are proposing some modifications so that we can achieve majority support for it here in Parliament. If it still goes wrong, the voters will have to give their verdict in June.
Finally, in spite of everything I would like to thank the rapporteur, Mr Rothley, for accepting my proposal to allow countries with high rates of income tax to impose an additional tax on top of the EU tax. I wish he had shown the same consideration and flexibility with regard to the wishes of other countries.
Mr President, instead of this process having come to an end, Parliament now finds itself at a dead end. This is because some people were more concerned about responding to pressure from the press than about moving towards greater transparency regardless of external pressures, some of which hardly seem appropriate.
I must firstly set the scene. Following the extensive internal debate in April 1997, we indicated at a press conference the need to reform the allowance system and to have a common approach guaranteeing maximum transparency and greater control of all expenses. We said that in some cases travel allowances should be used to compensate for other expenses and that only journeys actually made should be reimbursed, with an amount corresponding to what these really cost. The distance and time of journeys were to be taken into account using a scale for the subsistence allowance applied through a new and appropriate instrument. Members were not to have equal remuneration but this would be linked to the salaries of members of parliament in their Member States of origin. These guidelines were defined by Mr Miranda in the Péry group and by myself in the Martin group, in which we participated in the best spirit of cooperation and in which at least some, if not all, of these guidelines were accepted.
And now we have reached this point. The Council document is a compromise which, on the one hand contains unacceptable basic conditions, and on the other hand concentrates on inappropriate details which are contradictory and also unacceptable.
How can we escape from this impasse? If Parliament, on the eve of the elections, does not accept the Council's proposal, some will say that we rejected a laboriously constructed statute which had a moralising aim. However, if we accept this, other people - and sometimes the same ones - will say that we approved a statute from which we will gain huge benefits. As the saying goes, you are 'damned if you do and damned if you don't'.
More than representing merely a step towards federalism with a single salary, a Community tax, Members being treated in the same way as officials and other agents of the Community and a pension fund, I would say as a Quaestor that the Council's proposal is at the very least alarming. To make this compulsory would result in an excessively controlling bureaucracy of which Article 9(6) is an almost ridiculous example.
Our only regret is that we have come to this point and so, as we would do in any case, we will vote in line with the position we accepted previously.
Is Parliament prepared to cultivate its own garden, Mr President? There was a majority in favour of that last December, and the Council has taken things forward on that basis. That is not to say that I welcome the Council's proposal. Getting rid of the once-only chance to choose for Members who are re-elected may perhaps make for greater clarity, but it seriously undermines the basis of the system.
The possibility of national taxation on top of European tax is a logical consequence of subsidiarity. But the European tax of up to 40 % does not allow the offsetting of items such as relief on mortgage interest.
The average of the 15 current Member States is a socially acceptable level of remuneration. The fact that many European officials receive more suggests above all that the pay scales for officials should be reviewed. Unfortunately, the rules on the end-of-service allowance are not at all generous. For example, a Member who has served two full terms will cease to receive any income after ten months. The Member States are responsible for providing an adequate transitional arrangement.
To sum up, the Council proposal deserves the benefit of the doubt. Parliament would be showing itself in a very poor light if it rejected this chance of a serious and responsible system of remuneration.
Mr President, I am speaking on my own behalf, like Mr Medina Ortega, as we will not form a group opinion until this evening. I do not wish to dwell on details as we will discuss these in any case in due course. Today we are concerned with the fundamental issues. We are concerned with the European Parliament and the self-image of the only legitimate, freely and directly elected body of the European Union. The Members of this Parliament are subject only to their consciences and to the will of the people of Europe. We do not need anyone to tell us what to do, not a group chairman, nor a Conference of Presidents, and certainly not the Council.
The people of Europe are concerned with much more urgent problems than a statute for MEPs. If we are to be able to solve the really significant problems as a Parliament we must not allow ourselves to become puppets on such a minor issue as this Statute. This is exactly what the Council is trying to do. It is simply not fulfilling its Treaty obligations and is ignoring the decision approved by Parliament on 3 December 1998 by an overwhelming majority. Instead of this we are being given a mass of detailed rules that are incomplete, inconsistent, amateurish and highly dangerous for democracy. I have to say that I am extremely concerned about this.
We must not allowed ourselves to be restricted by financial dependency or to be given a binding mandate. If we do not succeed in safeguarding individual MEPs' freedom of decision we cannot claim to be able to accomplish anything for the people of Europe.
So let us continue along the right path that has been outlined for us by our rapporteur Willy Rothley, a path which Parliament has already agreed on. It is only by doing this that we can retain our standing with the electorate and continue to hope for their trust.
Mr President, I do not agree with Mr Rothley, because to start with it is completely incorrect - as he well knows - to say that we can adopt a statute in October or November. Time is pressing. We shall not be part of it, neither he nor myself, but Parliament is about to face the electorate and you simply cannot afford to say: 'ah yes, this Statute which has taken so much work, that can wait a while, the voters will trust us'.
Mr Rothley is wrong to say that there is no need to talk about this any further this week. He knows full well that Coreper is meeting again tomorrow. If we do not take this chance of reversing an illegal situation of discrimination on grounds of nationality, which is at odds with Article 6 of the Treaty and which we ourselves have allowed to persist here for years, we shall not get the chance again, but we can discuss it here openly and honestly with the Council. Consequently, the Liberal Group has put forward a proposal on the basis of Mr Rothley's proposals, brought into line in some respects with the Council's proposal, and I hope that we shall get a majority vote in favour of it tomorrow.
Mr President, Mr Rothley, ladies and gentlemen, I would be happy to believe the rapporteur, if some of his supporters were not a little suspect. Because the fact is that I am struck by one thing, Mr Rothley, namely that when we voted on your text, some people were completely and utterly opposed to it. Today, they are in favour of putting it on ice. So I think we must not be naive here.
It may be that your legal reasons and arguments are valid, but I have the feeling that some of your supporters have a hidden agenda and do not really want some of these privileges to be called into question, because so many strange arguments are being used. They say that what the Council is suggesting creates inequality. Let us be honest, we have inequality here today. Today there are MEPs who are earning four times more or four times less. Even our European Parliament text contained inequalities, because we worked out a transitional arrangement for the salary for a parliamentary term, and we worked out the same thing for the supplementary pension. There too, there were two systems. So the question is this: is the Council proposal a fair basis on which to negotiate in the immediate future and reach agreement before the new term starts, or is it not?
There are some in the Socialist Group who think it is, and that we should negotiate on that basis: not just because of the media, not just because of public opinion, not just because of the voters, but because we need to set things to rights in our own House and to prove, when we speak for the peoples of Europe, for our democratic voters, that we do have some small degree of affinity with ordinary people and that we are putting a stop to a number of practices as quickly as possible.
Mr President, I believe that we must insist today that there has to be a common statute for MEPs, and that this issue must be addressed this week. It is an issue that can no longer be pushed aside. Regretfully, it has to be said that the Council was slow in dealing with this matter. Parliament approved it more than six months ago, and the criticism voiced here that Parliament has had too little time to become acquainted with the document that the Council drafted, is to some extent justified. But it is vital that the Statute should be approved before the new Parliament commences its term of office.
We need to have talks with the Council, and I agree that these talks will be worthwhile in order to achieve results and settle a few fairly minor details that are seen as problematic. The agreement, however, should contain a solution for harmonised rates of pay and scope for national taxation, so that the extra tax generated can benefit each Member State. We should also abandon the system of flat rate travel expenses and adhere to one of bona fide costs incurred, but one that includes expenses incurred through travel in one's home country. I believe this is also a matter of fairness. MEPs must also be prepared to have their overheads and office costs expense claims checked to ensure that resources have been used according to what has been agreed, as the Council proposes.
In any case. I cannot approve the position that the Committee on Legal Affairs and Citizens' Rights has adopted, as it only means postponing the issue. A solution has to be reached now.
Mr President, ladies and gentlemen, I have followed this afternoon's debate in the House with great interest. For my part I shall merely stress the importance of reaching agreement on the Statute for Members at the earliest opportunity.
As you are aware, we have participated in the relevant procedures agreed at the Vienna European Council last December. In March, we provisionally issued the ruling called for in Article 190(5) of the Treaty. The ruling was formally confirmed by the Commission and forwarded to Parliament when the Treaty came into force.
We appreciate that a number of exceptions or a transitional period may prove unavoidable for reasons of political expediency. We are prepared to accept these in the interests of an agreement provided that the number of exceptions is kept as low as possible and that they serve to pave the way to a single and uniform statute. Above all, they must lead to the implementation of a system of equal payment for all Members of the European Parliament as soon as possible.
What we are certainly opposed to is any solution involving a review of the European Communities' protocol on privileges and immunities. This issue has been taken into account. We have also made every effort to guarantee that the cost to the Community budget of implementation of the Statute is taken into consideration in the financial perspective. I believe that the text of the Interinstitutional Agreement reflects the progress made in this direction.
We trust that a solution acceptable to Parliament and to the Council will be reached in the near future. Nevertheless, we understand that Parliament has to decide if the Council's present position is acceptable in full or in part and we hope agreement will soon be possible.
Before concluding I must convey to Mr Rothley how much I have valued his work over the years. I have no wish to express an opinion on Mr Rothley's views on the issue before us today. I do however want to say that as a Commissioner and in previous years as a Member of this House, I have always valued the power of his arguments and the strength of his convictions, whether or not I have agreed with them.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The sitting was suspended at 7.02 p.m. and resumed at 8 p.m.
Statement by the President
Ladies and gentlemen, I first have an announcement to make. In the votes this afternoon, Parliament confirmed its opinions given on Commission proposals subject to a change of procedure following the entry into force of the Amsterdam Treaty. In this context, the Council has informed me that the following common positions which it had adopted on these proposals remain unchanged. This concerns: Agenda 2000 - European Social Fund; Agenda 2000 - Community support for trans-European networks; Agenda 2000 - European Regional Development Fund; protection of workers in explosive atmospheres; and finally, charging of heavy goods vehicles.
Budget estimates for the European Parliament and the European Ombudsman for 2000
The next item is the report (A4-0227/99) by Mrs Müller, on behalf of the Committee on Budgets, on the estimates of revenue and expenditure of Parliament and the estimates of revenue and expenditure of the Ombudsman for the financial year 2000.
Madam President, I would like to ask for your help. I can see nobody at all here from Parliament's administration, and Mr Wynn and Mr Samland are already all too familiar with what I have to say. In view of this, I am really not prepared to speak here. Perhaps you could advise me what to do. I could hand in my speech in writing, and then we would save five minutes and you could move straight on. But I do not think this is the right way to proceed. Of course everyone is in group meetings discussing the Statute, and that is where I should be now too. So please tell me what I should do. However, I feel that it would be beneath my dignity - and this is of course not intended as a criticism of those who are present - to complete the procedure in this way.
I can quite appreciate what you say, and this is something that unfortunately happens to us very often. We had just finished in the groups, and then we quickly came running along here. I hope our colleagues will also be with us soon. We shall try to get them here without delay. I would ask you not to submit your speech in writing, since we do have Mr Wynn, Mr Samland and others with us in the Chamber. I should like to hear your speech, Mrs Müller, I really would. So please do make it!
I am very fond of you all, but perhaps you could request once again that somebody from Parliament's administration should be present, because what I have to say is of course primarily aimed at them. Having my target audience absent really makes this rather difficult. So, I shall just grind out my speech, like it or not.
Madam President, acting Commissioner, ladies and gentlemen, yesterday evening and this morning we discussed the reforms that a new Commission needs to tackle as a matter of urgency. We formulated conditions that both individual Commissioners and the Commission collectively should fulfil, not just in terms of substance, but also as regards procedure. I hope and indeed I am confident that the vitality of this debate will also infect this House. The European Parliament's preliminary draft estimates for the year 2000 provide us with an opportunity to do this, and as rapporteur I would like to make a brief introduction to the debate - assuming there will be one, that is. I believe that the influence wielded by political institutions is not just a matter of legal clauses and treaty articles. As parliamentarians we are particularly aware that political subject matter is only as good as the scope for communicating it through the process of public debate. So we will have to ensure that the new powers conferred on us by the Treaty of Amsterdam a few days ago are underpinned by our collective credibility. That is our true political capital. The first of the two central themes that I would like to see governing the future administrative development of the House is therefore 'greater trust based on greater transparency'.
I am firmly convinced that adopting the Statute for Members of the European Parliament would be a crucial step in this direction. In the expectation that a decision to this effect will be taken this year, the Budgets Committee has therefore included an amount of EUR 60 million in the reserve and has created a staff reserve to cover the additional administrative requirements expected. This means we can finally dispense with special pots of money such as the two special pension funds for Members, which have repeatedly been the subject of public criticism of Parliament. Furthermore, it is worth remembering at this point that the amount originally earmarked for setting up a supermarket, EUR 3.8 million, is no longer included in the preliminary estimates. Another relevant point in this context is that the repayment period for the new buildings has now been definitively set at 10 years instead of 15, so that the interest burden over the whole period has been reduced by some EUR 60 million, thus avoiding the need for a hidden loan from future budgets. I feel that this sends the right signals if we are to regain the confidence of the electorate. The target of not spending more than 20 % of the entire administrative expenditure category for the Parliament is one which we ourselves have observed for years, and the Budgets Committee believes, as do I, that this target must definitely be respected. A one-off overshoot is only tolerable if the Statute for Members is budgetised, but it should be partly reduced towards the previous level in the coming year and return to that level in 2001.
At the same time, improvements in Parliament's administrative efficiency are both necessary and achievable. If we are to exploit the scope for greater efficiency, we need less bureaucracy and more decentralisation - in short an improvement in motivation by delegating more responsibility, including to those at middle management level. So it is now a question of actively implementing - both in the House and within the groups - the budgetisation system on which the Budgets Committee has already held a hearing. I am delighted that the administration has assured us that the additional tasks it will have to take on because of the Amsterdam Treaty coming into force and preparations for enlargement will be totally covered by the existing staff complement. We can do this only in cooperation with the staff, and we would not want it any other way. That is why the Budgets Committee has fundamentally signed up to the new staff policy, the centrepiece of which is promotion on the basis of sustained merit, with an average promotion cycle of five years.
For the coming budget year, this means that the decision taken to completely clear the promotion backlog will lead to upgradings for 26.5 % of staff with scope for promotion. Furthermore, this system will help to put a stop to the practice of party-political or nationally motivated promotions through several grades at a time.
I would like to conclude by addressing several systemic problems that I have encountered under the budget procedure to date. A problem that I have come across in relation to ad personam promotions is that I as rapporteur am supposed to approve individual promotions which I assume are justified, but for which I cannot really take responsibility. I therefore propose that there should be a system for ad personam promotions, for example by means of an annual budget including all long-term costs. Another problem, as I see it, is that the short period which rapporteurs have to acquaint themselves with the subject matter is scarcely adequate to grasp the complex interrelated issues within the administration. From a purely informational point of view, the annual reporting process is too weak in relation to the administration. And one last point: I am firmly convinced - and I have to say that my views have moved on in this respect - that we need more efficient simultaneous self-regulation by the House itself, particularly in relation to the Bureau. This includes both budgetary and staff policy debates and a new system of Bureau rulings and political control of this. But the golden rule for Parliament is still 'greater trust leads to greater transparency'.
Madam President, I thank Mrs Müller for her contribution. I am glad she did not just put it in writing. As the Socialist coordinator let me say that the group will be supporting the report as it stands with the amendment from the Committee on Budgets which was voted on last night concerning the extra upgradings for the ad personams . Having said that, I have discharged my duty as the coordinator.
As there are so few people here and whilst very few people are concerned about the debate, I shall concentrate on two points on which I will speak in a personal capacity. The first is on paragraph 1 where we mention the need for a Members' statute and an assistants' statute. Our group wants a Members' statute and an assistants' statute. I want a Members' statute. I am fed up with everybody thinking I am some sort of crook. I want the clarification to be such that my expenses are paid from Parliament, are audited, are accounted and that no one can point the finger at me.
Because I have that attitude when we look at what is being called for, nothing will happen until we get the statutes. It is pretty obvious from the discussions I have heard over the last two days that the Members' Statute will be an ongoing discussion for the next few weeks, if not the next few months. Having said that, we could actually take two courses of action which would help us considerably and would be a sign of good faith to the Council to show that we are serious. There is nothing to stop this Parliament as from 20 July having assistants paid directly by Parliament, rather than being paid by the Members. We could do that. We could have the safeguards on redundancy payments and we could have the safeguards on pension contributions from Parliament rather than Members being responsible for it.
On the other proposal which the Council has been asking for, namely the audits of our general office allowances, there is no reason why on 20 July, if we do not have an agreement on the Members' Statute we should not say there will be an annual audit of the general office allowance which must be submitted to Parliament, carried out by bona fide auditors and must be submitted to Parliament for Members to receive their annual allowance. We could do those two things without the Members' Statute.
On the final paragraphs where we talk about the cost of the buildings and the total budgetary amounts, we are almost up to EUR 1 billion for Parliament's budget. If you look at those figures that works out at about EUR 1.5m for each Member. When the press sees that figure I am sure it will make a lot of it. But of course we cannot be compared to national parliaments. They do not have interpretation and translation costs. National parliaments do not work in three places of work. National parliaments are not buying their buildings like we are or renting a variety of buildings. So that figure can be somewhat misleading.
The one thing about these figures is that we have to look for prudence. We cannot just call on the other institutions to tighten their belts. We have to look at every available opportunity to save money. One of my pet hobby-horses is the two sessions we are now bound to have in October in Strasbourg. Much as I love Strasbourg, coming here twice in October for two five-day sessions is a waste of our time and energy. There is no reason why we could not have two sessions in Strasbourg - one being of three days and one of two days within the same week. If we did that we would save a considerable amount of money.
Madam President, I should like to thank Edith Müller who, despite the low turnout, personally presented her report. It is a good report in my view and its content is entirely relevant. Reports are always better received if they are presented by the rapporteurs themselves, and even more so in Edith's case.
As I said, Madam President, this is a good document which I shall broadly support. What is more, the report's content seems entirely logical, given that a Parliament that intends to take on bigger responsibilities certainly needs to grow in terms of telecommunications, computing and personnel. At present, only the Council seems to believe it is possible to broaden and deepen the European Union by making budget cuts.
Perhaps the most striking aspect of the report is the issue of promotions, particularly since it talks about 490 promotions when in recent years there have been an average of 150. However, what we need to do here is to listen, just as we have listened, to the administration and to look at how it has changed and how staff policy will change further still, that is, how staff are managed in this House. I therefore think that this new system of promotions based on sustained merit and not solely on the availability of a particular job will be of benefit to Parliament. I therefore fully support this idea.
With regard to promotions, and more specifically paragraph 2, which contains a reference to them, Mr Filippi and myself intend to table an amendment which, further to accepting the 490 promotions, also supports those permanent and temporary jobs that have already been accepted, as well as the three ad personam promotions.
Madam President, Mrs Müller has produced an excellent report as a basis for next year's budget, and I would like to thank her sincerely. I would just like to raise one issue, which relates to the European Ombudsman's budget. This is a new institution, which was created only in 1995. However, it has proved to be both a much-needed and viable arrangement. The problem is simply a lack of resources. The number of staff employed in this office, in proportion to the number of cases they have to deal with, is considerably smaller than that in their counterparts in the Member States. The problem is made even worse by the fact that the staff required need to be exceptionally well qualified, and for that reason they are difficult to recruit.
Up till now, Parliament has reacted reasonably favourably to the proposals of the Ombudsman, Jacob Söderman, for addressing the most urgent staffing problems. This has to be acknowledged, although our reactions have been helped along by the fact that the funding required has not been on a very large scale. However, improvements should be allowed to continue. Now that the new interinstitutional agreement has been reached, financial resources are quite limited, but nevertheless the number of staff working in this institution should be increased. I hope that there can be a systematic increase in resources made available to the European Ombudsman in the budget proper, as that is the way we can best promote the public's confidence in the work of the EU generally.
Madam President, ladies and gentlemen, well, those of you who are still here, I think that as we are amongst experts, there are only a few key points to make about the budget for Parliament for the year 2000. First, we are deciding on a budget which takes us into the next millennium. This will be the first year of the new millennium, and a new Parliament will of course have to implement this budget. We will also have a new Commission. And this budget may also be based on a new interinstitutional agreement. That brings us to the first and most important point.
If we do not accept the interinstitutional agreement this Thursday, that is if we cannot summon up 314 votes for it, then the additional EUR 155 million provided for Category 5 will not be available. That would mean that the additional 20 % which would in turn be available to the European Parliament from the EUR 155 million would not after all be available. As a consequence, with continuing expenditure we would exceed the 20 % ceiling. In other words, we would not be able to keep expenditure within the 20 % limit. This is simply one more argument for Members to vote in favour on Thursday, if we do not want also to cut back our activities.
Second, we have taken a very major step in staff policy. The Secretary-General is sitting next to you, Madam President, and my comments now are addressed to him. The decision we have taken in committee and recommended to Parliament involves promoting around 20 % of all staff with scope for promotion. This is an enormous step, and as I said at the beginning of this debate, I cannot help feeling - as we were in a situation of deadlock - that there is always a wave of promotions in the year when one Parliament steps down and the next is elected.
During the discussion that we had with him during the conciliation procedure and also in the committee itself, the Secretary-General assured us that this was the start of a new staff policy, under which quality and not the passport you hold would be the key to promotion. I have no way of monitoring this, but I would urge those Members who return to the House to watch very carefully that the measure that we have agreed to as a concession continues to be observed over the next few years. I am confident that the Secretary-General will continue to adhere to the undertaking he has given us in future, with the new Parliament.
I particularly welcome the fact that by virtue of a Bureau decision we have upgraded the 60 posts for ushers, including those here in the Chamber, from Category D to Category C, in four stages. This follows on consistently from the steps we have already taken in recent years. I would also like to be very explicit about the buildings - these comments are addressed to you, Madam President, and to the Bureau. We have expressed our willingness to retrospectively implement the ad personam promotions resulting from Mrs Müller's amendment, on condition that the Bureau respects its undertaking to finance the buildings within a ten-year period.
The corrected Berlin decision means that all the prerequisites for this are in place. I am asking you too to respect this promise - just as we have done one our side - by honouring the ad personam promotions.
I would like to make one final and very personal comment. I believe that a parliament that wishes to be equal to the tasks demanded of it, and this applies all the more so following the Treaty of Amsterdam, needs to have an employment structure for assistants that allows it to do full justice to these tasks. Over the last ten years, since 1989, I have been one of the people who have secured a more than 100 % increase in the flat-rate allowance for assistants. I stand by this, as I believe that good and well qualified academic assistants are essential if a Member who takes his work seriously is to carry out his duties to the full. I would therefore recommend that the new Parliament should return to this subject, as things have been at a standstill for two years now while we have been dealing with other issues, but we must come back to this point if our assistants are to work well.
Madam President, firstly I would like to thank Mrs Müller for an excellent report, the contents of which I entirely endorse. Considering that the European Parliament aspires to purge the European Union of abuses as a responsible wielder of budgetary power, I personally have problems with the fact that the European Parliament is promoting 490 of its officials in the year 2000. That number is three times what it was for this year, for example. It would be easy to put things in black and white and state that I cannot approve of these promotions. When, however, I listened to the report of Mr Priestley, Secretary-General of the European Parliament, in the Committee on Budgets, I had to admit that things were the same as ever: knowledge breeds problems.
I myself know that over the period 1995-1996, when I worked here in Parliament, the practice and bases for promotion were not always fair. For that reason, I believe that we have to be able to correct distortions in staff promotion, especially as Mr Priestley has assured us that this will be a one-off occasion used to correct distortions and that in the future we will follow established practice and fully comply with the rules that promotion is to be based solely on qualifications and ability, rules which maintain the principle of transparency.
Our role in the European Parliament is to keep to a tight budget for ourselves as well. Our role is to ensure that there is transparency. I hope that Mr Priestley will find a way to keep MEPs informed about progress made in positive administrative reforms.
Thank you, Mrs Laurila.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Preliminary draft general budget - year 2000
The next item is the presentation by the Commission of the preliminary draft general budget for the financial year 2000.
I am in a bit of a difficult position because the audience is more limited here today than it was in the Committee on Budgets yesterday and all the people that are here listened to me yesterday on the same item. So I will be brief.
With the adoption of the preliminary draft budget for the year 2000 the Commission has launched the budget procedure for the budget authority. But as the question of the new interinstitutional agreement is as yet undecided: it is to be discussed tomorrow and voted on Thursday, and the preliminary draft budget will have to be completed in the autumn. This can be done by means of an amending letter. As the chairman of the Budget Committee mentioned yesterday, in the Budget Committee there is a problem with timing: how to guarantee that both arms of the budget authority can deal properly with the amending letter. That must be discussed in this Commission and with the new President, to find a convenient way.
The Commission envisages a budget for the year 2000 which will require, overall, less commitment of appropriations than the 1999 budget. This is mainly due to a slight decline in agricultural spending and because of the new financial framework for structural funds. The payment rates will, however, grow substantially due to the backlog, in particular for structural funds but also for research and external relations.
For agriculture, if the interinstitutional agreement is accepted, it means that the new budget structure makes it possible to distinguish clearly between, on the one hand, the traditional market expenditure on income support which will be obligatory and, on the other hand, the new rural development expenditure which would be non-obligatory expenditure. We must say today that, on the basis of the current estimates, the ceiling on market expenditure adopted in Berlin provides a new and immediately effective element of budget discipline.
With regard to structural expenditure, BDP for the year 2000 is based on the decisions of Berlin. We understand that with certain modifications Parliament is about to follow them. At first glance the budget appears to indicate a radical reduction - 16 % - in commitments from 1999. But the fact is that rebudgeting in 1999 and the transfer of rural structural expenditure to Category I distorts the picture. All things considered, the reduction of structural commitments is more modest, closer to 6 %.
At the moment BDP does not provide for the Community initiative URBAN, but the decisions on this matter will be incorporated into the budget proposal at a later stage in the procedure. The margin for manoeuvre for internal policies is more limited than Agenda 2000 had hoped for but if the interinstitutional agreement is accepted, it will provide a welcome extra breathing space. The Commission has proposed continuing the efforts of recent years to focus the internal policies on growth and employment-related expenditure, in particular research and technical development, trans-European networks, education and training, and on the small- and medium-sized enterprises, which has been a parliamentary initiative.
The budget proposal for 2000 has been prepared in full application of the 1998 agreement on the legal bases. It distinguishes autonomous pilot and preparatory actions and thus provides a reliable base for the decisions of the budgetary authority and for uncontested execution of the 2000 budget.
As to the external expenditure, there is a marked increase in the total amounts because of the new and reinforced pre-accession assistance. We must note that the situation in the Balkans may require a substantial addition of financial resources from the Community budget. The institutions have already, for that reason, agreed to review the situation in the light of developments. If necessary there is the possibility of revising the financial perspectives, and that has been declared by the Council also.
Finally, administrative expenditure, which was discussed for Parliament a while ago: given the growth in pension expenditure the ceiling set in Berlin is just about sufficient to finance the status quo in terms of personnel. This has always been made clear by the Commission. The preliminary draft budget therefore had to postpone the question of possible new staff and its pre-allocation until the margins which will possibly become available under the new institutional agreement have become clear and until the new Commission has had a chance to define its requirements. Of course all the necessary preparatory work will be done by this Commission. But we find it appropriate that, after the vote of confidence, the new Commission should allocate resources.
The question of staff policy will be a key question in the autumn. I agree that the Community institutions require adequate human resources to be able to execute their new tasks properly. There are certainly bottlenecks, in particular in financial management, which will be overcome most quickly with new posts. But still, let us not forget that human resources will always be scarce and measures of redeployment, retraining and flexibility will lose none of their importance for the future.
Further work is required by Parliament, particularly as it debates and votes on Agenda 2000, and by the next Commission and Parliament to complete the Community budget for the year 2000. But today's BDP already gives the first hint that the new financial framework will work for the Union, that a balance has been found between the rigour prevailing throughout Europe and the financial requirements for the key policies of the Union. But very much depends on decisions this week.
Madam President, Commissioner, we have listened to you very carefully. Your PDB reflects what you have been able to achieve; it is not entirely to our satisfaction, but we shall not make things difficult for you.
The exercise is in effect an academic one. You are making a proposal in a context which there is no reason to suppose will be the right one. You quite logically acted on the conclusions reached in Berlin. So if there is an interinstitutional agreement you will have additional margins, and if not, the position will be entirely different. So we have here a text which is more or less academic. You have not sought to hide the fact from us, and we appreciate that.
Regarding Category 1 expenditure, the funds are in fact adequate overall, although you are already a little short on sub-ceiling 1 'Organisation of the markets', and you are counting on all this being dealt with by some kind of favourable outturn. But our resources are already limited.
As regards Category 2, there are a number of things which cause us some concern. The reduction in commitments, which you mentioned, seems to us to make sense and we are not worried by that. There is in fact a rebudgeting of earlier commitments which will not happen, since we are at the end of the programme. There will, however, be massive appropriations for payment which we shall have to find. Efforts will be needed to limit, address and settle what we call in French the 'RAL ', the balance to be cleared.
When it comes to Category 3, internal policies, we are quite frankly unhappy. The proposals you put forward are broadly negative, and we simply see that whatever the scenario adopted, we shall have additional margins.
The figures for Category 4 are, as you say, totally unrealistic since this is a draft budget which takes no account of Kosovo. And Kosovo will be a factor in our finances. The same applies to Category 5. You cannot plan ahead meaningfully, you have neither the means nor the willingness to do so. You cannot anticipate the administrative reforms which will be carried out in the months ahead.
In other words, this is a starting-point which will need a good deal of work on our part and yours before it becomes a true budget.
Madam President, I rise to make just one point, but an important one. It relates to an issue that the Commissioner touched upon rather tangentially. I have in mind the issue of adjusting expenditure in line with a decision that may be taken this week. If we accept the interinstitutional agreement on Thursday, Parliament is then free on the basis of that agreement to implement appropriations from Category 1 to Category 4 at first reading. However, we cannot do this for Category 5, where we need a letter of amendment from the Commission.
As I indicated during the discussion with Mr Prodi this afternoon, the present timetable Parliament has set for appointing the new Commission, which involves the Commission being appointed by the earliest in mid-September, means that there are only two weeks left to submit this letter of amendment. Whatever happens, we ought to have it before the European Parliament's first reading, as otherwise we will be at the mercy of the Council when it comes to making additional appropriations available in Category 5, because if the letter is not submitted until after Parliament's first reading, an amendment will only be permissible if both parts of the budget authority, that is the Council and the Parliament, agree to it.
I would therefore ask the Commissioner and the officials responsible for this to start work on the preparatory process now. Mr Prodi also gave an undertaking to this effect in the meeting with the committee chairman, so that an appropriate letter of amendment can be presented within this time frame, allowing Parliament to take it at first reading.
Thank you for that comment, Mr Samland. I think the Commissioner has taken it on board, and the Bureau will ensure that the point is passed on once again.
The debate is closed.
Charging of heavy goods vehicles
The next item is the recommendation for second reading (A4-0245/99), on behalf of the Committee on Transport and Tourism, on the common position adopted by the Council (13651/3/98 - C4-0037/99-96/0182(COD)) with a view to adopting a Council Directive on the charging of heavy goods vehicles for the use of certain infrastructures (Rapporteur: Mr Jarzembowski).
Madam President, ladies and gentlemen, I beg for your attention on certain legal and factual issues. Perhaps the Secretary-General could remain with us - we need a lawyer. Mr Secretary-General, I would be grateful if you just stay here for a minute, because this is important.
Madam President, I believe that a vote tomorrow on my report would be erroneous in law, illegal and impossible. I would like to give my reasons for this statement and to call on Parliament and the Bureau to use their authority to postpone tomorrow's vote on my report. My justification for this is as follows. We considered these issues in the Committee on Transport and Tourism last week, but the situation has changed now that the Treaty of Amsterdam has come into force. This morning we quite rightly resumed the procedure during first reading and we repeated Parliament's position from the previous first reading. The committee services have now published a report numbered A-0000, which is a corrected version of my report A-0245, which is on the agenda. So this is a new report which I have not even been able to read properly yet, because the procedural page includes explanations in French, and I assume that you should be able to read your own report in your own language. And what does the procedural page say, as far as I can make out? It says that the Council has confirmed its common position. First of all, I consider that to be illegal, because according to the Treaty of Amsterdam, the Council should have consulted the Committee of the Regions. I do not know how it did that in just a few seconds, because we only had the first reading at 12.00 noon and I think this is a result of earlier this morning, before we had the first reading. That is the first legal error! Secondly, in the procedural page of a report that I have never signed, it says that today, during the sitting on 4 May, the President of the European Parliament has confirmed the common position and has referred the common position to the Committee on Transport and Tourism as the committee responsible. However, the Committee on Transport has not met since 12.00 noon today, nor is a meeting scheduled for tomorrow morning. So I do not know how it is possible to complete the second reading of a report in the Committee on Transport in a procedurally correct manner, if this report is to be voted on tomorrow at 12.00 noon.
Madam President, the report on the agenda is not therefore valid, as it is has been drawn up in accordance with Maastricht. The report that I have now been given has a zero number instead of an agenda number, it is not even in my own language, and it refers the report, the common position that is, to the Committee on Transport, which is not meeting. The explanation given by some administrative services to the effect that we knew this last week and anticipated it, and that we considered last week what we wished to do, may be all very interesting from a legal theory point of view, but it is not acceptable for us to have a first reading today, for a report to be referred to the Committee on Transport when it is not meeting, and for the administration to amend my report from last week and to say that it is a second reading report. Well, you clever lawyers, I informed the Sittings Service about this yesterday, so that they could consider it in good time. In my opinion, the report cannot be voted on tomorrow and it must be officially deleted from the agenda. I attach particularly great importance to this because we are looking at a report on road user charges, and the European Court of Justice declared the first directive to be void because of a legal error, namely inadequate consultation of Parliament, and declared that it would only remain in effect until the renewed decision-making process had been completed. I would regard it as being highly inappropriate if Parliament were tomorrow to adopt a proposal for a directive that was once again defective because of a legal error. I call upon the administration to check this very carefully, and I must insist that, as is quite right, it should be Parliament, its Members and committees that decide, and not some officials who take it upon themselves to do this by altering the procedural page.
I do take this very seriously, Madam President, and I hope that your staff, when they examine this objectively, will come to the conclusion tomorrow that the report - whatever report that is, whatever number it has, I mean report A-0245, which is on the agenda and has a definite subject matter - well, I would consider it as highly questionable for a report to be rewritten by officials and suddenly put on the agenda. That cannot be right! In my view the Council common position, as the President has said, and no matter how defective it may be because of failure to consult the committee, is now with the Committee on Transport, and that committee is not meeting this week.
Now let me turn to the actual content of the report, as we must after all say something about that. I regard the decision taken by the majority last week to approve the common position as being a crass error. I would like to illustrate this with one or two arguments. In my second reading report, we simply reiterated the reservations we had at the first reading. These were swept aside by the Socialists, because Austrian Members and their Swiss friends want to sew up the EU/Switzerland convention come what may, and have therefore brushed aside any reservations. That is simply not acceptable, and I shall give you two reasons why. I think it is highly questionable for the Commission to declare, in a political agreement, if the common position gets through, that we should withdraw our complaint against Austria regarding excessive toll charges as a matter of political agreement. I still believe that the current Commission and Neil Kinnock are subject to the law, and that if the Commission has justifiably made a complaint, this complaint cannot be withdrawn as a result of political chicanery and by way of a political deal. I say that because I believe that the Commission should be bound by the law and not by political trickery. Secondly, I believe that the level of toll charges agreed by the Council is quite simply intolerably low. I have never understood the Socialists, who are calling for a great hike in road user charges in principle, but whose demands fall short of the level Parliament judged to be correct by a large majority in 1997, which was higher than the Council has proposed now. I regard this as grovelling before the Council, which has effectively said 'you can like it or lump it!'. According to Maastricht we have the right of codecision and of approving the common position in this case. As Christian Democrats, we cannot consent to withdrawing from the codecision procedure at the expense of our road haulage companies and at the expense of the environment. So I hope that we can still achieve a reasonable form of consultation at second reading.
Madam President, Commissioner, I am sorry that our last transport policy debate before the elections is taking place in such unsatisfactory circumstances. But, Mr Jarzembowski, this is pure cynicism on your part. You have consistently tried everything to prevent a system being adopted and have done everything to prevent external costs, for example, being included in toll charges or road user charges. And now you, of all people, are suddenly pretending that this agreement would be far too low and would not help the environmental situation.
Secondly, there are the legal arguments. Although I am a trained lawyer, I am not a European Parliament lawyer. I would not be so presumptuous. Nevertheless, Mr Jarzembowski, it was your proposal - your specific proposal at the last meeting of the committee - that we should vote on the second reading, and that we should confirm the first reading again for formal reasons so that we could take a decision on this subject today. You yourself, Mr Jarzembowski, said that we should take a decision and proposed this procedure. You have said today that parliamentarians should take this decision, and not officials. It was the parliamentarians who made it! Even if the officials have perhaps made incorrect allocations here and there, it is the parliamentarians who have made the decision here, on the basis of your proposal.
But let me get to the heart of the matter, because that is what I am really interested in. The central issue is that in recent years transport policy proposals have been blocked, for two reasons. First, because we have been unable to reach a solution on the Eurovignette, because of opposition from members of your party, not because they argued that the result would be too low, but because they were fundamentally opposed to it, as they were against making progress on European Union transport policy. The second reason was that Switzerland opted for a solution which although it might be understandable from its own point of view, was not a solution that sat well alongside European integration.
That is why it was right that there have been negotiations on this, and with negotiations you always find that you cannot achieve the ideal solution, as otherwise there would be no compromise and no consensus, but at least you reach a consensus, even if not all interests are reconciled. However, in this case we have managed to achieve a consensus with Switzerland which opens up that country and which fits in well with European integration, including transport policy issues, and which at the same time makes it clear that the principles of an environmentally friendly transport policy can be realised with the introduction of the Eurovignette and by diverting transport from road to rail.
Madam President, I would particularly like to think Commissioner Kinnock very sincerely for all his understanding and patience when taking part in negotiations here and in always keeping to the law. But he has also got a good political head on his shoulders, thank goodness, because we need Commissioners who can think in political terms, whilst respecting the law, and who want to make progress.
Commissioner Kinnock has achieved progress, and on behalf of my group I would particularly like to thank him on the occasion of this last transport policy debate. We do not know if he will continue to be the Commissioner for transport policy. He has some splendid achievements to his credit in recent years, in this field as well as in others, and that should not go unrecorded. We have complained enough about Commissioners here, but we can also give praise where praise is due.
Mr Jarzembowski, I have a word of advice for you. It is a Danish proverb which I hope can be translated. It says: 'people who ride oxen get there too'. By this, I mean that what we are in the process of doing will still turn out well in the end. You are very concerned about certain principles in this matter. I can understand that. On the other hand, there is always room for improvements. You should not feel victimised by the Socialists in this case. On the contrary, there is cooperation here, but the important point is to get something on the table and to make it stick, so that it has real meaning. From that point, we can take things further. Even this proposal can be improved. In fact, I do not understand the squabbling we have had which Mr Swoboda touched on. It is irritating that we should be talking about it on the last evening, during the debate on the last transport item. We have been through many good items together, such as the 'port state' and 'short-sea' issues, so I would urge you to support this decision. We are working towards environmentally friendly transport, and it can still be improved. That is why I have asked for speaking time this evening. It is in order to appeal to you personally, because I believe we have misunderstood each other on this matter.
Madam President, may I also be permitted to thank Mr Kinnock, and I am sure we shall see him for many years to come in this House.
Madam President, I wish to begin by thanking Members of this honourable House for the kind things they have said, and also to say to Mr Jarzembowski that he will know that I completely respect the thoroughness and effectiveness of his work even when, on odd occasions, I am not in total agreement with his conclusions. Tonight we have in the House three very fastidious, excellent Members of Parliament and even though Members will know my political pedigree, and it diverges from that of Mr Jarzembowski, nothing could take away the affection and respect I have for him and his work.
On the procedural points, which he makes with force and sincerity, I know he will forgive me if I do not get engaged in these arguments because the expertise and, indeed, the responsibility for dealing with the issues lies elsewhere. I should like, therefore, to concentrate on the substance of this issue, which, as both Mr Sindal and Mr Swoboda have said, is a matter of critical importance, so far as I am concerned, and so far as the development of the common transport policy is concerned. As Mr Jarzembowski reminded us, it is nearly four years since the European Court annulled the first and only directive on road charging. It is nearly three years since the Commission submitted its proposal to replace that annulled directive, and nearly two years since Mr Jarzembowski's first report was debated here at first reading. We have grown old together with this measure. In the time since then, a great deal of work has been put into trying to achieve the present state of progress in all the Community institutions. I am very grateful for the commitment that has been shown in dealing with the second reading of the Eurovignette proposal, particularly in this Parliament.
This new piece of legislation is both necessary and significant. It will fulfil the Community's legal obligation to adopt a new directive to replace the annulled directive and, most important as far as I am concerned, it is a vital step towards a common framework for differentiated charging systems in the whole of the European Union. Naturally the legislation, as Mr Swoboda says, is the product of a compromise that reconciles a variety of concerns and interests. Honourable Members may take some satisfaction from the fact that, whilst it differs in a number of points from the Commission's original proposal, the directive, as it turns out, is closer to the opinion of Parliament in several respects. For example, the compromise does not contain an explicit provision to include external costs in existing charges, although it allows, and in some cases requires, differentiation of existing charges in order to reflect environmental and other effects. I know there is not unanimous enthusiasm for that principle but it is certainly one that I would seek to uphold.
The Commission feels that this directive as it now exists represents a useful first move towards fair and efficient pricing in road truck haulage, and we welcome the willingness of Parliament and the Council to make that advance while, at the same time, we continue to emphasise the need for further work on quantifying external costs for all modes. As honourable Members will recall, that was also specified in Mrs Schmidbauer's very good report on the Commission's White Paper on fair payment for infrastructure use, and we are currently embarked on that task of quantifying the externalities with the help, obviously, of an expert group. When the results of that work are available, they will provide another component for use in the ongoing consideration of the internalisation of external costs, which will, I know, be an increasingly important subject of attention in the next Parliament.
Meanwhile, as the House will know, the main features of the common position reached on the current directive are the setting of minimum vehicle tax rates at the levels of the existing directive and without differentiation according to Euroclass, the maintenance of certain transitional measures on vehicle taxes, the establishment of maximum rates of user charges with a differentiated structure as proposed by the Council, the provision for an enabling power so that toll rates can be differentiated according to the emission class of the vehicle and the time of day when the road is used, provision for Austria to apply an infrastructure cost-related toll on the motorway section between Kufstein and Brenner, and provision for a 50 % reduction in user charges for vehicles registered in Greece.
As the House will know, the Commission proposed Article 75 as the legal base for this measure since we maintain that it is appropriate for developing the common transport policy even when legislation contains some elements relating to fiscal provisions. The Council disagreed and it added Article 99 of the Treaty as a legal base as a result of ministers' view that the provisions on annual vehicle taxes in Chapter 2 make it a substantial fiscal measure. I am sure this will bring the citizens of Europe cheering out on to the streets.
The Council's common position is an acceptable balance between what is needed and what is feasible. It maintains progress in the common transport policy and it is consistent with the purposes pursued by at least the substantial majority in this House over several years.
All of us have some cause to be encouraged by the fact that a long and sometimes arduous legislative process has been concluded successfully. I want to express particular thanks to Members from all parts of the House, especially in the Committee on Transport and Tourism, for the valuable contributions that they and Parliament in general have made to achieving that success.
Madam President, ladies and gentlemen, my dear Neil, it is a great honour for me, as we reach the conclusion of the transport debates over recent years, once again to express my group's appreciation for the excellent cooperation we have achieved. We may have different political views, but we have always had trust in each other. I believe that it is important for there to be trust between the institutions and for each to recognise the competence of the others. We have always done that. I would therefore like to thank you once again, and to say farewell, whatever office you may hold next time.
The debate is closed.
The vote is scheduled for tomorrow. We shall establish beforehand whether it takes place at 12 noon. You commented on this at the beginning of the debate. I shall ensure that we decide on the basis of legal advice whether we vote tomorrow. If so, the vote will take place at 12 noon.
Distance marketing of financial services
The next item is the report (A4-0190/99) by Mrs Oomen-Ruijten, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal for a European Parliament and Council Directive concerning the distance marketing of consumer financial services and amending Council Directive 90/619/EEC and Directives 97/7/EC and 98/27/EC (COM(98)0468 - C4-0647/98-98/0245(COD)).
Madam President, it is quite some time ago that I was rapporteur on the general directive, the parent directive if you like, on distance selling to consumers. Financial services were a subject for distance marketing then as well. But the objections voiced at the time by the financial sector meant that we did not in the end get any uniform rules for the distance marketing of financial services. If I worked in financial services, I might now scratch my head and wonder if it might not have been better then to lobby in a different direction.
After lengthy pressure from Parliament, the Commission has now come up with an amendment to the general directive of 1997. I would acknowledge that the proposal now before us contains a number of provisions which take particular account of the specific nature of financial services. I should like to make one or two comments on this proposal, and I have to say that your rapporteur is not happy with the way in which the vote on the proposal went in the Legal Affairs Committee and in the Committee on Consumer Protection. It would be unprecedented for the rapporteur to refrain from expressing a point of view.
I am happy, however, with the amendments tabled by the Committee on Economic and Monetary Affairs, for which Mrs Kestelijn was draftsman. Let us consider the proposal. In it, the Commission is opting for a maximum of harmonisation. Right from the start, I fully endorsed this idea of maximum harmonisation. If we want the single market to work as well as it possibly can, then in the fast-developing area of new media like the Internet and e-mail, all consumers must be entitled to the same high level of protection in every Member State, irrespective of where a purchase is made. To my mind, the often cross-border nature of financial provision means that this is absolutely essential.
For these reasons, a number of amendments were adopted in the Committee on the Environment which cause me considerable difficulty. I will also look at one or two other points, for example the question of the reflection period. When I drafted my report, I had numerous discussions with the financial services sector and with consumer organisations. I very quickly realised that the so-called reflection period, Article 3 of the proposal, was not at all welcomed. If the provider has to hold a price for 14 days, that means unacceptably high financial risks which are certainly not in the consumer's interest either. So the sector is very much in favour of scrapping the reflection period. The amendments now place the emphasis on providing information, and that too is consistent with the parent directive.
A number of amendments have been tabled, and overall my view as rapporteur is that Amendment No 47, tabled by my group, is actually the best one. The right of withdrawal, Article 4 of the Commission proposal, is subject to a number of very complicated conditions. In the interests of consumer protection and legal soundness, I think it is necessary to have a general right of withdrawal. But in order not to disadvantage the financial sector too much, the duration of that right must not be too long. The period of 14 days which I see the PPE Group is suggesting seems to me to get the balance right.
A third point is the derogation proposed for notaries public. The Commission proposal also seeks to protect the consumer against entering too hastily into agreements concluded by distance marketing. But if a notary assists in the conclusion of an agreement, I do not think you can claim that the consumer is being steamrollered here. So I do think that agreements concluded with the assistance of a notary can be exempted.
Then there is the problem of unsolicited communications. Communications to the consumer which he has not requested have to be controlled. The Commission does not really make a choice here. I am making a choice, and I favour the so-called 'opt-out' system. Looking at the whole thing, I am bound to say that this should work. When we looked at the parent directive, I was all for having financial services included at any cost, but now I think that this has to be done in a proper manner. I hope that if things are not looking too good after the first reading, then in the second reading at least the consistent logic of your rapporteur will win the day in the plenary.
Mr President, Commissioner, ladies and gentlemen, a key theme in the debates in the Committee on Legal Affairs and Citizens' Rights has of course been whether we should go for the principle of maximum harmonisation proposed by the Commission or whether we should stick to minimum harmonisation for the time being. In the end, a majority was in favour of the minimum harmonisation approach. We agreed that it might be sensible to switch to maximum harmonisation in the foreseeable future. However, the starting point for this principle should not be the financial services directive itself. Instead, the directive on distance marketing of goods should be included in this right from the beginning. There is an urgent need to bring the two distance marketing directives into line with the directive on electronic commerce, as soon as we know what form it will finally take.
Despite the need for such adjustments in the future, we should point the way now towards the healthy development of distance marketing of financial services in Europe - healthy for service providers and healthy for consumers. I therefore welcome the fact that the committee responsible shares my view that we should not have a reflection period, which is an absurdity in legal and practical terms, but that a general right of withdrawal should be introduced instead. However, what I do not agree with is the length of the withdrawal period, which is now 30 days in the committee's report. I feel that this is far too long and will above all make financial services more expensive for consumers. I think that 14 days as from the time when the customer has full knowledge of the contractual terms and conditions is adequate.
Furthermore, the list of exceptions to the right of withdrawal still needs to be added to. In particular, it should take account of mortgages and the contracts already mentioned by the rapporteur, 'contracts which have come into being with full notarial advice given to the consumer'.
Nor do I share the scepticism and anxiety about electronic communication which is evident in some amendments. A consumer who does not want to make use of it will not have to, and can continue to have personal contact with his bank and insurance company. But we should not make things too difficult for those people who do want to use these new facilities, by demanding that everything is duplicated on paper, for example. That is not the way to develop the enormous potential of distance marketing of financial services for business and for the consumer.
Mr President, Commissioner, ladies and gentlemen, as draftsman of the opinion of the Committee on Economic and Monetary Affairs and Industrial Policy, I should first of all like to point to the numerous advantages which the distance marketing of financial services can offer. Using the Internet, the provider can offer his services to clients across national borders without extra cost, and the consumer, without moving from his chair, can compare the services of different providers in both his own country and in others. Convinced of these benefits of distance selling, the Committee on Economic and Monetary Affairs voted by 42 to 2 in favour of the following position.
Above all, we are in favour of total harmonisation. If we want a real single market for financial services, consumers and providers must be guaranteed the same rights everywhere in the Union. We feel that a formal cooling-off period puts unnecessary pressure on the consumer to make a decision within 14 days. It is enough for the provider to state clearly how long his offer will remain open.
The committee also favours a conditional period of 14 days during which the contract may be cancelled. And lastly, we believe that the consumer should be provided, at the time of the negotiation, with all the information he needs to evaluate the offer. We do not think it is a good thing to hand over the completed contract at this stage. This position closely reflects the original, balanced report of Mrs Oomen, who has indeed done an excellent job.
While the Environment Committee has approved a number of proposals aimed at significantly tightening up consumer protection, I do not believe that this goal will be achieved with a minimum directive, a 30-day cancellation period and the exchange at the time of negotiation of a full and legally complex contract plus a summary. Proposals of this kind will merely discourage people from buying and selling services via the Internet, by fax and by post. Moreover, we wish to ensure that the consumer who makes a bank transfer or concludes a contract of insurance face to face and not by remote methods is not at any time less protected. On behalf of my group, I am therefore retabling a number of proposals by the Committee on Economic and Monetary Affairs, in a slightly amended form, and I would commend these to the House.
Mr President, the Committee on the Environment, Public Health and Consumer Protection, which Mrs Kestelijn-Sierens has just referred to, stressed very strongly the need for consumer protection. In the great debate that occupies us tonight between minimum and maximum harmonisation, those who are arguing, as the Environment Committee did, for minimum harmonisation, are doing so not because they wish to stall the proceedings of the Internet but because they do not want to see in individual Member States consumer protection significantly diminished, as it might be, by the levels of information provided in the directive as it stands.
It seems to me, therefore, that the onus is on those who wish to see maximum harmonisation to put this case not merely in terms of what is good for the market and the single market but in terms of how the levels of information and protection can be raised in the subsequent stages of discussion of this proposed directive before it comes back for second reading.
We are all open to persuasion on that issue but we simply do not believe at the moment that the case has been made. I have to say that to my own Member State government and to others who have taken that view. We believe that consumer protection is critical. It is not some ancillary add-on element in this. I would say to those who argue on behalf of the expanded single market and its dynamism, look at the facts. A recent survey in the UK showed that 81 % of those surveyed never intended to use the Internet at all for commercial transactions. 50 % of those surveyed believed that they would be defrauded if they used the Internet. When you have that level of suspicion you have to address the point.
I believe that the amendments tabled by the Environment Committee have done precisely that. We have seen that the stress lies not with the reflection period - and it is right to scrap that - but with an unconditional right of withdrawal. We have tried to set terms and conditions within which that right of withdrawal is to be exercised. We have said not to the whiz kid consumer but to the marginal consumer who is nervous of the Internet that they can have a valid copy of the contract provided to them in a medium they can understand and which appears to them to have a measure of permanence.
Most of all, we have said that where some other elements have come in, they have to be addressed and recognised, and the way to do this is to do it piecemeal. To look at the problems that are raised, for example, by the distant selling of car insurance. Having listened to those who sell car insurance over the telephone, Amendment No 38 takes into account the fact that such a transaction must take place before the formal exchange of the durable contract. We accept that. We accept that there may be a problem with mortgages. But that is not to say that mortgages should be excluded from the directive, merely that one has to look at this problem again and see how it can be embraced within the overall context of the directive.
Mrs Oomen-Ruitjen talked about notaries. They may, in translation, be a rather more solid profession than lawyers are in my country. It is said that one of the three great lies in the language is the phrase: 'I am a lawyer and I am here to help you'. The idea that in all circumstances the fact that you have a lawyer sitting by you guarantees you the normal minimum of consumer protection does not seem to be a satisfactory point to raise.
Once again we want to go here as far as we can for the absolute in consumer protection and information. We do that essentially because we accept that the Internet is an amazingly exciting form of bringing about new transactions - expanding commerce, industry and jobs within the Community - but never at the expense of individual consumers in any Member State in the Union and as far as possible protecting those not merely within the boundaries of the Union but beyond it as well.
Mr President, monetary union will provide new opportunities for increased cross-border trade, which should definitely be encouraged. New technologies also contribute towards increasing consumer choice. Similarly, accessibility stimulates competition, thereby making our markets more efficient. This report is an important one, since it reinforces the internal market in financial services.
Unfortunately, the proposal now before us means that the directive is more regulatory and creates more difficulties, rather than making matters simpler for the market players. We in the PPE Group therefore wish to reject the amendments tabled by the committee responsible. Instead, I would endorse the opinion of the Committee on Economic and Monetary Affairs and Industrial Policy, which is based on the Commission's original proposal.
It is important to protect consumers, but the legislators should not be allowed to forget altogether that unduly complex legislation raises prices for consumers and hinders trade between people in the market. The extra costs which this directive may create, if it becomes too complex and bureaucratic, will in the end always be imposed on the consumer. Consequently, I wish that the Environment Committee had listened more attentively to Mrs Oomen-Ruijten, who - as usual where these issues are concerned - has weighed up the implications very carefully.
As regards electronic commerce, I believe that the new technologies which offer us new sales and distribution channels really will revolutionise the markets. So we cannot afford to be cautious, even to the point of being hostile towards the new technologies. Instead, we should do everything possible to make it easy for them, since there really could be a consumer revolution that would drive down prices and provide alternatives. I therefore despair when I see the niggardly attitude displayed by some people towards the new ways of doing business. In my view, it is precisely in this sector that the European Union should be strengthening its competitiveness by accepting the new methods rather than obstructing them.
Mr President, the aim of the proposal is to facilitate the sale by telephone, fax and Internet of financial services such as banking, insurance, investment and mortgages while at the same time protecting the consumer from fraud, high-pressure salesmanship and certain unsolicited sales communications. I support the main thrust of this directive as we must strike a balance between promoting commercial enterprise and protecting European consumers at all times.
I have no hesitation in saying that promotional campaigns by banks and other lending agencies are contributing in a major way to inflationary house prices, thus putting housing outside the affordability of young people wishing to set up their first home. This is something which the European Central Bank, in cooperation with the central bank in each Member State, should urgently examine.
The main provisions of this directive include the following: the consumer will have a 14-day period before concluding a contract which will give that person time to compare various proposals and study the contract in detail before giving a final agreement; the consumer will have a 14-day withdrawal period, 30 days for mortgage loans, life insurance and pensions, to renounce the contract without penalties and without giving reasons. This right may be exercised in only two cases: if the contract was signed before the consumer knew the contractual terms and conditions and if he was subject to unfair pressure during the reflection period. There is also a limitation of the suppliers' rights to payment if the consumer decides to withdraw after the beginning of the service payment. There will also be the implementation of an out-of-court complaints and redress procedure to settle disputes between the consumer and the supplier. There will be a ban on enforced sales, that is, the distant supply of unsolicited services.
I certainly agree with some of the amendments tabled by the rapporteur, including the need for setting a deadline of seven working days for the supplier to return monies that have been received from the consumer. I believe that if this directive is to be effective it must be implemented sooner rather than later. An amendment has been tabled calling for the directive to be transposed into national law by 13 June 2001, instead of the Commission's own proposal of 2002.
I support this as a policy objective because one of the criticisms of European legislation in general is that it is just not implemented in time. Greater effort must be made by the European Commission, Parliament and the Council to implement European Union directives and regulations in as streamlined a manner as possible.
In conclusion, I also welcome the fact that the Amsterdam Treaty was enacted three days ago and the European Commission has been given enhanced powers to bring forward legislation in the field of consumer affairs with particular emphasis on the protection of human health. I look forward to working closely with the Commission in ensuring that more EU regulations and directives on this subject are implemented in the near future.
Mr President, thanks to the single market and new electronic communications, it has become somewhat easier to buy and sell things in Europe using remote methods. For the consumer, sound guarantees and clearly agreed withdrawal rights are extremely important here. In some Member States, consumer safeguards are very good. In others, there is greater reliance on self-regulation by the market. The subsidiarity principle requires us to see how these two approaches can best be combined. We can do that by setting minimum European standards and protecting the consumer in such a way that he is perfectly happy to buy financial services using remote methods.
The radical metamorphosis which the Oomen-Ruijten report underwent in the Environment Committee is therefore quite proper. The maximum harmonisation presented initially by the rapporteur is not consistent with previous legislative proposals of the European Union. Directive 97/1 on general distance selling opts for minimum harmonisation. Under that directive, Member States are free to go further in safeguarding the consumer. If we now opt for maximum harmonisation, we shall be creating contradictory legislation.
Lastly, I should like to point out a small inaccuracy in Amendment No 18. Directive 97/1 does not deal with the selling of financial services, but with distance selling. Perhaps we can check which directive is in fact being referred to in Amendment No 18.
Mr President, I support the report by the Committee on the Environment, Public Health and Consumer Protection, even though our admired rapporteur does not fully agree with its content. However, I also have a number of comments to make regarding several of the points raised because everything is open to debate and can be improved upon. I shall refer to three amendments.
I shall firstly refer to Amendment No 21 to Article 3. The right of reflection in my view should be abolished where there is sufficient information. What is more, the reference to the principle of good faith in commercial transactions is a timely one that can be related to the oldest and most unique example of good faith in civil law. However, the article contains a somewhat bland, if not dangerous, reference to minors. This is because minors are obviously protected by civil law not only in the part of the transaction based on honesty and good faith, but also because in civil law any transaction will be declared null and void if minors are not old enough according to the category of goods and transactions in question.
With regard to the other amendment, the famous Amendment No 22 to Article 4 on the right of withdrawal, I am also in favour of extending the 30-day withdrawal period for some contracts, for instance the high-risk contracts such as life insurance and pensions. The reference to mortgage contracts must also be qualified because, here again, we must bear in mind that 11 or 12 of the Member States give better mortgage credit protection through deeds and registration at a land registry, so it must be stressed that this text refers to a precontractual phase. According to the majority of Member States' legislation, there can be no contract without deeds and registration. Therefore, given that here the form is ad substantiam , it is not possible to talk in terms of mortgages, contracts or even credit.
Lastly, I welcome the reference made to credit cards, because they have certainly been the subject of widespread abuse. In my view, the amendment relating to them, Amendment No 25, should be stringently applied since they are commonly abused through the use of the card number alone without a signature. We must therefore be very strict on this point.
Mr President, since it is difficult to introduce new ideas at this stage of the debate, perhaps the best thing would be to sum up what has been said so far. Market globalisation and the spread of new communication and information technologies have undoubtedly given rise to the economic and social changes that are revolutionising the way in which markets serve consumers; they have also transformed the consumers' expectations.
We therefore need to urgently adapt our Community policies to these changes, particularly those changes that affect marketing methods. It is true that we should make greater use of the methods on offer through the Internet for carrying out commercial transactions and accessing financial services, a sector where consumers are currently proving to be more reluctant. Mr Whitehead provided us with some interesting figures, and there is no doubt that the use of the Internet in this type of transaction should become even more widespread. What is more, Mr Whitehead, the expression 'never, never, never at the expense of the consumer' certainly rings true.
Here, however, I should like to tell the Commission about a recent piece of work that refers to the future policies and that is quite excellent. It states that in order for consumers to play their new role in Community policies to the full, they must understand the interdependency of their interests and other interests that also need to be protected. In other words, in making people aware of their rights, they must also acknowledge their responsibilities. This stems from the fact that we live in a Community of law in which Community responsibilities are conferred. As a result, we would be doing the consumer a disservice if, through a sectoral directive, we began to disrupt the balance of the highly complex relations between Community law and the Member States' law, and the principle of subsidiarity has been mentioned in this respect.
Mr Bru Purón referred to something that he knows a great deal about as a notary, namely mortgage credit. To follow on from what he said, it seems to me that we must bear in mind that the European Union currently has several systems of legal traffic concerning property and registration, or advertising registration it might be said. However, without doubt, one of the characteristics that must be maintained, for example in Spain, is the binding nature of the constitution and mortgage registration which cannot be subject to any right of withdrawal.
We must remember, however, that the rules governing mortgage credit are subject to the power of the courts where the asset is located. In this connection, we must give consideration to Article 16(1) of the 1998 Brussels Convention, which Community law must clearly respect, and indeed, this is something Mr Whitehead should respect for the benefit of consumers' interests.
Here, I must digress a little as you seem deeply mistrustful of lawyers, and I disagree entirely with you. I would therefore like to stress that the European building is a legal structure, a structure in law, and if we do not rely on lawyers and, in general, those who work with the law to bridge the gap between the rules and social reality, European integration will fail.
In short, Mr President, Community law must be respected. I personally would prefer a medium degree of harmonisation, or even basic ideas on harmonisation, which will improve and be complemented with time, rather than maximum harmonisation.
Mr President, from listening to the rapporteur and all the speakers I have seen how important this directive is. This is very positive, because we have come a long way and, as you will all remember, not everybody was convinced that there was a need for a directive on financial services. The people who are concerned with the consumers' interests will remember the distance selling debate in this House and whatever divisions still exist - and there is still time and room to find some convergence - we have made good progress in establishing some basic rights for consumers.
I just wish to refer briefly to the three main points I noted during the debate. Firstly, the most controversial one: the level of harmonisation. There are amendments which introduce an approach of limited harmonisation of the provision introduced by this directive, leaving Member States scope for maintaining or introducing more stringent provisions. So there are amendments which call for minimum harmonisation.
The Commission has proposed that the provisions of the directive should be fully harmonised. This is set out clearly in recital 9 so, from this point of view, Amendment No 57 can be considered superfluous but, nevertheless, it reiterates the point. The reasoning was that financial services, due to their immaterial character - there is nothing to wrap up in paper - are perfectly suited for distance marketing. Adding to this the cross-border perspective of the introduction of the euro, it seemed particularly important to establish a common framework for marketing through these techniques. This would be to the benefit of both business and consumers. I repeat the principle: we strongly believe that the right of consumers must be seen in perspective in relation to the rights of other sectors. But our proposal seems to us to be to the benefit of both business and consumers because both parties would know which rules apply and both parties can be confident that the same marketing rules apply, no matter where the services come from. That is a very important point for confidence-building, which can be profitable for both consumers and business. In view of this argument, the Commission has concluded that at this stage it will maintain its proposal for full harmonisation.
I shall just refer to two other points which have been raised in the debate. One is information in advance and the other the general right of withdrawal. As far as information in advance is concerned, the amendments concern information to consumers in advance of concluding a contract and the amendments reject the concept of a right of reflection based on a draft contract as introduced by the proposal for a directive. The Commission can accept the principle established in Amendment No 21 of providing to the consumers in advance of the conclusion of a contract additional or summarising information as a cover of the full contractual terms and conditions. However, this principle must take into account the interaction between this horizontal directive and the vertical directives on financial services that include provision of information. Consequently, the Commission cannot simply take over the amendments as drafted. In particular, we must stress that the principle of information in advance must be applied so that information offered provides added value to the information provision already foreseen in the vertical directives. Otherwise it is useless.
Secondly it must avoid overlaps with the existing information provision and, finally, it must be clear beyond doubt which provisions apply or prevail in case of similarities between provisions in this directive and provisions in the vertical directive. So Amendment No 61, which introduces a right to waive the right to obtain information in advance means the Commission, must reject Article 11 as it establishes that consumers may not waive the rights conferred on them by the directive.
Finally, on the general right of withdrawal. If we reject the right of reflection, that leads naturally to putting the emphasis on a general right of withdrawal as provided for in these amendments. The guiding principle of this amendment is to align this proposal with the rules of the general directive. Again, the Commission accepts the principle but it needs to review the implementation.
I just wish to mention two questions which remain open at this stage: the duration as well as the scope and extent of any exemption. I will not elaborate in detail. I have already spoken too much about the amendments. At this stage the Commission wanted to give some ideas and reflection on the three major items you have been debating and certainly we will be looking forward to the final result of the vote on this.
The debate is closed.
The vote will be taken tomorrow at 12 noon.
Sale of consumer goods and associated guarantees
The next item is the report (A4-0224/99) by Mrs Kuhn, on behalf of the Parliament Delegation to the Conciliation Committee, on the joint text approved by the Conciliation Comittee for a European Parliament and Council Directive on the sale of consumer goods and associated guarantees (C4-0042/99 - C4-0171/99-96/0161(COD)).
Mr President, I would like to thank both the presidency and Mrs Bonino and her colleagues very sincerely for the fact that we reached an agreement in the trialogue that was accepted by both the Council and by Parliament's delegation. On 17 December 1998 Parliament adopted 14 amendments to the common position of the Council. During the conciliation procedure, 12 amendments were adopted verbatim or in a form close to the original, which I regard as a positive result. In line with the compromise achieved, the deadline for transposition of the directive into national law is now to be 1 January 2002 at the latest, rather than in three year's time. It was particularly important for Parliament's delegation that this amendment was accepted, as it will be at that point that the majority of the EU public will handling the euro as cash for the first time, and it is likely that price transparency will lead to more cross-border purchases within the internal market.
Minimum harmonisation of the law on guarantees will save the consumer unnecessary aggravation. It was also accepted that a product produced or manufactured in accordance with a purchaser's requirements, and for which the purchaser supplied the necessary materials, comes under the directive. An exception to this is when any lack of conformity that arises is due to the materials supplied. If a consumer instals a product himself and a lack of conformity arises as a result of incorrect installation instructions intended for the consumer, this is also covered by the law on guarantees. The guarantee directive will be included in the list of actions for restraint to protect the interest of the consumers, and in order to make purchases within the internal market simpler for the consumer, a recommendation will be made to manufacturers whose goods are sold in several Member States that they should provide consumers with a list including at least one contact address in each country where the goods are marketed.
This is only a recommendation, as to my regret Parliament did not want to go any further, but perhaps many manufacturers of consumer durables will in time see this as an opportunity giving them better prospects for marketing their products throughout the internal market. In order to avoid difficulties of interpretation to the detriment of consumers, it was once again made clear in the result of the conciliation that if a product is restored free of charge to the contractually stipulated condition, any costs incurred, such as delivery, labour and materials costs, will be borne by the seller.
That gives you a brief overview of the most important results of the Conciliation Committee. If you vote in favour of this conciliation result, and I presume that you will, consumers in many Member States will be given better legal guarantees for consumer goods, and you can rely on it that this guarantee will ensure a minimum level of protection in each Member State. It applies to all consumer goods whether new or second-hand; the legal guarantee is valid for two years, but for second-hand goods, it is up to Member States to decide whether purchasers and sellers can agree on a guarantee period of one year.
However, in order to avoid misunderstandings, it should at least be made clear to the public that a product is only considered to be non-conforming if the lack of conformity was present at the time of purchase. The burden of proof is reversed within the first six months after purchase, which means that it is assumed that a lack of conformity was already present on delivery, unless the seller can prove damage by the consumer or unless the type of product or lack of conformity rules out such an assumption.
Parliament has supplemented the term 'lack of conformity' in a helpful way. A defective product is defined as being non-conforming, and published statements by the manufacturers or distributors in advertising or on the label are included in this definition. We welcome this definition, because it is often advertising that leads purchasers to buy. The first remedy in the case of non-conforming goods is the right to repair without charge or a replacement product, as far as this is economically viable and feasible.
If a repair or a replacement product are out of the question as a remedy, the purchaser still has the option of an appropriate price reduction or the termination of the contract. By virtue of this hierarchy of remedy options, Parliament has struck a reasonable balance between the interests of consumers and sellers. The directive provides for clear conditions, which is also important for commercial guarantees, that is to say guarantees voluntarily provided by manufacturers or sellers. In order to ensure that consumers are not misled, guarantees must contain precise and transparent information, including a statement that a given guarantee does not affect the statutory rights of the consumer.
Unfortunately, I believe that the directive has at least one weak point. The common position allows Member States to introduce a two-month time limit for lodging a complaint, in other words the consumer must report the lack of conformity within two months of discovery. Even if only one Member State were to introduce this time limit, this would run counter to the philosophy of the directive, which is to achieve minimum harmonisation. Unfortunately, at second reading Parliament could not achieve the majority needed to delete this provision. Nevertheless, as we stand at the end of the end of this Parliament's legislative term, we have once again succeeded in giving Europe's citizens more rights as consumers, and I would like to thank all the Members of Parliament, the Commission and the Council for achieving this.
Mr President, it may be appropriate in my few minutes to pay tribute to the rapporteur and with her to the Commissioner who is also with us in this last but one consumer debate of this Parliament, and, indeed, to the processes of co-decision, which we have implemented and which have perhaps meant more in this field than almost any other. This has been a significant success for Parliament and also for both the Commission and the Member States in Council.
I wish I could say that these procedures always go so swiftly but in this case we have a model where many of the reservations that were stated at the outset, many of the fears of commercial interests, many of the fears of parliamentarians, were set at rest by the way in which these procedures went. As a result we now have a situation in which there is adequate protection for the consumer both when dealing with the issue of goods that may turn out to be faulty even if those are in part manufactured by the consumers themselves.
We have successfully addressed the issue of second-hand goods which many feared could not effectively come into this directive. We have shown that 'where there's a will, there's a way'. You can show that although second-hand goods are, by definition, different from those that are purchased new, a different period of reflection and remedy suffices. The whole mechanism of the hierarchy of remedies can and will work effectively and beautifully here.
So I am very pleased with this. I should like to thank Commissioner Bonino for all here help, not just in this but in many other ways in this five years. My last words should be to Mrs Kuhn. This is her last report in her last Parliament. In my opinion she has been a model comrade and a model colleague, diligent, direct, dedicated. I wish we had more like here and I wish those outside knew the work that really goes on in the interstices of this Parliament.
Mr President, like Mr Whitehead, I am pleased to arise in support of Mrs Kuhn. This is a very good consumers' report. It is as well to remember that in June 1996 the Commission submitted a proposal for a directive of guarantees for consumer goods and after-sales services. The intention of the proposal was to create minimum harmonisation of a statutory provision within individual Member States concerning the need for legal guarantees, all of which Mr Whitehead so eloquently referred to.
The simple aim of the proposal is to ensure that wherever consumers shop in the European Union, they will enjoy minium levels of guarantees and will be able to seek redress in their home countries. The directive ensures that Member States must transpose international law by January 2002 and this will create a common set of minimum rules entitling the consumer to redress. These are free repairs, replacement, price reduction or the cancellation of the contract in the event of defective purchases. At the insistence of this Parliament, free repairs or replacements will also include postage, labour and materials. This is excellent work done by this Parliament. We have also ensured that compensation for the incorrect installation of goods, for example wardrobes will also apply for the protection of consumers who have been misled by faulty instructions.
It will be recommended to the producers of consumer goods to attach to their product a list giving at least one contact address in every Member State where the product is marketed. The idea is that cross-border shoppers can contact this address if they have problems. Member States will be able to create mediation bodies to handle consumer complaints irrespective of whether they are national or cross-border.
There is also a strong recommendation to provide consumers with manufacturers' contact addresses where goods are sold in several Member States. This is important because so many people travel not only across Europe but across the world. So, as a member of the Consumer Protection Committee, I have at all times, along with Mrs Kuhn and Mr Whitehead, supported measures that will ensure that the needs and concerns of consumers are given real and appropriate protection by means of European legislation.
In conclusion, the four-year consumer protection programme for 1999-2003 is worth over £91m and if requests are made for further increases in this budget, I am confident that Parliament would support such recommendations in the future. I would like to be associated with Mr Whitehead's remarks in relation to Mrs Kuhn. I compliment her on her dedication and commitment in the Committee on the Environment, Public Health and Consumer Protection down the years and I wish her every joy and good health in the future.
Mr President, I do not take the floor to repeat the content of this piece of legislation but to commend the good work of Parliament, the Commission and the Council. If we look at the timing I am particularly pleased that I am speaking on the final point of this directive at the last part-session of our Parliament - which for me is also the last session, at least on consumer matters.
The Commission introduced this piece of legislation in June 1996. It was transmitted to Parliament in August 1996. In the meantime some points have changed. However, at the end of the day we managed to come forward with a good piece of legislation which will produce better protection for consumers.
So, as I said, I will not repeat the points of the legislation but I will congratulate in particular the work of Mrs Kuhn and all other colleagues in Parliament. For once I will also praise the work of the Commission service. When I introduced this directive I told them it would never be approved. In fact, in the three years we have been able to work together in such a way that finally this directive is approved. This is a good legacy for the next Parliament and the next Commission.
The debate is closed.
The vote will be taken tomorrow at 12 noon.
Civil protection
The next item is the report (A4-0124/99) by Mrs González Álvarez, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal for a Council Decision establishing a Community action programme in the field of civil protection (COM(98)0768 - C4-0072/99-98/0354(CNS)).
Mr President, no one doubts the need for a new programme of Community action in the field of civil protection, in this instance to 2004, in spite of the House's lack of enthusiasm for such a programme.
In 1998, the so-called 'natural' disasters that occurred - although I do not believe that they are always natural - caused 50 000 deaths and losses amounting to ESP 12.4 billion as a result of floods, fires, hurricanes, such as hurricane Mitch, and environmental disasters, such as the problem in Doñana, which has yet to be resolved and which is still causing difficulties. In all of these disasters, civil protection organisations play a vital role, especially if these organisations operate well, if their members are highly trained and if they also form part of a Community cooperation network.
The amendments that the Committee on the Environment, Public Health and Consumer Protection approved by a substantial majority have developed several aspects of the Commission's proposal which we believe to be important.
a)Greater and more effective cooperation between the Member States is needed as there is insufficient cooperation at present.b)The Community must help ensure that there is a better and more intelligent relationship between the protection of persons and goods and nature, which in the future may make it possible to prevent disasters that can be prevented, as many of them can.c)Special mention must be made of the isolated and outermost regions and the difficulties they experience because of their geographical situation, terrain and social conditions. Last week our group met in Madeira where we had the opportunity to visit several isolated communities. Given the difficulties the people there have in exporting their agricultural produce and the difficulties the Members experienced in travelling there, I cannot see how, in the event of a disaster, for example, these people could possibly cope without adequate resources. Some colleagues who had come over from the Azores could not even travel directly to Madeira. Instead they first had to travel 1 300 kilometres from the Azores to Lisbon and then a further 900 kilometres from Lisbon to Madeira. They therefore had to travel an enormous distance to participate in the group's work which, on this occasion, centred on ways of tackling the problems facing the outermost regions. It is therefore vital to pay more attention to the problems these regions suffer.d)The importance of training is to be highlighted to help citizens protect themselves, even in the event of an environmental emergency. I cannot forget some of the environmental emergencies experienced in my country and also throughout the rest of Europe.e)We would stress the need to step up efforts at national, supra-regional, regional and local level in the area of prevention, cooperation and the exchange of experiences.f)We also propose that we should detect and analyse the causes behind these disasters and publish these findings so that they can be used as the basis for prevention.We have adopted the amendment tabled by the Committee on Budgets and are thus ratifying the European Parliament's position on the committee needed to implement the programme, which should be a consultative body. This amendment proposes that the committee should be more transparent and participative. We therefore do not agree with Amendment No 24, tabled by Mr Schnellhardt, which proposes that this committee should be of a different nature, even though it does defend the Member States, including my own. We believe that we must continue to defend the European Parliament's policy regarding these committees.
We also agree with the vital role that non-governmental organisations have to play.
The Committee on the Environment has accepted the amendments tabled by the Committee on Budgets on cooperation with the countries participating in the PHARE, TACIS and MEDA programmes, that is, the countries of Central and Eastern Europe and the Mediterranean, although as rapporteur I had my doubts. We are not against such cooperation, but we are concerned that a small budget of EUR 2 million also has to cover cooperation projects with these countries. Nonetheless, these amendments by the Committee on Budgets were approved by the Committee on the Environment and I must defend them here.
The Committee on Budgets is also concerned that 25 % of the cost of this programme is taken up by administrative expenditure. However, the draftsman of the opinion - who is not present - does acknowledge that this might be due to the cost of experts, networking, analysis and training. In other words, it is not surprising that administrative costs are so high, although they should be reduced where possible.
In short, although this programme does not generate much enthusiasm, Commissioner - as I said at the beginning - I believe that it is important. I am aware of the work people are carrying out, sometimes on a voluntary basis, in civil organisations, especially in the regions, and I believe that if we work to ensure that these organisations continue to operate, we will be able to help prevent or mitigate the effects of some disasters.
Since there are no colleagues taking part in the debate, the Chair would like to congratulate you on your report and say that the lack of interest is probably due to a consensus rather than any dislike of the subject.
Mr President, I agree entirely with your remarks. I would also like to take this opportunity to thank the Committee on the Environment, Public Health and Consumer Protection and especially its rapporteur, Mrs González Álvarez, for the work which has been done and also for the interest she has shown during the consideration of this proposal. As you know, and as has also been mentioned, the purpose of this proposal is to ensure the continuation of the current action programme in the field of civil protection, which is based on the Council Decision of 1998 which expires on 31 December 1999. I also think that this programme, which is aimed at supporting and supplementing the efforts of the Member States in the area of civil protection, is an important one, and it is important to make it as effective as possible.
Twenty-three amendments have been tabled, of which the Commission is able to accept 14. We believe that they help to improve the text and also to clarify it. Some of the amendments emphasise the gaining of experience, which forms part of the basic principles of the programme. Some call for greater involvement of the public and NGOs, and then there are some which strengthen the environmental aspects. We are therefore able to accept Amendments Nos 1, 2, 3, 4, 5, 9, 10, 11, 14, 15, 18 and 22. Finally there is Amendment No 23, which is acceptable in part, and Amendment No 19, which is acceptable in principle. Amendment No 19 and parts of Amendment No 23 are aimed at increasing the involvement of NGOs in civil protection, which is something I naturally agree with, and so I also accept this in principle because it gives NGOs the opportunity to participate in the exchange of expertise.
Then there are a number of amendments which we are not so happy with. These are Amendments Nos 6, 7, 8, 12, 13, 16, 17, 20, 21 and 24. I recognise that some of them attempt to improve cooperation with countries participating in the PHARE, TACIS and MEDA programmes. That is of course an objective which commands a great deal of sympathy, but where civil protection is concerned, such cooperation is organised outside our action programme. At the moment, two projects are being carried out under PHARE and MEDA, and a third, which may be financed through TACIS, is in preparation.
I would also like to draw attention to the second part of Amendment No 20, because there it says that, if isolated regions are involved, the maximum financial contribution for pilot projects should be up to 100 %, instead of the 50 % proposed by the Commission. It is our firm belief that responsible budget management also requires joint financial responsibility on the part of the participants in the project, and so we cannot accept the amendment.
Mrs González Álvarez also mentioned the question of the comments by the Committee on Budgets on the proportion of administrative costs in relation to the total operating budget, and Mrs González Álvarez made some very sensible remarks on that. In my department, we are currently in the process of examining this question, and it is of course important to ensure that these administrative costs are kept to a minimum when the programme is implemented.
Finally, I hope that through its cooperation, Parliament will help to ensure that the proposal now before the House is adopted quickly, so as to ensure continuity between the Community's current action programme and the proposed programme, which is due to enter into force on 1 January 2000.
The debate is closed.
The vote will be taken tomorrow at 12 noon.
Pollution by agricultural tractors
The next item is the report (A4-0128/99) by Mr Fitzsimons, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal for a European Parliament and Council Directive on action to be taken against the emission of gaseous and particulate pollutants by engines intended to power agricultural or forestry tractors and amending Council Directive 74/150/EEC (COM(98)0472 - C4-0512/98-98/0247(COD)).
Mr President, in the interests of brevity, and because of the heavy volume of plenary business we have dealt with this evening and the lateness of the hour, I propose to confine myself to a few pertinent remarks on my report, which was drawn up on behalf of the Committee on the Environment, Public Health and Consumer Protection. It basically deals with agriculture and forestry pollution by agricultural and forestry tractors.
As we all know to our cost, road traffic is increasing and with it air pollution. On a daily basis a potentially lethal cocktail of carbon monoxide, unburned hydrocarbons, nitrogen oxides and particulates assault our nostrils and our respiratory systems. So the European Union has come up with measures to curb road vehicle emissions. These are being refined and added to as technical and scientific knowledge advances. However, further studies have emerged which establish very clearly that emissions generated by off-road mobile machinery and by agricultural or forestry tractors also add significantly to air pollution. So this proposal for a directive on action to be taken against pollutants from engines for tractors follows the lines of the 1997 directive on emissions from engines in off-road mobile machinery. The proposed directive aims to help both the industry and the user, so it is certainly not anti-user or anti-farmer in any way. It seeks to offer a compromise between having uniform requirements on the one hand and facilitating European Union access to world markets by aligning European Union industrial specifications to the broader requirements set out in the 1995 United Nations Regulation of the Economic Committee for Europe.
I would ask you to support this report. It basically endorses the Commission's position in the draft proposals. I apologise to the Commissioners for bringing them in at this late hour of the night.
I should like to thank the members of the Environment Committee for the support they have already given to my report in committee. As ever their comments were constructive and helpful. The Environment Committee has made its presence felt in the increasingly important area of environmental legislation and I know we will continue to do so. I hope my report on pollution by agricultural and forestry tractors, with Parliament's support, will make a further positive contribution to a cleaner and safer environment.
Mr President, ladies and gentlemen, traffic is still an important source of air pollution. There are already European regulations with limit values for gaseous and particulate pollutants and corresponding test requirements and type-approval procedures for private motor vehicles, heavy goods vehicles and off-road mobile machinery. Nevertheless, since 1996 the European Parliament has also been calling for legal specifications for agricultural and forestry tractors. It certainly amounts to a success that we are discussing this today, as this regime will make an important contribution to environmental protection, and will also facilitate trade in tractors between the EU Member States, as well as making it easier for European manufacturers to access third country markets because of the equivalence that will be achieved between Community legislation and the technical requirements of UN/ECE Regulation No 96. Our group wishes to thank Mr Fitzsimons for his report on this very complicated and technical proposal and supports the amendments he has tabled.
Finally, I have a question for the officiating Commissioner, as Council Directive 77/537 relating to emissions from agricultural and forestry tractors remains in force. This, however, uses a different reference fuel for emissions testing than the directive before us. Could you therefore confirm that this discrepancy still exists and above all whether it is not in fact necessary to bring the 1977 directive into line with the new legislation on fuel quality?
Mr President, I would first like to thank the rapporteur, Mr Fitzsimons, not only for his work on the report itself but also for the very precise presentation he has made this evening. We set limit values for emissions from the engines of mobile machinery and equipment in general back in March 1998, and our objective now is to lay down limit values for agricultural tractors as well. This would apply by extension to the test requirements for reducing emissions, enabling us to achieve equivalence with other legislation already in force.
Parliament has tabled five amendments. We can accept Amendments Nos 1 and 3, but not Amendment No 2, which suggests that the Commission should present a further proposal in 2002 tightening the limit values. We regard that as both unnecessary and unacceptable, as the limit values enshrined in this directive would only just have been transposed by the Member States at that point. It should also be borne in mind that the timetable for implementing the limit values in this directive is intended to run parallel with the timetable for the directive on mobile machinery and equipment, that is in 2004.
Furthermore, if we are to tighten up limit values, we must take account of available technology and above all of the cost/benefit principle recognised by Parliament, which forms part of all our proposals for environmental measures. That means that we cannot just pluck a statement out of thin air and say that we will tighten these up further.
Amendment No 4 is also unacceptable. It concerns bringing requirements into line with technical progress under Framework Directive 74/150. That directive is at present being totally reworked. I do not therefore feel that it is right now to make and accept proposals for amendments in individual directives. Amendment No 5 is also unacceptable to us. Nor does it make sense any more, as the present Commission proposal very precisely adopts both Stage 1 and Stage 2 of Directive 97/68 on emissions from the engines of mobile machinery and equipment. So this amendment has really become superfluous.
As to the question that Mrs Schleicher asked, I do not know who it was directed at, but I am here as an acting Commissioner. I am not an officiating Commissioner, that is quite wrong! Since its resignation the Commission has continued to be fully active in all its rights and duties, and that applies to me also. So I am not sure if your question was meant for me, but I will assume it is. There are two sides to this question: first, the issue of type-approval, concerning what such regulations on fuels apply to, and second, the issue of checking whether these regulations are observed in practice. We consider that the Member States have applied type-approval in accordance with good practice up to now, and we will have to find a reasonable system of checking practice in future. Of course we may also have to take other fuels into account, as these fuel values are applied in practice. Type-approval may mean coming up with other fuel values. You will see from all this that the Commission is not officiating, but that it is very much present in spirit.
The debate is closed.
The vote will be taken tomorrow at 12 noon.
Foodstuffs for particular nutritional uses
The next item is the report (A4-0225/99) by Mrs Sandbæk, on behalf of the Parliament Delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council Directive on the approximation of the laws of the Member States relating to foodstuffs intended for particular nutritional uses (3607/99 - C4-0154/99-94/0076(COD)).
Mr President, as you know, the European Council meeting in Edinburgh called for a simplification of EU legislation. That has only happened to a very small extent. But it is at any rate welcome that the Council has reduced the original list of nine categories of foodstuffs intended for particular nutritional uses to five specific directives. The list should have been just four, because in its opinion at first reading, Parliament quite rightly found that there were no grounds for drawing up a specific directive on foods for sportsmen. For us to be able to define a food as intended for a particular nutritional use, it should fulfil particular nutritional needs for certain categories of persons who cannot eat ordinary food, either because there is something wrong with their digestion or metabolism, or because in a particular physiological condition they can derive particular benefit from the controlled intake of certain substances in their food. Infants and young children are one category, but sportsmen hardly fit into this definition. And there is a fear that ordinary foods with special characteristics which are particularly suitable for sportsmen, such as pasta and various drinks, will be brought into the specific directive. This would create confusion for consumers and directly work against the simplification of rules which the directive is intended to encourage. The interests of industry appear to have weighed more heavily than those of consumers when the Council insisted on this entirely superfluous directive. The opposite should of course have been the case, so that consideration for consumers was the decisive factor.
In this respect, I am pleased that the Council has put on hold the question of a specific directive on foods for diabetics. My colleagues in Parliament wanted this directive, but I think that in this case we should listen to the diabetics' organisations, which have expressed the unanimous opinion that the marketing of and easy access to diabetic products creates a false demand among diabetics. In fact, diabetic products have no place in the modern treatment of diabetes. They contain a high level of harmful fats, have inadequate labelling and typically cost up to 400 % more than ordinary foods, which is a completely unnecessary and unreasonable burden to put on diabetics. What is needed is sensible information and a proper and, most importantly, individually worked-out diet. The result of the Council's compromise, which is to obtain an opinion from the Scientific Committee for Food, will hopefully be that no directive is drawn up.
And so to the specific directive on baby foods, which is the reason why the adoption of the framework directive is taking so long. I would first and foremost like to congratulate Mrs Breyer for proposing and insisting on the amendment requiring baby food products to be pesticide-free in order to be covered by the directive. I must admit that at the second reading of the framework directive, I agreed with the Council that the framework directive was not the right place for the specific directive's provisions on pesticide levels in baby food, although I of course agreed entirely with Mrs Breyer that baby food should be pesticide-free. Nonetheless, thanks to Mrs Breyer's amendment, Parliament has succeeded in putting pressure on both the Commission and the Food Committee. The long conciliation procedure we have been through has had a decisive influence on the fact that the maximum level for pesticides in baby food has been set at 0.01 mg/kg, which means in practice pesticide-free baby food, because it is not possible to measure any lower levels. In practice, if the provisions of the directive are to be met, it will only be possible to use organic products in baby food. Hopefully, the next step will be for the EU therefore also to improve the opportunities for organic farmers to produce the necessary products in a competitive way, which is something Agenda 2000 unfortunately does not do.
The handling of some of the specific directives which have already been issued has been rather problematic. The directive on baby food is a welcome exception. It should lead us in Parliament to realise that directives of a technical nature may also have a political content which cannot be left to a committee of experts. I hope that on Thursday, Parliament will adopt the Aglietta report on the procedures for the exercise of implementing powers conferred on the Commission, so that the baby food success story can be followed by many others. In any event, adopting this directive in accordance with the Conciliation Committee's joint text will be a good start.
Mr President, ladies and gentlemen, there remain a great many important issues to be discussed this week in Parliament: the nomination of the new Commission President, Mr Prodi, Agenda 2000 and many more besides. The framework directive on dietetic foods does not appear to be the most important issue here, as is evident, moreover, by the number of Members present. However, I believe that there are some important points which need to be addressed here. Mrs Sandbæk has already addressed the particularly contentious issue of pesticides in baby foods; this issue concerns the health of babies and small children. I believe that the public would not understand it if Europe agreed to reduce this issue to its lowest common denominator; what is important here is the precautionary principle. As Members of Parliament, we have always insisted on this precautionary principle and stated that pesticides have no business being in baby foods, and we have also made this clear by means of an amendment. I am very satisfied with the outcome of the conciliation procedure - as is my group - since this principle was adopted in the course of the conciliation procedure, obviously not as part of the conciliation procedure, but politically as part of the negotiations.
I should like to reiterate clearly that as Members of Parliament we have relied on scientific opinion whatever the issue, such as the opinions expressed by ESPEGAM, for example, which has clearly stated that as long as there is no ADI for infants, an extremely strict value of virtually zero needs to be set. I should like to thank the Commission which - I want to get this right - has resigned, but which is still in office. It has not been an easy time. I think that, exceptionally, Mr Bangemann can also be singled out on this issue for having supported the campaign for consumer protection. I regret the fact that he initially experienced so much resistance within the Commission, particularly from Mrs Bonino, who should in fact have supported consumer protection. However, a happy outcome is worth waiting for. We have obtained a good result, and we shall be able to give our assent tomorrow.
Mr President, we shall also be giving our assent tomorrow. I was very pleased that Mrs Sandbæk also reiterated that it was the amendment tabled by the Greens which provided that baby foods should in future be pesticide-free. I think that this is a great victory for consumer protection, and it contributes in a significant way to making agricultural policy more environmentally friendly. We have proved with this decision that we can succeed in making the highest standards, namely the no-trace limit value already in force in Germany - a standard for the whole of the EU. We can now only hope that the manufacturers of baby foods in the EU make the necessary adjustments quickly, since it is clear that baby foods must be free of all poisonous substances. Harmonisation in this area really cannot be reduced to the lowest common denominator; instead, we must demonstrate the highest degree of precaution and duty of care towards the youngest members of our society.
However, we hope that this will now also be the starting point for an initiative against the ADI concept for all foodstuffs, particularly those for school children and young people, since it in fact refers to the recommended intake of pesticides for an adult. It is not only babies who absorb on average much more per kilo of body weight, but also school children and young people. I now think that we must start to reconsider the whole ADI concept, and we must build on this success in an attempt to extend it in future to school children and young people, since it has been proven that even the minutest quantities of pesticide can result in serious illness, particularly among children.
Mr President, I should firstly also like to express my thanks to the rapporteur. We had been instructed by the European Council to reduce the number of acts governing dietetic foods. We have not managed to do this now because we have two more, but at least we have achieved a certain degree of clarification. I am being quite frank with you when I say - and you already know this from previous debates - that I would have preferred it if we could at least have done without the directive on foods for sportsmen; this is more likely to result in misinformation in any case, especially as it will be very difficult to obtain clear provisions for the different types of sport because the foodstuffs that can be recommended or are important for a certain type of sport vary considerably from sport to sport. But I do not believe that it would be right to reject the outcome of conciliation on this issue or on account of this issue.
On the question of pesticide residues in baby foods, the Commission has taken a very clear position which corresponds exactly to the one we eventually adopted on this. The only difference was whether this should be laid down in the specific directive or the framework directive. Nonetheless, we agreed on the general and practical issues. Admittedly, there was discussion within the Commission, but such discussions take place often anyway. After all, it is also a fact that not all Commissioners can be of the same opinion from the start. However, we managed to agree that special consideration of the precautionary principle is appropriate for babies and toddlers. That is to say, the very low level of pesticide residues will apply - this has been proposed by us, and will be adopted - even though the results of scientific research are not available yet in all cases or for all pesticides. We have therefore abandoned our usual position on this point, although we will still keep to it in the future, unless really strong grounds exist for proceeding only on the basis of the precautionary principle without scientific findings. This means that we will still aim to base our legislative measures on scientific findings. I still consider this to be the correct approach; otherwise, we would be in a state of confusion which would not be helpful to consumers either, since it results in arbitrary action which is also not the way to help consumers.
I should therefore like to reiterate - this holds true for the present Commission and I hope it will also hold true for the next one - that if we cease to base our decisions on the results of scientific research, then we will open the floodgates to all types of decisions being taken, and we will basically no longer be able to explain why a decision has been taken. The precautionary principle, whereby the results of scientific research can be ignored, or results can be achieved without them, is clearly an exception to the rule in this case. The Commission has also supported this, but we cannot make it the norm. I would point this out to Mrs Breyer. She is starting now with school children. Then come those reaching the age of puberty, for whom it is particularly important not to be exposed to any danger whatsoever. Then come those in their twenties who suffer from not being able to go to discos any more, and then those up to the age of forty. Then, for those aged over forty, the dilemma is the same as for babies. They have to be protected against everything. Mrs Breyer, the Commission will not support you on this.
The debate is closed.
The vote will be taken tomorrow at 12 noon.
New codecision procedure
The next item is the report (A4-0206/99) by Mr Manzella, on behalf of the Committee on Institutional Affairs, on the joint declaration on practical arrangements for the new codecision procedure (Article 251 EC).
Mr President, I wish to begin by presenting the apologies of the rapporteur who could not be with us tonight. It is quite well known now that the Amsterdam Treaty extends the codecision procedure from some 15 articles to 38 articles under the Treaty, so that most non-agricultural legislation will be subject to codecision. This actually changes the legislative authority of the European Union into a real bicameral legislative authority.
The Treaty of Amsterdam also changes the procedure itself, and that is less well known, to provide for absolute equality between Parliament and the Council throughout the procedure. Something that was first thought of by yourself, Mr President, when you worked on the Martin reports. I had the privilege of working with you in those days on that. The first drafts were made of a possible future codecision procedure, always envisaging equality between Parliament and the Council.
Now we have that for most legislation. That is very important. It means that to be adopted European legislation now has to pass two hurdles, two tests as to the quality and the acceptability of such legislation. It must be acceptable to a majority of the elected governments sitting in the Council and a majority of the directly elected MEPs in Parliament.
Parliament brings greater diversity to the examination of European legislation. After all, in Parliament you have not just government ministers coming from their national capitals but also elected representatives from all the regions of all the Member States, from governing and opposition parties in their full diversity and plurality. Imagine for one moment the European system without the European Parliament. It would be totally dominated by diplomats, technocrats and bureaucrats, with ministers occasionally flying into Brussels to try and keep track of what is happening. The fact that you have at the heart of the decision-taking system a body of full-time representatives in that full diversity that they represent, knocking on doors, making phone calls, asking awkward questions, probing, questioning, going through matters in detail and going back to their regions to talk about it with interest groups, trade unions, employers, consumer groups and local governments in their regions. That is what brings full pluralism, diversity, openness and democracy to the European system. Recognising that now by giving Parliament equal status with the Council in the codecision procedure, is a tremendous step forward for the European Union.
The changes which were made to the old procedure are threefold: the elimination of the so-called negative version of the third reading, whereby if there was no agreement in conciliation the Council could go ahead and adopt its own text and challenge Parliament to reject that by an absolute majority within six weeks. That unbalanced the procedure in favour of the Council, even if it was rarely used - the Council only tried it once, we rejected it and the Council never tried it again. Nonetheless, it was an unhealthy part of the procedure. That goes with Amsterdam - full equality, therefore.
Simple rejection by Parliament when we are opposed to a text instead of a two-phased rejection is now possible under the Amsterdam Treaty - simpler, easier and puts Parliament in a stronger position.
Thirdly, the possibility for first-reading agreements. These changes, as I said, put us in a position of equality but they also necessitated a revision of the 1993 agreement on the operation of the procedure. I am very pleased - and I must congratulate Vice-Presidents Imbeni, Fontaine and Verde, Ken Collins, De Giovanni and the rapporteur whom I am replacing, on the text they have negotiated with the other institutions. It is a good text: practical and flexible. It goes beyond the 1993 text, which was limited to conciliation: it covers the whole codecision procedure in full. Let us not forget that most codecisions result in agreement without needing the Conciliation Committee, so it is very important that has been brought into the text.
It recognises the practice that the negotiations do not take place 15 plus 15 but in a smaller group: the committee chair and rapporteur with the Council President and the Commission, then reporting back to the full Conciliation Committee. It allows for first-reading agreements and it tries to draw the Council into a dialogue with us in the first reading, as we have recently done in our new Rules of Procedure as well to encourage that sort of dialogue at an early stage.
Finally, but above all, right the way through the text it recognises the equality of Parliament and the Council: the committee is to be chaired jointly; it will meet alternately on Council premises and on Parliament premises; texts have to be signed jointly by the two chairmen; letters have to be signed by the two chairmen; even the juridical linguistic review by the staff will now be jointly between Parliament and the Council. All this recognises the equality of the two institutions and, as I said earlier, sets up this new era where we are two parts of a bicameral legislative authority at European level.
Mr President, Commissioner, Mr Corbett is not only due credit for having done such an excellent job in taking over from the original rapporteur; he has also described in great detail the practical developments and progress made on the codecision procedure, which forms the basis of this report. I do not want to go into this now, though I would like to take the opportunity to point out one thing: however much we have progressed as a result of Amsterdam on the practical aspects of parliamentarianism, we must nevertheless not overlook the fact that important elements which constitute genuine parliamentary government are still absent in the European Union.
I am thinking of the third pillar, which is particularly important for human rights and the nation state, and on which there is admittedly a timetable due to the Treaty, but the political discussion about giving Parliament greater powers in the third pillar is in fact lacking. Moreover, it should be mentioned that our Member States still consider it unreasonable to subject agricultural policy to a decision by Parliament, particularly in the area of the budget, and our power of codecision is still very much underdeveloped when it comes to amending the Treaty. I just wanted to mention these points because they are important to me. We want a strong European Union with a strong Commission and Parliament, since this is what guarantees a democratic European Union. A powerful European Union can only be a democratic one, and we must therefore continue our efforts to give Parliament greater powers in the European Union and not give up on this. This should also be mentioned briefly on this occasion.
Mr President, ladies and gentlemen, I think it is fortunate, as Mr Corbett pointed out earlier, that this sitting is being chaired by Mr Martin as he is a great expert on institutional issues. All of us that have worked with him over the years have benefited from his experience and I personally have benefited from that wonderful report he presented during the parliamentary term that began in 1989. This is why I should like to pay homage to him now. I should also like to congratulate Mr Manzella and Mr Corbett as well as the negotiators from the three institutions on their excellent work and on having been able to strike a balance between a dynamic application of the provisions and the obligation to fully respect the Treaty.
The working methods formally approved and adopted by the Commission seem particularly useful for several reasons. First, they offer the institutions the opportunity to conclude any legislative codecision procedure at first reading, as provided for in the Treaty, provided they have reached an agreement, as is only logical. It is precisely during this first stage that the institutions can fully exercise their powers.
Second, the Commission participates fully throughout the procedure and, in particular, can play an important role as mediator during the conciliation phase. In my view, its responsibility in this area should be enhanced in the future.
And lastly, I believe that the key to success in developing the legislative procedure lies in close and flexible interinstitutional cooperation. Moreover, with the application of the new Treaty, this agreement marks the end of what could be termed a test or trial period for the codecision procedure and Parliament's role as a co-legislator. The success of the codecision procedure in the first years of its application was a clear signal to the last Intergovernmental Conference that it should be extended to cover almost all the main legislative activities.
Codecision has now become the general rule and Parliament's role as a co-legislator has been consolidated. I think we should be pleased in this respect because democracy has, in fact, been strengthened as a result.
As regards the codecision procedure in the Amsterdam Treaty, we should firstly look at the possibility of concluding the legislative procedure at first reading in a positive light. This should speed up legislative decision-making and, as a consequence, enable us to advance along the road mapped out by the institutions following the Single European Act. In spite of the exceptions which still exist, the duration of the Union's legislative procedures is quite reasonable, generally speaking, particularly if we compare it to national procedures. Sometimes the European Parliament works even faster.
Secondly, as regards conciliation, it is important to emphasise that the procedures have been streamlined. Should Parliament and the Council fail to reach agreement, the draft lapses. This confirms the European Parliament's responsibility and prevents totally futile disputes between the two institutions.
Furthermore, in practice we can see that the clause that provided the Council with a last attempt to overcome the European Parliament's opposition has never been seriously used. In this way, we also wanted to put an end to the lack of confidence surrounding the European Parliament's decision-making abilities, which centred mainly on bureaucracy.
Finally, the end of small-scale conciliation is absolutely vital to the process of simplification. Similarly, the possibility of inviting the European Parliament to hold a debate before finally rejecting a proposal is no longer essential given that the political debate among the political groups and the institutions can begin at first reading.
I nonetheless believe that a key element of the reform is the extension of the range of issues that come under the codecision procedure. I do not know if such an extension is sufficient or incomplete, and I feel it may be necessary to go further in certain areas. What is vital in my view is to accept the Commission's proposal that states that no legislative act can be adopted in the Community without the European Parliament's approval. The new Treaty confirms that, in principle, the areas in which codecision is not the general rule are exceptions to the system.
So the future Parliament is faced with a legislative task that entails greater responsibility. At the same time, the political debate is being stepped up and this should increase the public's confidence in the institutions, which is essential at this moment in time.
The Commission approved the text of the joint declaration in its meeting of 9 March and the Council approved it last week. It is now Parliament's turn to add its support so as to enable the three Presidents to confirm the agreement of their institutions in a joint declaration at a signing ceremony this week.
Therefore, on behalf of the Commission, I would ask you to agree to this declaration.
Thank you, Commissioner. I must say that the symmetry of the committee chairman, the rapporteur and the secretariat all being involved ten years later in this debate has a certain appeal to me. On behalf of the House I should like to place on record my thanks to you for the work you have done both as a Member of this House and as Commissioner. It has been much appreciated.
The debate is closed.
The vote will be taken tomorrow at 12 noon.
The sitting was closed at 11.44 p.m.